REPUBLIQUE DEMOCRATIQUE DU CONGO

SOCIETE INDUSTRIELLE
SIF/ORCO | “és
niet En pu ConNGo
Ministère de l'Environnement, .
Conservation de la Nature et Tourisme S.C.A.R.L. - Siege Social : Maluku - BP 8434 Kinshasa
Direction Inventaire et Aménagement Forestier Tel.:  +243-818846825
Fax: +243-8803019
E-mail : _ siforcodk@ic.cd

Concessions Forestières n°26/11, 27/11 et 28/11

PLAN DE GESTION
COUVRANT LA PERIODE DE PREPARATION
DU PLAN D’AMENAGEMENT (4 ans)
POUR LA SSA BONGANDANGA-DJOLU

Période 2013-2016

Date : Octobre 2012

FORET RESSOURCES MANAGEMENT
Espace Fréjorgues-Ouest - 60, rue Henri Fabre
34130 MAUGUIO - Gd Montpellier - FRANCE
Tél. : +33 (0)4 67 20 08 09 - Fax : +33 (0)4 67 20 08 12
E-mail : frm@frm-france.com - Internet : www.frm-france.com
SSA Bongandanga-Djolu RDC

[siroRco | Octobre 2012

SOMMAIRE

SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU TEXTE ........................... 4
INTRODUCTION.
1 CONTEXTE

1.1 Présentation de la société SIFORCO
1.2  Dénominations utilisées dans ce document.
1.3 Constitution d’une SSA regroupant 3 titres forestiers …

1.3.1 Rappel du schéma d'aménagement et de gestion des superficies concédées à
SIFORCO 9

1.3.2 Nouvelle délimitation de la CF 27/11
14 Localisation des titres forestiers.
1.5 Climat et géographie de la zone concerné
1.6 Contexte socio-économique et contribution de SIFORCO au développement local
1.7 Bref Historique des activités forestières passées sur les bloc forestier K2 et K7

1.7.1 Exploitation de la SSA Bongandanga-Djolu

1.7.2 Transformation des grumes issues des Concessions Forestières.…..................

2 PROCESSUS D’AMENAGEMENT ET DE CERTIFICATION VOULU PAR LA
SIFORCO..

2.1 élaboration du plan d'aménagement du titre fores:

2.2 Vers la certification de légalité et de gestion durable des activités de SIFORCO
3 REGLEMENT D'EXPLOITATION SUR LES 4 PREMIERES AAC .…......................... 21

r

3.1 Schéma de gestion proposé
3.2 Localisation des 4 premières AAC
3.2.1 Surface utile retenue.
3.2.2 Superficie des 4 premières AAC.
3.2.3 Description des 4 AAC...
3.3 Évaluation de la ressource exploitable sur les 4 AAC dé
3.4 AAC et prévisions de récolte établies pour la négociation des clauses sociales
3.5 Infrastructures à créer

3.6 Règles d'intervention en milieu forestier .… mn
3.6.1 Description technique des opérations forestières …

3.6.2 Mesures de réduction, d'atténuation et de compensation des impacts sur
l’environnement et la faune

3.6.3 Diverses mesures de gestion

4 PROGRAMME INDUSTRIEL SIFORCO EN LIAISON AVEC CETTE SSA.............. 43

5 PROGRAMME SOCIAL RATTACHE A LA SSA BONGANDANGA-DJOLU 44

5.1 Mesures sociales concernant les ayants droit et les employés SIFORCO "
5.2 Evaluation des montants des ristournes pour la négociation des clauses sociales …. 45

5.3 Evaluation des montants des ristournes disponibles en application du présent plan de
gestion 48

5.4  Amendements à apporter aux clauses sociales signées 49

Plan de Gestion

Page 2
couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) g

ET
SSA Bongandanga-Djolu
Octobre 2012

SIF/ORCO | 7

RDC

6 SYNTHESE GENERALE DU PLAN DE GESTION SUR 4 ANS.

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2013 - 2016)

Page 3
SIF/ORCO | 7

SSA Bongandanga-Djolu RDC
Octobre 2012

SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU TEXTE

RDC
SIFORCO
SSA

Assiettes Annuelles de Coupe

Blocs d'Aménagement Quinquennaux

Concession Forestière

Direction Inventaire et Aménagement Forestier

Diamètre Minimum d'Exploitabilité

Exploitation Forestière à Impact Réduit

FORET RESSOURCES MANAGEMENT

Garantie d'Approvisionnement

Global Positioning System (Système de positionnement par satellite)
Ministère de l'Environnement, Conservation de la Nature et Tourisme
République Démocratique du Congo

Société Industrielle et FORestière du COngo

Superficie Sous Aménagement

ET

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) Page 4
SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

INTRODUCTION
Ce premier Plan de Gestion des Concessions Forestières n°26/11, n°27/11 et n°28/11, formant la
Superficie Sous Aménagement (SSA) Bongandanga-Djolu, a été rédigé dans le cadre du Projet
d'Aménagement des concessions forestières de SIFORCO, conformément à l’Arrêté
n°028/CAB/MIN/ECN-T/27/JEB/08 du 11 août 2008 fixant les modèles des contrats de concession
d'exploitation des produits forestiers et des cahiers des charges y afférant.

Ce plan de gestion couvre la période allant de 2013 à 2016.

Ce document a pour vocation d’être à la fois un outil de terrain au service des responsables de
l'exploitation forestière sur les 4 premières AAC et un outil de suivi pour le MENCT.

Ce document a été élaboré conformément à :

+ L'Arrêté Ministériel n°028/CAB/MIN/ECN-T/27/JEB/08 fixant les modèles de contrat de concession
d'exploitation des produits forestiers et de cahier des charges y afférent en date du 11 août 2008
(dans son annexe 1, articles 1, 10 et 14);

+ Le Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal, car il n'existe pas
encore de Guide ayant trait au canevas d'autorisation d'exploitation forestière anticipée et au
cahier des charges provisoires.

Les recommandations du Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal
ont été adaptées du fait que le Plan d'Aménagement de ces Concessions Forestières est en
préparation.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) Page 5

Tr

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

1 CONTEXTE

1.1 PRESENTATION DE LA SOCIETE SIFORCO

La SIFORCO (Société Industrielle et Forestière du Congo) est présente en RDC, dans les activités
d'exploitation forestière et de transformation industrielle du bois, depuis 1972. Cette société est
détenue par CONGOLESE TIMBER dont l'actionnaire principal a longtemps été le Groupe DANZER.

En fin d'année 2011, le Groupe DANZER a décidé de céder CONGOLESE TIMBER et a ainsi
suspendu les activités d'exploitation forestière et de transformation du bois de SIFORCO en
décembre 2011. Le changement d’actionnariat de CONGOLESE TIMBER s’est opéré en début
d'année 2012 avec une reprise du capital par Monsieur Elwyn BLATTNER, devenu actionnaire
principal de CONGOLESE TIMBER.

Depuis ce début d'année, CONGOLESE TIMBER détient également la société SEDAF (Société
d'Entreprise et de Développement Africain), autre entité œuvrant dans les activités d'exploitation
forestière en RDC. Un contrat a d’ailleurs été établi entre les sociétés SEDAF et SIFORCO, dans
lequel CONGOLESE TIMBER délègue les activités de gestion et d'exploitation forestière de SEDAF à
la SIFORCO.

La cession de CONGOLESE TIMBER a entrainé un arrêt complet des activités d'exploitation
forestière et de transformation du bois de la SIFORCO de décembre 2011 à juin 2012. L'entreprise est
donc aujourd’hui en pleine période de relance des activités.

Entre 1998 et 2003, en raison de la guerre en RDC dans la région de ses projets forestiers, l’activité
d'exploitation forestière avait déjà été suspendue, mais la société avait maintenu une présence
permanente dans le pays pour assurer une certaine protection de ses biens.

Les activités de production avaient seulement repris au début de l’année 2003, d'abord sur la GA
03/89-Bumba (25/04), puis en 2005 sur la GA 02/89-Aketi et la GA 02/98-Yakata exploitée pour le
compte de la société SEDAF. En 2005, le rythme des activités, aussi bien en forêt qu’au niveau
industriel, était encore bien inférieur à celui d'avant la guerre. La relance des activités avait été
fortement affectée par les crises internationales des marchés du bois tropical, en 2008-2009. L'année
2010 avait été marquée par un retour à une production supérieure à 100 000 m° dans l'année, pour la
première fois depuis 1998. L'année 2012 connaîtra vraisemblablement une baisse des productions
compte-tenu du contexte de reprise de la société.

Jusqu'en 2011, la production de la SIFORCO restait encore inférieure à son niveau d’avant-guerre, et
un doute existait encore sur la stabilité des marchés à moyen terme. Cependant, depuis la fin des
années 70, SIFORCO (et précédemment SIFORZAL) est le premier producteur de grumes en RDC,
ayant assuré en moyenne environ 40% de la production nationale sur les 20 dernières années.

SIFORCO prévoit de démarrer les activités d'exploitation dans le courant du premier semestre de
l'année 2013 dans la SSA Bongandanga-Djolu.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) Page 6

Tr

SIF/ORCO

SSA Bongandanga-Djolu

RDC
Octobre 2012
8
8
&
8
8
&
ES %&
É 8
se 8
È
A
5 8
E 8
8 ©
E «à
8
& |
&
Ê r r
LÉLPEPESÉPIPPPÉPPÉPLÉÉÉIPÉSIIIISSSEESS

Années

Figure 1 : Évolution de la production de grumes par SIFORCO de 1977 à 2011

Avec l'abandon du bloc K8-Bumba (GA n°02/89 et n°25/04) au début de l’année 2012 et du bloc K9-
Bolila (GA n°30/11, n°31/11 et n°32/11) en septembre 2012, la société SIFORCO est à ce jour
attributaire de 4 titres forestiers en RDC, convertis en concessions forestières, qui totalisent une

superficie d'environ 1 million d'hectares. Pour sa gestion interne, SIFORCO les a regroupés en

3 blocs, chaque bloc contient de un à trois titres forestiers. Les 4 Concessions Forestières composant

ces 3 blocs et leur superficie sont précisées dans le Tableau 1. Pour atteindre ces seuils d'équilibre
économique, la SIFORCO a constitué 2 Superficies Sous Aménagement (SSA, constituées de un ou
deux blocs forestiers), et prévoit le fonctionnement d’un chantier de production sur chacun des blocs.

Tableau 1 : Concessions Forestières attribuées à SIFORCO

N° Contrat
° : Superficie SIG
SSA Blocs N Garantie se : Province du Contrat de
d'approvisionnement | Concession
CF (ha)
Forestière
SSABolobo- | KäBoobo |018/CAB/MIN/AFF/ÆEDT/00|  O40/11  |Bandundu| 104641
ssA K2 Bolombo | O07/CAB/MINECNTES | 026/11 | Équateur | 291665
Bongandanga- O26/CABIMIN/ECN-EF/04 | 27/11 212 868
Djolu K7 Mentole Équateur
027/CABIMIN/ECN-EF/04 |  028/11 221176
Plan de Gestion Page 7

couvrant la période de préparation du Plan d'Aménagement (2013 - 2016)
SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

Comme précisé précédemment SIFORCO intervient également dans les Garanties
d’Approvisionnement attribuées à SEDAF, au travers d'un contrat dans lequel SEDAF délègue les
activités de gestion et d'exploitation forestière à SIFORCO. Les Garanties d'Approvisionnement, qui
ont été déclarés convertibles en concessions forestières, composent un nouveau bloc (bloc K10
Yakata) et leurs superficies sont précisées dans le Tableau 2. Ces trois Garanties
d’Approvisionnement constitueront aussi une seule Superficie Sous Aménagement.

Tableau 2 : Garanties d'Approvisionnement attribuées à SEDAF

N° Garantie | Superficie
ssA BI P
°6 d'approvisionnement |"'°VMC | GA (ha)

002/CAB/MIN/ECNPF/98 | Équateur | 200 533

SSA Yakata-Hembe-
K10 Yakata | 001/CAB/MIN/ECNPF/98 248 300
Mombongo Orientale

003/CAB/MIN/ECNPF/98 219 200

La base industrielle de SIFORCO est située à Maluku, à quatre-vingts kilomètres au nord de
Kinshasa. Elle est composée d’une scierie et une usine de tranchage, cette dernière étant encore à
l'arrêt.

L'importance stratégique du transport fluvial en RDC avait poussé la société à se doter d’une
importante flotte fluviale et de moyens propres pour la maintenance de ses équipements. Cette
stratégie a été révisée suite à la cession de CONGOLESE TIMBER à Monsieur Elwyn Blattner et le
transport fluvial est aujourd'hui assuré par la société de Transport Fluvial et de Commerce de
l'Equateur (T.F.C.E.), filiale de GBE (Groupe Blattner Elwyn).

1.2 DENOMINATIONS UTILISEES DANS CE DOCUMENT

Il'existe plusieurs niveaux de regroupements des 3 Concessions Forestières concernées par ce Plan
de Gestion. Les différentes dénominations employées dans ce Plan de Gestion sont explicitées ci-
dessous.

LE TITRE FORESTIER :
Le titre forestier porte actuellement la référence du contrat de la Concession Forestière, soit par
exemple Contrat de Concession Forestière n°026/11 du 24 octobre 2011, abrégé en CF 26/11.

Pour l'exemple cité ci-dessus, la concession est issue de la conversion de la Garantie
d’Approvisionnement 07/95, telle qu'elle est définie par la « convention n°007/CAB/MIN/ECN/95 du
17 janvier 1995 portant octroi d’une Garantie d’Approvisionnement en matière ligneuse » et qui avait
été déclarée convertible en contrat de concession forestière par notification n°4857/CAB/MIN/ECN-
T/15/JEB/2008 du 06/10/2008.

Plan de Gestion

Page 8
couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) g

Tr

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

LE BLOC FORESTIER :

Pour sa gestion interne, la SIFORCO a constitué des blocs incluant de un à trois titres forestiers
limitrophes. Ce Plan de Gestion concerne le bloc K2, comprenant 1 titre et le bloc K7 avec 2 titres.
Cette dénomination n’a aucun caractère officiel.

LA SUPERFICIE SOUS AMENAGEMENT :

Enfin, dans la Note technique concernant les modalités de gestion des titres forestiers concédés à
SIFORCO', la SIFORCO a demandé l'autorisation d'aménager et de gérer 3 Garanties
d'Approvisionnement en une Superficie Sous Aménagement (SSA), en accord avec l’Arrêté Ministériel
036/CAB/MIN/ECN-EF/2006 du 5 octobre 2006, article 5. Celle-ci est dénommée alors SSA
Bongandanga-Djolu.

Le Tableau 3 reprend l'ensemble des dénominations et regroupements qui seront utilisés tout le long
de ce document.

1.3 CONSTITUTION D’UNE SSA REGROUPANT 3 TITRES FORESTIERS

1.3.1 Rappel du schéma d'aménagement et de gestion des superficies concédées à
SIFORCO

Les orientations du schéma de gestion proposées par SIFORCO sont données par la « note
d'actualisation du dossier de requête de conversion des anciens titres forestiers en contrats de
concession forestière », transmise en 2009 au MECNT, et dans la « note technique concernant les
modalités de gestion des titres forestiers concédés à SIFORCO », transmise en 2010 au MECNT.

L'Arrêté Ministériel 036/CAB/MIN/ECN-EF/2006 du 5 octobre 2006, article 5 donne la possibilité
d'aménager, de gérer et d'exploiter conjointement plusieurs concessions :

« Le Plan d'Aménagement est élaboré suivant les guides opérationnels dont le modèle est prévu par
l’article 2 du présent arrêté. Il porte sur une superficie sous aménagement correspondant soit à une
seule concession forestière soit à plusieurs concessions, lorsque celles-ci sont contiguës et relèvent
d'un même concessionnaire. »

SIFORCO a développé un argumentaire technique pour justifier le regroupement de 3 titres forestiers
au sein de la SSA Bongandanga-Djolu et a présenté sa vision concernant les deux points. Cet
argumentaire a été présenté aux membres du MECNT lors de la réunion du 14 juillet 2010. Il en est
ressorti que la contigüité des blocs K2 et K7 permet de justifier leur regroupement au sein d'une
même SSA.

En accord avec les orientations données dans les documents « Note d'actualisation du dossier de
requête de conversion des anciens titres forestiers en contrats de concession forestière » et « Note
technique concernant les modalités de gestion des titres forestiers concédés à SIFORCO », la société

? Transmise au Ministère de l'Environnement, la Conservation de la Nature et du Tourisme en 2010

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) Page 9

Tr

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

forestière a établi un Plan de Gestion unique pour les 3 titres en y associant des Clauses Sociales
pour chacun d'eux.

En effet, la préparation d'un Plan d'Aménagement portant sur plusieurs concessions implique que la
rotation d'aménagement et la planification des récoltes soient organisées sur l’ensemble de cette
superficie et non sur chaque concession, et que les concessions ne soient pas toutes ouvertes
simultanément à l'exploitation. Ainsi, les Blocs d'Aménagement Quinquennaux (BAQ) et les Assiettes
Annuelles de Coupe (AAC) pourront être localisés sur une ou deux concessions seulement.

De ce fait, il est logique d'appliquer cette disposition dès le Plan de Gestion, document de planification
préalable au Plan d'Aménagement, qui indique notamment les quatre premières Assiettes Annuelles
de Coupe (Arrêté Ministériel n°023/CAB/MIN/ECN-T/28/JEB/10 du 7 juin 2010, annexe 1, article 10).

Les dispositions de l’article 14 de Arrêté ministériel n°028/CAB/MIN/ECNT/15/JEB/08 du 7 août 2008,
annexe 1, « Pendant la période précédant l'approbation du Plan d'Aménagement, le concessionnaire
exploite une seule assiette annuelle de coupe qui ne saurait être supérieure à 1/25" de la superficie
totale concédée. » s’appliqueront donc à l'échelle d’une Superficie Sous Aménagement. Ainsi, chaque
AAC couvrira une superficie proche du 1/25°"° de la superficie totale concédée de la SSA, et pourra
être localisée sur une ou deux concession.

D'un point de vue économique, cette solution de gestion conjointe de plusieurs concessions s'impose
pour SIFORCO afin de permettre la mise en œuvre d'un chantier de dimension suffisante.
L'aménagement séparé des différentes concessions impliquerait l'ouverture d’un chantier sur
chacune, chantier de dimension insuffisante pour atteindre le seuil de rentabilité d’une unité de
production forestière. D'autre part, l'ouverture à l'exploitation dans trois concessions nécessite des
investissements importants et immédiats, notamment pour la réhabilitation des routes d'accès et de la
mise en place des bases-vie. Cette option n’est pas faisable à court terme.

D'un point de vue environnemental, cette solution est favorable aux populations de grands
mammifères dans la mesure où elle diminue le nombre de zones en exploitation sur une seule zone.

D'un point de vue social, des Clauses Sociales ont été négociées pour chaque titre forestier
indépendamment de l'avancement réel de l'exploitation et ce sur base de données obtenues auprès
de sondages forestiers. Des avances seront versées sur chacun des Fonds de Développement en
tenant compte des ristournes dégagées par la production future. Ces avances concerneront
également les 2 GA du bloc K7 qui ne seront pourtant pas exploitées au cours des 4 années de mise
en œuvre du présent Plan de Gestion. L’avance sur la ristourne permettra de financer les premières
réalisations durant les 4 années de mise en œuvre du Plan de Gestion.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) Page 10

ET

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

Tableau 3: Dénomination utilisée dans le Plan de Gestion de la SSA Bongandanga-Djolu

Basoko
Superficie Sous Bloc forestier de A Contrat se A : :
A Province Concession Dénomination
Aménagement SIFORCO ia
Forestière
Bloc K2 Equateur N° 026/11 CF 26/11
SSA Bongandange- Equateur N° 027/11 CF 27/11
1 Bloc K7

Equateur N° 028/11 CF 28/11

1.3.2 Nouvelle délimitation de la CF 27/11

En accord avec les documents « Note d'actualisation du dossier de requête de conversion des
anciens titres forestiers en contrats de concession forestière » et « Note technique concernant les
modalités de gestion des titres forestiers concédés a SIFORCO », SIFORCO a respecté la
délimitation officielle du bloc K7-Mentole, délimitation donnée par les textes d'attribution des
Garanties d’Approvisionnement 026/CAB/MIN/ECN-EF/04 et 027/CAB/MIN/ECN-EF/04 composant ce
bloc (aujourd’hui respectivement converties en Concession Forestière n°27/11 et n°28/11).

L'analyse détaillée des textes de définition des limites donnés par les conventions portant octroi des
GA 26/04 et 27/04 montre que ces titres forestiers ne sont pas jointifs dans leur partie Nord, comme
l’illustre la Carte 2. Entre les blocs K2 et K7, englobant plus de 720 000 ha, une bande étroite de
12 000 ha ne serait pas attribuée (zone hachurée sur la Carte 2). En vue d’une optimisation de la
valorisation durable des ressources forestières, SIFORCO avait proposé, dans les documents
mentionnés ci-dessus, de l'intégrer dans la concession qui devait être issue de la conversion de la GA
26/04.

Cette intégration n’a pas été faite au moment de la conversion des GA en octobre 2011 et SIFORCO
souhaite étudier la possibilité d'intégrer ces surfaces au moment de l'élaboration du Plan
d'Aménagement.

1.4 LOCALISATION DES TITRES FORESTIERS
La SSA Bongandanga-Djolu est située au Nord de la République Démocratique du Congo sur la rive

gauche du fleuve Congo. Ce massif forestier s'étend entre les latitudes 0°44’ et 1°40° Nord et les
longitudes 21° 08’ et 22°12’ Est (Carte 1).

Plan de Gestion

Page 11
couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) g

Tr

SIF/ORCO | 7

SSA Bongandanga-Djolu

Octobre 2012

RDC

Sur le plan administratif, ces Concessions Forestières sont situées dans :

Concession 26/11

Concession 27/11

Concession 28/11

Provinces : Équateur Équateur Équateur
Districts : Mongala et Tshuapa Mongala Mongala et Tshuapa
Territoires : Bongandanga et Djolu Bongandanga Bongandanga et Djolu

La SSA Bongandanga-Djolu est définie par 3 Contrats de Concessions Forestières. Le Tableau 4
reprend les dénominations des Contrats de Concessions, ainsi que les décrets d’attributions des

Garanties et les notifications de convertibilité dont les Concessions Forestières sont issues. Ces
documents étant disponibles en Annexe 1, Annexe 2 et Annexe 3.

Tableau 4 : Numéro des Concessions Forestières, des GA et des notifications de convertibilité
des 3 titres forestiers de la SSA Bongandanga-Djolu

Ne Superficie |

ssA Blocs |Concession | Province | SIG N° Garantie N° de notification de

s d'approvisionnement convertibilité

Forestière te)

Bloc K2 | N°026/11 | Équateur | 291665 |007/CAB/MIN/ECNT/95 4857/CAB/MINIECN-

ssA T/15/JEB/2008
x ; 026/CAB/MIN/ECN- 178/CAB/MIN/ECN-

Bonganganga- Block N°027/11 | Équateur | 212 868 EF/04 T/15/JEB/2009
! Noo28/tt lÉquateur| 221176 | 027/CABIMINIECN- 179/CAB/MIN/ECN-

q EF/04 T/15/JEB/2009

Plan de Gestion

Page 12

couvrant la période de préparation du Plan d'Aménagement (2013 - 2016)

République Démocratique du Gongo

Carte de situation des blocs K2 et K7 de SIFORCO

Bloc

M crie ce 2
MM Limite ce «7
EE Non atribue

Fond de carte : image ortho rectifiée Landsat 7 ETM+ du 5 mars 2000
(P179R059) et image ortha rectifiée Landsat 7 ETM+ du 8 avril 2003

Universal Transverse Mercator, datum WGSE

RM, juin 2012

” République Démocratique du Congo Fr FORET
SIF/ORCO _ ;;, étail des Concessions Forestières du Bloc K7 QE ressources

2, MANAGEMENT

Zone non attribuée

Concession Forestière 28/11

Concession Forestière 27/11

SIF/ORCO

SSA Bongandanga-Djolu RDC
Octobre 2012

1.5 CLIMAT ET GEOGRAPHIE DE LA ZONE CONCERNEE

Le climat est de type équatorial, chaud et humide, avec une pluviométrie élevée entre 1 600 et
1700 mm/an. Comme le montrent les relevés effectués à Lisala, situé à environ 50 km au nord de la
SSA, il y a une diminution marquée des pluies entre les mois de décembre et février. Cette saison
plus sèche est cependant moins marquée sur la SSA Bongandanga-Djolu que sur Lisala.

300
Lisala (1 629 mm)
250

200

150

100

«EE I
LB IL BA

JAN FEB MAR APR MAY JUN JUL AUG SEP OCT NOV DEC

Data from CARPE website, reference: Sharon E. Nicholson, Jeeyoung Kim, Jon Hoopingarner, 1988, "Atlas of African Rainfall

and Its Interannual Variability", Department of Meteorology, the Florida State University, Tallahassee

Figure 2 : Répartition mensuelle des précipitations sur la station de Lisala entre 1941 et 1980

Le relief peu marqué sur l'ensemble de la SSA est sans doute lié avec le fait que la zone est une
cuvette alluviale. Les lignes de crête sont orientées nord-ouest sud-est et les dénivellations sont
inférieures à 120 mètres. Sur K2, les rivières de la zone nord s’écoulent vers la rivière Lopori et celles
du sud vers la rivière Bolombo. Sur K7, les rivières la partie Nord s’écoulent vers la rivière Bolombo et
celles de la partie Sud vers la rivière Yekokora.

Les formations végétales sont pour l'essentiel des forêts denses humides. L'étendue des forêts
marécageuses est relativement importante sur les deux blocs et ce en raison des grandes rivières qui
assurent la délimitation de la SSA.

Le massif forestier du bloc K2 est resté dans son ensemble relativement isolé à l'exception de la limite
Est de la CF 26/11, qui correspond à un axe routier. De ce fait, les défrichements agricoles sont peu
importants, ils sont principalement concentrés le long de la route et ponctuellement aux bords des
rivières. Quant à K7, une route traverse le massif forestier et on observe des défrichements agricoles
actuels ou anciens tout le long de cet axe.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) Page 15

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

1.6 CONTEXTE SOCIO-ECONOMIQUE ET CONTRIBUTION DE SIFORCO AU
DEVELOPPEMENT LOCAL

Aucune étude socio-économique n’a été faite récemment. Afin de connaître la réalité sociale de la
région, de caractériser l'économie ainsi que les activités génératrices de revenus locaux et d’avoir une
base solide pour renforcer les liens et l'insertion de la société dans le contexte local, la société va
mener une étude socio-économique dans le cadre de la préparation du Plan d'Aménagement. Les
enquêtes de terrain de cette étude socio-économique pour les blocs forestiers K2 et K7 sont prévues
pour l’année 2014-2015. Suite à cette phase de terrain, SIFORCO produira un rapport d'Etudes
Socio-économiques qui sera déposé auprès de l’administration forestière fin 2014 — début 2015.

L'Etude Socio-économique réalisée pour l'élaboration du Plan d'Aménagement permettra de :
+ faire un recensement complet de la population ;

+ étudier les interactions entre cette population et la forêt afin de prévenir un éventuel impact négatif
de l'exploitation sur les ressources valorisées par la population, et de proposer des mesures de
gestion durable des ressources forestières valorisées localement ;

+ évaluer les besoins des populations en matière d’infrastructures et de services publics, en
préparation de la négociation régulière d'accords constituants les Clauses Sociales du Cahier des
Charges des différentes concessions ;

+ connaître leurs pratiques culturales (nombre d'hectares défrichés annuellement par foyer, quantité
et type de bois récolté par foyer).

Dans l'attente de ces données de terrain, ce chapitre s'appuie sur les informations disponibles, et
notamment de l'Atlas de l’organisation administrative de la RDC.

L'Annexe 4 présente les cartes administratives des Territoires de Bongandanga et de Djolu, extraites
de l'Atlas de l'organisation administrative de la RDC, Territoires qui se superposent à la SSA
Bongandanga-Djolu.

Les deux blocs, K2 et K7, se situent intégralement dans la Province de l'Équateur. Le découpage

administratif de chacun d’eux est présenté dans les Tableau 5 et Tableau 6, ce dernier fait intervenir

pour :

+ __le bloc K2 une répartition sur 2 Districts, 2 Territoires et 2 Secteurs qui comptent 7 Groupements à
l'intérieur ;

+ le bloc K7 une répartition sur 2 Districts, 2 Territoires et 2 Secteurs qui comptent 19 Groupements
à l'intérieur.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) Page 16

Tr

SIF/ORCO | 7

SSA Bongandanga-Djolu

RDC
Octobre 2012

Tableau 5 : Organisation administrative et coutumière du territoire couvert par la CF 26/11-
dans la Province de l’Equateur (Bloc K2)

Province District Territoire Secteur Groupement

Bokenda 1
Yanga-Yamba
Wanga-Lingomo
Eala
Yala Bofonge Il
Bokakata
Yete

Mongala Bongandanga | Bongandanga

Équateur

Tshuapa Djolu

Tableau 6 : Organisation administrative et coutumière du territoire couvert par les CF 27/11 et
CF 28/11-dans la Province de l’Equateur (Bloc K7)

Province District Territoire Secteur Groupement

Baolongo
Bekila
Bokenda |
Bokenda Il

Bongandanga
Ekombe
Likaa
Likate

Liliangi
Équateur Lolengi

Mongala Bongandanga | Bongandanga

Looka
Mangaya-Liko
Mpokaonga

Songomboyo
Lingomo
Nkole

Lingomo Yailala

Tshuapa Djolu

Yaloola

Yolota

La zone est dominée par l’ethnie Mongo qui est constituée par trois groupes tribaux : les Mongo, les
Mongando et les Ngombe. La densité de population se situe entre 5 et 10 habitants/km? et varie

fortement fonction de l'isolement. L'’actuel stade d'avancement des études ne permet pas d’être plus
précis dans ce domaine.

Plan de Gestion Page 17
couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) g

Tr

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

1.7 BREF HISTORIQUE DES ACTIVITES FORESTIERES PASSEES SUR LES BLOC
FORESTIER K2 ET K7

1.7.1 Exploitation de la SSA Bongandanga-Djolu

La SIFORCO a mené des activités d'exploitation forestière dans cette zone, sur une partie se situant
dans la partie Ouest du bloc K7. Les activités ont eu lieu jusqu’au début de l’année 1999. Cependant,
une partie de ces superficies exploitées ont été remises à disposition de l'État Congolais. Le bloc K2,
n’a quant à lui fait l’objet d'aucune exploitation forestière.

Depuis 1999, SIFORCO n'a pas redémarré l'exploitation forestière sur la SSA Bongandanga-Djolu,

mais elle est en train de prendre les dispositions pour relancer l'exploitation dans le courant de
l'année 2013. Le matériel prévu pour l'exploitation est présenté à titre indicatif dans le Tableau 7.

Tableau 7 : Matériel d'exploitation prévu pour la mise en exploitation de la SSA Bongandanga-

Djolu
Activité Matériel Nombre
Tracteur à chenille (bull) : 2
type CATERPILLAR D7
Construction et " m
entretien de route Chargeur frontal "godet 2
Niveleuse 2
Benne 4
Débardeur 3
Débardage Tracteur à chenille (bull) : 2
type CATERPILLAR D7
Manutention et Chargeur frontal "fourchette" 2
transport des grumes Camions grumiers 4
Camion 1
Transport du personnel
Pick-up 2
Mécanique l'service / Camion 1
ravitaillement

Plan de Gestion

Page 18
couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) g

Tr

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

1.7.2 Transformation des grumes issues des Concessions Forestières

SIFORCO dispose d’un important site industriel implanté dans les années 70 à Maluku, situé au bord
du fleuve Congo et à environ 80 km de Kinshasa. Les grumes issues de l'exploitation de K2 et de K7
seront acheminées vers Maluku, par flottage (radeau) et par barge.

Avant l'arrêt des activités en décembre 2011, SIFORCO transformait ses bois en sciage, avec une
capacité de 9 000 m grumes/mois en entrée usine et ce en deux rotations journalières ; soit une
capacité d'environ 100 000 m° grumes/an, incluant 1 mois d'arrêt dans l’année. La consommation était
d'environ 90 000 m° grumes/an, avec une unité principale de sciage constituée d’une scie de tête
(BRENTA), d’une scie de reprise multi-lames (LINCK), 2 déligneuses (UKIAH), 1 dédoubleuse,
2 ébouteuses et d’une ligne de triage. En 2010, une CD 10 a été installée et au cours de l’année 2011
deux ébouteuses et une déligneuse ont été rajoutées afin d'améliorer la production, cette ligne étant
destinée à la production de dimensions standards.

En ce qui concerne la production de débités séchés, aux deux séchoirs présents sur place
(5 chambres de séchage), la SIFORCO a ajouté de nouveaux séchoirs en 2011. Ces équipements
permettent d'atteindre une capacité d'environ 1 200 m° / mois et permettent de ce fait d'assurer le
séchage de la moitié de la production de débités. Le séchage se fait sur un cycle de 2 mois, composé
d’un mois de pré-séchage à l'air suivi d'un mois en séchoir.

Les grumes entrées en scierie étaient valorisées comme suit :
+31 % de débités vendus sur les marchés d'exportation ;
+35 % de débités vendus sur le marché local (y compris une partie vendue en vrac en benne) ;

+ les déchets de scierie étant soit brûlés par des charbonniers, soit brûlés dans l'usine afin de
fournir une partie de l'énergie sous forme de chaleur pour les séchoirs.

La société SIFORCO a une unité de production de placages tranchés, qui a été fermée en 2009.
L'arrêt de cette unité de transformation, d'une capacité de 12 000 m° de grumes par an, a été décidé
du fait de la faible disponibilité en grumes de qualité « tranche » et de la nécessité d'investir dans des
séchoirs plus performants, rendant l’activité non viable.

Un atelier de récupération de produits connexes du premier sciage assurait une production d'environ
150 m°/mois de débités. Un deuxième atelier de récupération était en cours d'installation, avec
2 déligneuses multi-lames et un dédoubleur. Cette installation aurait permis de produire environ
150 m°/mois de débités supplémentaires, doublant ainsi la capacité de récupération et permettant
ainsi d'augmenter le rendement à l'exportation de 1,5%.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) Page 19

Tr

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

2 PROCESSUS D’AMENAGEMENT ET DE CERTIFICATION VOULU PAR LA
SIFORCO

2.1 ELABORATION DU PLAN D’AMENAGEMENT DU TITRE FORESTIER

Les 7 titres attribués à SIFORCO ont été converti en concessions forestières. La société SIFORCO
peut donc désormais initier le projet d'aménagement de ses concessions et dispose pour ce faire d’un
délai de 4 ans à compter de la date de signature du contrat de concession.

Pour être appuyé dans l'élaboration de ses Plans d'Aménagement, la SIFORCO a signé depuis fin
2010 des contrats d'appui technique avec le bureau d'étude FORET RESSOURCES MANAGEMENT
(FRM), leader dans ce domaine en Afrique Centrale.

Les méthodes de travail employées par la Cellule Aménagement SIFORCO en inventaire
d'aménagement sont décrites dans le Protocole d'inventaire d'Aménagement, déposé auprès du
Ministère de l'Environnement, Conservation de la Nature et du Tourisme pour validation le
11 mars 2011°.

Ces méthodologies de travail répondent aux prescriptions contenues dans les Guides Opérationnels
ayant trait :

+ au modèle de rapport d'inventaire d'aménagement ;

+ aux normes d'inventaire d'aménagement forestier ;

+ aux normes d'élaboration du plan de sondage de l'inventaire d'aménagement ;

+ aux normes de stratification forestière ;

+ __ à l'attestation de conformité du plan de sondage ;

+ au protocole de vérification et d'approbation du rapport d'inventaire d'aménagement ;
+ aux listes des essences forestières de la République Démocratique du Congo ;

+ au canevas et guide de réalisation des études socio-économiques.

Aucun document sur ces deux blocs n’a été réalisé, à l'exception du dépôt auprès du MECNT du
protocole d'inventaire de la société SIFORCO), le 11 mars 2011.

Au niveau de SSA Bongandanga-Djolu, les différentes étapes à conduire pour sa mise sous gestion
durable sont les suivantes :

+ Dépôt auprès de l'Administration forestière du présent Plan de Gestion, 2012 ;

+ Réalisation des diagnostics socio-économiques sur la zone d’emprise des blocs K2 et K7, 2014-
2015;

+ __ Dépôt du Plan de Sondage de l'inventaire d'Aménagement de la SSA Bongandanga-Djolu, auprès
de l'Administration forestière, fin 2012 ;

+ __ Réalisation de l'inventaire d'aménagement forestier, 2014-2015 ;

? « Protocole d'inventaire d'aménagement » transmis au Ministre de l'ECNT le 10 octobre 2010

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) Page 20

Tr

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

+ Réalisation de travaux cartographiques à travers la constitution d'une base de données
cartographiques sous SIG, entre 2012 et 2013 ;

+ Dépôt des rapports techniques auprès de l'Administration forestière (rapports d'inventaire
d'aménagement et d'étude socio-économique des blocs K2 et K7), 2014-2015 ;

+ __ Préparation et dépôt du Plan d'Aménagement auprès de l'Administration forestière, 2015 pour une
mise en œuvre au début 2016 ;

+ __ Mise en œuvre du Plan d'Aménagement dès son approbation : préparation et mise en œuvre des
documents de gestion (Plans de Gestion et Plans Annuels d'Opération), signature et mise en
œuvre des accords constituant la clause sociale du cahier des charges.

2.2 VERS LA CERTIFICATION DE LEGALITE ET DE GESTION DURABLE DES
ACTIVITES DE SIFORCO

La politique de SIFORCO cible une gestion durable des ressources forestières en s'impliquant dans
une application stricte des textes de lois, l'amélioration continue des pratiques et une intégration dans
le tissu socio-économique local. Les productions du bloc K8 étaient certifiées TLTV (TIMBER
LEGALITY & TRACEABILITY VÉRIFICATION, numéro SGS-TLTV/LP-VLC-0005) depuis 2007. Un
audit réalisé en juillet 2011, a permis à SIFORCO d'obtenir la certification TLTV pour ses productions
issues du bloc K3, ainsi que celles du bloc K10 (société SEDAF). Dès la mise en exploitation des
blocs K2-K7, les productions qui en seront issues seront également inclues dans la certification TLTV.

La SIFORCO ne cherche pas à être certifiée sur l'ensemble de sa gestion à moyen terme, car elle
préfère se consacrer à la mise sous aménagement de ses trois SSA.

Toutefois, Un programme de mise en œuvre de techniques d'Exploitation Forestière à Impact Réduit
sera initié.

3 REGLEMENT D'EXPLOITATION SUR LES 4 PREMIERES AAC

3.1 SCHEMA DE GESTION PROPOSE

Les orientations du schéma de gestion proposées par SIFORCO sont données par la « note
d'actualisation du dossier de requête de conversion des anciens titres forestiers en contrats de
concession forestière », et sont rappelées au 1.3.1.

Ce Plan de Gestion a été préparé pour 4 AAC comme prévu par les dispositions réglementaires et il
couvre la période allant de 2013 à 2016. L'entrée en vigueur du Plan d'Aménagement est prévue pour
début 2016 (cf. 2.1), il définira notamment les Blocs d'Aménagement Quinquennaux (BAQ) en tenant
compte des superficies exploitées d'ici là et de l'analyse des études techniques réalisées.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) Page 21

Tr

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

L'exploitation n’a commencé sur aucune des Concessions Forestières de la SSA Bongandanga-Djolu.
SIFORCO compte installer les infrastructures nécessaires pour démarrer l'exploitation durable de ces
forêts, en particulier une base-vie et des routes d'évacuation. SIFORCO a décidé de concentrer
l'exploitation de ces quatre années sur le bloc K2. Ceci laissera à SIFORCO le temps de construire
une base-vie et de remettre en état une partie du réseau routier existant pour permettre l'accès au
massif forestier et l'évacuation des productions. Cette mise en exploitation est conforme aux
orientations du schéma de gestion données par la « note d'actualisation du dossier de requête de
conversion des anciens titres forestiers en contrats de concession forestière »

Dès l'approbation du Plan d'Aménagement, le premier Plan de Gestion Quinquennal sera produit et il
sera alors associé à la signature de clauses sociales couvrant cette même période de 5 ans, avec les
communautés locales dont les territoires coutumiers se superposent avec les 5 AAC prévues en
exploitation de 2016 à 2020.

3.2 LOCALISATION DES 4 PREMIERES AAC
3.2.1 Surface utile retenue

Ce Plan de Gestion concerne la SSA Bongandanga-Djolu dans son ensemble. Dans l'attente de
l'approbation du Plan d'Aménagement fixant la surface utile constituée par les 3 concessions (série de
production ligneuse), la surface utile retenue pour le découpage des 4 premières AAC résulte de la
pré-stratification établie en 2010 par FRM et SIFORCO. On trouvera dans le Tableau 8 un récapitulatif
des surfaces calculées sous SIG (projection UTM zone 33 Sud) par types interprétés. Les cartes de
pré-stratification sont données en Annexe 5.

La surface utile de l'ensemble de la SSA est de 553 913 hectares.

Tableau 8 : Résultat de la pré-stratification des blocs K2 et K7

K2 K7 ssA
Bongandanga-
2611 271 28/1 Djolu

Surface | % du | Surface | % du | Surface | % du | Surface | % du

Types d' tion du sol
ypes d'occupation du s0 (ha) [total] (ha) [total | (ha) [total] (ha) | total

Superficie totale 291 848 210 652 222 568 725 068

Forêt utile (estimation brute provisoire) | 246 104 | 84% | 157 545 | 75% | 150 264 | 68% | 553913 | 76%

Zone non-utile 45744 | 16% | 53107 | 25% | 72304 | 32% | 171155 | 24%

Plan de Gestion

Page 22
couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) g

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

3.2.2 Superficie des 4 premières AAC

Conformément à l'arrêté ministériel n°028/CAB/MIN/ECN-T/27/JEB/08 (article 14) et au Guide
Opérationnel ayant trait au canevas d’autorisation d'exploitation forestière anticipée et du cahier des
charges provisoire, la surface de chacune des 4 premières AAC ne doit pas dépasser annuellement
1/25°"° de la superficie totale de la forêt productive concédée, soit 22 157 ha de surface utile annuelle
maximale (553 913 hectares divisés par 25), soit 88 626 ha au maximum pour les 4 AAC.

Le principe du découpage de ces AAC s’est basé sur les prescriptions du Guide Opérationnel

définissant le canevas du Plan de Gestion Quinquennal. Ce Guide fixe les modalités de découpage

des AAC au sein des BAQ tels qu'ils seront définis dans le Plan d'Aménagement. Les principes de

découpage sont les suivants :

+ __le territoire dans lequel s'inscrit l'AAC intègre des superficies non productives. En revanche la
superficie prise en compte pour le dimensionnement de l’'AAC correspond à la superficie utile
inclus dans ce territoire ;

+ un écart de 5% sur la superficie utile a été toléré entre la plus grande et la plus petite des AAC.

Compte-tenu du contexte de reprise des activités, la SIFORCO a fait le choix d'un démarrage
progressif de l'exploitation forestière sur la SSA Bongandanga-Djolu, avec un objectif de production
situé autour de 25 000 m°/an.

Pour atteindre ce volume moyen annuel compte-tenu de la ressource disponible évaluée (cf. chapitre
3.3), les 4 AAC ont été délimitées de manière à atteindre une superficie d'environ 12 562 ha utiles, qui
est inférieure à la superficie maximale de 22 157 ha utiles définie ci-dessus.

Le principe du découpage de ces AAC s’est basé sur les prescriptions du Guide Opérationnel

définissant le canevas d'autorisation d'exploitation forestière anticipée. Le Tableau 9 donne les
superficies des AAC et la Carte 3 leur localisation.

Tableau 9 : Superficies des 4 Assiettes Annuelles de Coupe

Superficie totale du Superficie non Superficie Date théorique
AAC territoire délimité productive productive d'ouverture
(ha) (ha) (ha)

1 13 553 1 420 12133 01/01/2013

2 12 606 205 12 402 01/01/2014

3 15215 2 848 12367 01/01/2015

4 12734 195 12 538 01/01/2016
Moyenne 13 527 1167 12 360
Somme 54 108 4 668 49 440

La superficie productive de l’ensemble des 4 Assiettes Annuelles de Coupe est de 49 440 ha, soit
8,9% de la superficie productive de la SSA. La superficie ainsi délimitée pour chaque AAC est
inférieure à 1/25°"° de la superficie productive totale, conformément aux exigences règlementaires.

Plan de Gestion

Page 23
couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) g

Tr

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

Conformément au Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal, le
découpage en AAC doit être équisurface avec une tolérance de 5 %. Le principe de calcul de cet écart
est repris ci-dessous :

Sg—S;
Ecart = 9 P x 100
S
Avec: Sg: superficie de la plus grande AAC
Sp : superficie de la plus petite AAC
. k . 12 538- 12 133
Si on applique cette formule dans le cas présent on obtient un écart de — = 3,3%, ce

12 133
qui est inférieur à la tolérance de 5%.

3.2.3 Description des 4 AAC

Ce Plan de Gestion a été préparé pour 4 AAC comme prévu par les dispositions réglementaires et il
couvre la période allant de 2013 à 2016. L'entrée en vigueur du Plan d'Aménagement est prévue pour
début 2016 (cf. 2.1). Il définira notamment les Blocs d'Aménagement Quinquennaux (BAQ) en tenant
compte des superficies exploitées jusque là et de l'analyse des études techniques réalisées.

L'exploitation durable des forêts de la SSA Bongandanga-Djolu par SIFORCO n’a pas encore
commencée. L'implantation des infrastructures nécessaires au lancement des activités devrait débuter
à la fin de l’année 2012. L'installation d’une base-vie et la création d’un réseau routier, indispensable
pour permettre l’accès et l'évacuation des productions, sont les premières étapes dans l'installation
sur la SSA Bongandanga-Djolu. Dans cette optique, les 4 AAC ont été placées dans la partie nord de
la Concession Forestière n°26/11, le long de la rivière Lopori. À cet endroit, la SIFORCO envisage la
mise en place d’un bac pour franchir la rivière Lopori et relier le bloc Bongandanga-Djolu au fleuve
Congo depuis lequel les bois seront évacués vers le site industriel de Maluku.

La localisation du point de franchissement ne pourra être faite qu’à l'issue d'une étude détaillée des
possibilités, incluant une reconnaissance de terrain. Cette localisation sera fixée en début de mise en
œuvre du Plan de Gestion. L'ordre de passage en coupe des 4 AAC est fixé par le présent Plan de
Gestion. Cependant, SIFORCO se garde la possibilité de pouvoir changer l’ordre de passage en
exploitation de certaines AAC en fonction de la localisation choisie pour le franchissement. Toute
modification dans l'ordre de passage en coupe des AAC sera communiquée par courrier à
l'Administration forestière.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) Page 24

Tr

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

Pour les besoins de réalisation des inventaires d'exploitation et de planification de sa production,
SIFORCO a établi sur l'ensemble de la SSA un découpage en parcelles de 1 000 ha (rectangle de
2x5km), le découpage en AAC s’est appuyé dans la mesure du possible sur les limites de ces
parcelles”.

Dès l'approbation du Plan d'Aménagement, le premier Plan de Gestion Quinquennal sera produit et il
sera alors associé à la signature de clauses sociales couvrant cette même période de 5 ans. Ces
dernières seront signées avec les communautés locales dont les territoires coutumiers se
superposent avec les 5 AAC prévues en exploitation de 2016 à 2020, et intégreront les engagements
non réalisés du cahier des charges 2013-2016, dans la mesure où l'ensemble des superficies prévues
pour les 4 AAC n'aura pas été parcourue.

La Carte 3 localise les 4 AAC.

La Carte 4 présente le réseau routier prévisionnel pour l'évacuation des bois.

Le Tableau 10 donne les coordonnées géographiques indicatives de quelques points remarquables
permettant de délimiter les 4 AAC sur les segments naturels de la limite. Il est à noter que les

coordonnées réelles pourront légèrement différer pour s'adapter aux limites des blocs délimités sur le
terrain.

$ Certaines parcelles situées en bordure des limites de la SSA peuvent être tronquées

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) Page 25

ET

LL] Limite de k2 AAC
Repères des limites d'AAC

Zone non inventoriée
ei Marécage
Es Zone anthropisée

République Démocratique du Congo
Assiettes Annuelles de Coupe de la SSA Bongandanga-Djolu
2013-2016

FORET
RESSOURCE:

FRM, Juin 2012

République Démocratique du Congo FORET

SIF/ORCO |: ET Réseau prévisionnel de pistes de la SSA Bongandanga-Djolu RESSOURCES
ELLE} MANAGEMENT

2013-2016

21400"E 214SDE

Assiette annuelle de coupe

Repères des limites d'AAC
Réseau de pistes

Réseau hydrographique

21300"E 2 21°400 214S0"E

Images satellites : Landsat 7 (2003) FRM, Juin 2012

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

Tableau 10 : Points remarquables permettant la délimitation des 4 AAC

Degrés, minutes, secondes Degrés décimaux UTM, zone 84 nord
Point {en mètres)

Longitude Latitude Longitude | Latitude | Longitude | Latitude
1 21° 28 20,271"E 1° 38 16,363" N 21,47230 1,63788 552 534 181 041
2 21° 34' 9,949" E 1° 33 32,248" N 21,56943 1,55896 563 341 172 321
3 21° 34' 56,714" E 1° 34' 46,468" N 21,58242 1,57957 564 785 174 600
4 21° 36 22,131"E 1° 34° 46,487" N 21,60615 1,57958 567 425 174 601
5 21° 36 22,150" E 1° 35 51,624" N 21,60615 1,59767 567 425 176 601
6 21° 39" 51,998" E 1° 35' 51,558" N 21,66444 1,59766 573 909 176 601
7 21° 39 23,157" E 1° 38 28,571" N 21,65643 1,64127 573 016 181422
8 21° 40" 29,479" E 1° 32 36,138" N 21,67486 1,54337 575 069 170 601
9 21°4145,712"E 1° 32: 36,113" N 21,69603 1,54337 577 425 170 601
10 21°4145,734"E 1° 33 41,248" N 21,69604 1,56146 577 425 172 601
11 21° 44' 27,543" E 1° 33 41,192" N 21,74098 1,56144 582 425 172 601
12 21° 44 27,520" E 1° 32: 36,058" N 21,74098 1,54335 582 425 170 601
13 21° 45' 16,100" E 1° 32: 36,040" N 21,75447 1,54335 583 926 170 601
14 21° 46 43,651" E 1° 30° 25,594" N 21,77879 1,50711 586 633 166 597
15 21° 39 52,513" E 1° 30° 25,879" N 21,66459 1,50719 573 928 166 601
16 21° 49" 18,936" E 1° 35 14,811" N 21,82193 1,58745 591 428 175 479
17 21°45'0,777"E 1° 28' 15,507" N 21,75022 1,47097 583 455 162 601
18 21° 34 18,175" E 1° 28 15,702" N 21,57172 1,47103 563 598 162 601
19 21° 34° 18,198" E 1° 29' 44,873" N 21,57172 1,49580 563 598 165 339
20 21° 33 31,323"E 1° 33 51,149" N 21,55870 1,56421 562 147 172 901

En théorie, une AAC est ouverte au début de chaque année. Selon l'arrêté ministériel
n°036/CAB/MIN/ECN-EF/2006 du 5 octobre 2006 (article 11), les AAC peuvent être ouvertes durant
deux années consécutives et chaque AAC devra être définitivement fermée deux ans après sa date
d'ouverture effective.

La durée d'application du Plan d'Aménagement est de 25 ans, et la surface sera découpée en
25 AAC. Chaque Assiette Annuelle de Coupe ne sera ouverte à l'exploitation qu'une seule fois
pendant la durée de mise en œuvre du Plan d'Aménagement.

3.3 ÉVALUATION DE LA RESSOURCE EXPLOITABLE SUR LES 4 AAC DELIMITEES

Comme cela a été déjà cité, la SIFORCO a décidé de mener l'exploitation forestière sur la CF 26/11
durant la période de mise en œuvre du Plan de Gestion, 2013-2016.

La ressource exploitable a été estimée à partir d'un inventaire de sondage réalisé entre février et août
2011 sur l'ensemble de la CF 26/11. Des layons de comptage mis en place dans l’ensemble de la
concession ont permis de sonder 750 ha. Les équipes de terrain ont identifié et comptabilisé toutes
les tiges d’une liste restreinte d’essences à partir des Diamètres d'Exploitation fixés par la société.

Plan de Gestion

Page 28
couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) g

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

Le volume net total a été obtenu en multipliant les effectifs ainsi obtenus par un volume net unitaire,
évalué sur la base des statistiques d'exploitation. Le volume net valorisable a été obtenu par
application d'un coefficient d'exploitation, ou de prélèvement, qui correspond à la proportion du
volume des tiges de DHP supérieur au DME dont la qualité justifie l'abattage pour la
commercialisation ou la transformation. Par mesure de précaution, il a été décidé de ne pas intégrer le
Tola dans ces prévisions de production (coefficient d'exploitation de 0%), car il s'est avéré au cours de
ces dernières années que la rentabilisation du bois de cette essence reste incertaine. Toutefois, en
fonction de l’évolution du marché pour cette essence une partie du volume disponible pourra être
mobilisée.

Les volumes annoncés ici sont donnés à titre indicatif afin de planifier les opérations et d'asseoir une
estimation des montants disponibles pour le fonds de développement, en vue des négociations avec

les populations locales. Ils seront ajustés au fur et à mesure de la mise en œuvre du Plan de Gestion.

Tableau 11 : Résultats des inventaires statistiques conduits sur la CF 26/11 (sur 750 ha)

Volume Coefficient | jume jha
Essences Pieds unitaire Volume d'exploitation x
{m°pied) (%) (m£lha)
Catégorie 1
Afrormosia 5 8 40 75 0,04
Total Catégorie 1 5 40 0,04
Catégorie 2
Acajou 15 8 120 75 0,12
Sipo 20 14 280 80 0,30
Sapelli 26 10 260 80 0,28
Tiama 46 10 460 70 0,43
Kosipo 22 12 264 80 0,28
Iroko 7 8 56 75 0,06
Doussié 0 8 0 0,00
Total Catégorie 2 136 1 440 1,46
Catégorie 3
Tola 216 10 2160 0 0,00
Dibétou 13 9 117 60 0,09
Bossé 8 6 48 60 0,04
Padouk 64 6 384 60 0,31
Tali 0 6 0 60 0,00
Longhi 10 6 60 60 0,05
Total Catégorie 3 311 2769 0,49
TOTAL GENERAL 452 4 249 1,99

Plan de Gestion

Page 29
couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) g

Tr

SIF/ORCO | 7

SSA Bongandanga-Djolu
Octobre 2012

RDC

Tableau 12 : Estimation du volume récoltable sur la zone d’exploitation des 4 AAC

Volume /ha

Volume exploitable

Essences (ms/ha) {m?)
AAC1 AAC2 AAC3 AAC4 Total
Catégorie 1
Afrormosia 0,040 485 496 495 502 1 978
Total Catégorie 1 0,040 485 496 495 502 1 978
Catégorie 2
Acajou 0,120 1456 1 488 1484 1 505 5 933
Sipo 0,299 3 624 3704 3 694 3745 14 766
Sapelli 0,277 3 365 3439 3 430 3477 13711
Tiama 0,429 5 209 5 324 5 310 5 383 21 226
Kosipo 0,282 3417 3 492 3 483 3 531 13 922
Iroko 0,056 679 694 693 702 2769
Doussié 0,000 0 0 0 0 0
Total Catégorie 2 | _ 1,463 17750 | 18143 | 18092 | 18 343 72 328
Catégorie 3
Tola 0,000 0 0 0 0 0
Dibetou 0,094 1136 1161 1158 1174 4 628
Bossé 0,038 466 476 475 481 1 899
Padouk 0,307 3727 3 810 3 799 3 852 15 188
Tali 0,000 0 0 0 0 0
Longhi 0,048 582 595 594 602 2373
Total Catégorie 3 0,487 5911 6 042 6 025 6 109 24 087

Selon l'évaluation faite, SIFORCO devrait récolter environ 25 000 m° net de grumes/an sur les 4 ans
de mise en œuvre du plan de gestion, soit 2 100 m°/mois.

Il faut tout de même rappeler que ces volumes ne sont qu'une indication du volume réellement
prélevé. Divers éléments peuvent affecter l'exploitation forestière et les volumes qui seront
effectivement prélevés, notamment les Diamètres Minimums réels d'Exploitation, l'amélioration des
rendements par l'application des règles EFIR, la valorisation de nouvelles essences ou au contraire
l'impossibilité de valoriser une essence dont la rentabilité n’est plus garantie. En effet, SIFORCO peut
décider d'augmenter ou diminuer la production d'une essence, sélectionner d’autres essences non
listées précédemment. Ces choix se feront au fur et à mesure des années, en fonction des demandes
et des prix du marché.

ET

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2013 - 2016)

Page 30
SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

3.4 AAC ET PREVISIONS DE RECOLTE ETABLIES POUR LA NEGOCIATION DES
CLAUSES SOCIALES

La SSA Bongandanga-Djolu, constituant une unité de gestion forestière (une SSA) et correspondant à
un chantier unique, est composée de 3 titres forestiers. Ceux-ci entreront en exploitation
successivement et non conjointement. Ainsi, 2 titres forestiers ne seront pas exploités en début de
rotation, aucune production ne sera dégagée sur ces titres forestiers et le fonds de développement ne
sera pas alimenté.

Comme expliqué dans la « note technique concernant les modalités de gestion des titres forestiers
concédés à SIFORCO », transmis au MECNT, les premières réalisations de la clause sociale du
cahier des charges pour les 2 titres non parcourus en exploitation durant les 4 années de mise en
œuvre du Plan de Gestion seront financées par une avance sur les ristournes à réaliser, ristourne
évaluée sur la production future à réaliser sur 4 Assiettes Annuelles de Coupe théoriques.

Dans ces conditions, afin de satisfaire à l'obligation de signature d’un accord constituant la clause

sociale du cahier des charges, les modalités pratiques de préparation et de financement de l’accord

constituant la clause sociale proposée sont les suivantes, en conformité avec les dispositions l’Arrêté

Ministériel n°023/CAB/MIN/ECN-T/28/JEB/10 du 7 juin 2010 :

+ Dès à présent, une évaluation de la production théorique est faite sur une superficie
correspondant à 4/25" de la superficie totale de chaque concession constituant la SSA, sur la
base des données disponibles sur la ressource forestière ;

+ Une évaluation du montant des ristournes alimentant le fonds de développement est faite sur la
base des principes édictés par l’Arrêté Ministériel n°023/CAB/MIN/ECN-T/28/JEB/10 du 7 juin
2010 et de la production ainsi évaluée ;

+ Avant signature du contrat de concession, une clause sociale provisoire a été négociée et signée
avec les communautés locales concernées par le début théorique de l'exploitation, un premier
versement a été fait sur le fonds de développement pour un montant correspondant à 10 % de la
ristourne totale ainsi évaluée sur la base des volumes de bois prélevés sur les 4 premières
Assiettes Annuelles de Coupe. Cette avance sera déduite des versements faits en liaison avec la
production réalisée ;

+ Dès la première année de production, le fonds de développement sera alimenté en fonction des
productions réellement réalisées, et permettra de financer les réalisations inscrites dans les
clauses sociales ;

+ Chaque année de production, le fonds de développement sera alimenté de la même manière ;

+ Les infrastructures sociales pourront chaque année être financées en fonction des montants
disponibles sur les fonds de développement.

Ainsi, la disposition prévue ici concernant la clause sociale du cahier des charges permettra de
répondre aux attentes sociales sur chaque concession.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) Page 31

ET

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

Cette solution est en adéquation avec le cadre légal et règlementaire prévu et le principe en a été

validé par les représentants du MECNT présents à la réunion de concertation tenue le 14 juillet 2010 :

+ Signature d'un cahier des charges et de sa clause sociale pour chaque titre forestier, qu'il soit
exploité ou non exploité ;

+ __ Préfinancement initial correspondant à 10% du montant à verser sur les volumes produits sur
4 Assiettes Annuelles de Coupe ;

+ Abondement du fonds par le concessionnaire en fonction de la production réalisée chaque année
sur chaque titre forestier.

En vue de la négociation des clauses sociales, la ressource disponible sur les 3 titres forestiers a été
évaluée à partir des données de sondages réalisés sur 436 ha au sein des CF 27/11 et 28/11 et à
partir d’un inventaire de sondage réalisé entre février et août 2011 sur l’ensemble de la CF 26/11. La
procédure d'inventaire et le calcul des volumes nets à l'hectare sont similaires à ceux qui sont
présentés au $ 3.3. La ressource a été évaluée sur une superficie correspondant à 4/25
superficie utile de chacune des concessions forestières.

èmes

de la

Tableau 13 : Superficies utilisées pour évaluer les productions prévisionnelles en vue de la
négociation de la clause sociale sur la CF 26/11

SSA Bongandanga-

26/11 271 28/11 :
Djolu

Superficie utile 246 104 157 545 | 150 264 553 913

Superficie sur laquelle a été évaluée la
récolte prévisionnelle en vue de la 39 377 25 207 24 042 88 626
nécociation des clauses sociales

Les résultats des inventaires sur les CF 27/11 et 28/11 sont présentés dans le Tableau 14. Ceux
concernant la CF 26/11 sont donnés dans le Tableau 11. Les prévisions de récolte établies pour la
négociation des Clauses Sociales sur les 3 CF sont données par le Tableau 12.

Il'est à noter qu'à la différence des prévisions de récolte données pour les 4 AAC délimitées par le
présent plan de gestion, le Tola a été inclus dans les essences exploitables (exploitation de 50% de la
ressource disponible).

Plan de Gestion

Page 32
couvrant la période de préparation du Plan d'Aménagement (2013 - 2016) g

Tr

couvrant la période de préparation du Plan d'Aménagement (2013 - 2016)

Es eo we
Tableau 14 : Résultats des inventaires d’exploration conduits sur K7 (sur 436 ha)
poaune Coefficient | Volume
Essences Pieds net d'exploitation | net/ha
{mS/pied) Ce) (mÿlha)
Catégorie 1
Afrormosia 1 8 100 0,02
Total 1 1 0,02
Catégorie 2
Acajou 20 8 75 0,28
Sipo 24 14 80 0,62
Sapelli 23 10 80 0,42
Tiama 42 10 70 0,67
Kosipo 6 12 80 0,13
Iroko 5 8 75 0,07
Doussié 8 75 0,00
Total 2 120 2,19
Catégorie 3
Tola 216 10 50 2,48
Dibétou 14 9 60 0,17
Bossé 6 6 60 0,05
Padouk 3 6 60 0,02
Longhi 1 6 60 0,01
Total 3 240 2,73
TOTAL GENERAL 361 4,94
F Plan de Gestion
R Page 33
:M

SIF/ORCO | 7

SSA Bongandanga-Djolu

Octobre 2012

RDC

Tableau 15 : Estimation des productions prévisionnelles en vue de la négociation de la clause

sociale sur la CF 26/11

Volume
Essences Ra exploitable
{m°)
Catégorie 1
Afrormosia 0,040 1575
Total catégorie 1 0,040 1575
Catégorie 2
Acajou 0,120 4725
Sipo 0,299 11 760
Sapelli 0,277 10 920
Tiama 0,429 16 906
Kosipo 0,282 11 088
Iroko 0,056 2205
Doussié 0,000 0
Total catégorie 2 1,463 57 605
Catégorie 3
Tola’ 1,440 56 702
Dibétou 0,094 3 686
Bossé 0,038 1512
Padouk 0,307 12 097°
Tali 0,000 0
Longhi 0,048 1 890
Total catégorie 3 1,927 75 887
TOTAL GENERAL 3,430 135 067

4 Pour le Tola, au moment de la négociation de la Clause Sociale, il avait été considéré que 50% de la ressource
disponible était exploitée.

Suite à une erreur de report lors de la négociation de la clause sociale, un volume de 2 097 m° a été inscrit sur
celle-ci pour le Padouk.

Tr

couvrant la période de préparation du Plan d'Aménagement (2013 - 2016)

Plan de Gestion

Page 34
SIF/ORCO | 7

SSA Bongandanga-Djolu

Octobre 2012

RDC

Tableau 16 : Estimation des productions prévisionnelles en vue de la négociation de la clause
sociale sur les CF 27/11 et 28/11 et sur l’ensemble du bloc K7

Vol Volume exploitable
Essences she) {m°)
CF27/11 CF 28/11 TOTAL K7
Catégorie 1
Afrormosia 0,018 463 441 904
Total Catégorie 1 0,018 463 441 904
Catégorie 2
Acajou 0,275 6 938 6617 13555
Sipo 0,617 15 541 14 822 30 363
Sapelli 0,422 10 638 10 146 20 784
Tiama 0,674 16 998 16212 33 209
Kosipo 0,132 3 330 3176 6 506
Iroko 0,069 1734 1 654 3 389
Doussié 0,000 0 0 0
Total Catégorie 2 2,189 55 179 52 627 107 806
Catégorie 3
Tola 2,477 62 440 59 554 121 994
Dibetou 0,173 4371 4169 8 540
Bossé 0,050 1249 1191 2440
Padouk 0,025 624 596 1220
Longhi 0,008 208 199 407
Total Catégorie 3 2,733 68 892 65 709 134 601
TOTAL GENERAL 4,940 124 534 118 777 243 311

3.5 INFRASTRUCTURES A CREER

Le tracé prévisionnel des routes principales et secondaires pour les quatre années du présent Plan de
Gestion est présenté dans la Carte 4. On obtient un total de 34,5 km de routes principales et 169,5 km
de routes secondaires. Cette planification provisoire permet d'évaluer la longueur du réseau routier à
implanter. Ce tracé est indicatif et est susceptible d’être modifié en fonction de la localisation de la
ressource mise en évidence par les inventaires d'exploitation.

ET

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)

Page 35
SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

Tableau 17 : Longueur prévisionnelle des pistes principales et secondaires à créer lors du Plan
de Gestion 2013-2016 au sein de la CF 26/11 (km)

Route Route

principale | secondaire Total

AAC 1 7 46 53
AAC 2 12,5 42,5 55
AAC 3 0 46 46
AAC 4 15 35 50
Hors AAC 0 0 0
Moyenne AAC 8,625 42,375 51
Total 34,5 169,5 204

Il est prévu que les travailleurs soient logés dans une base-vie implantée sur le bloc K2 mais
l'emplacement précis n’est pas encore connu. || sera fixé suite à une reconnaissance de terrain qui
sera conduite fin 2012. Cet emplacement est également dépendant du choix fait concernant l'accès à
la concession (cf. 3.2.3).

Dans un premier temps, les infrastructures seront temporaires, afin de pouvoir répondre aux besoins
immédiats de démarrage des activités d'exploitation forestière. Progressivement, une base-vie
définitive sera établie, elle comprendra à terme des habitations en matériau durable, un établissement
scolaire, un dispensaire équipé et doté d’une pharmacie, un accès à l’eau potable, une cantine et des
équipements de loisirs.

3.6 REGLES D'INTERVENTION EN MILIEU FORESTIER

La société appliquera comme norme d'intervention les préconisations émises dans les Guides
Opérationnels, et en particulier les Normes d'Exploitation Forestière à Impact Réduit (EFIR) et les
Normes d'inventaire d'exploitation. La partie suivante permet de mettre en avant les points qui sont
considérés comme importants, et de préciser ainsi la mise en œuvre des dispositions prévues par les
normes.

3.6.1 Description technique des opérations forestières

SIFORCO va poursuivre l'ensemble des démarches entreprises pour maintenir une exploitation
suivant les techniques d'Exploitation Forestière à Impact Réduit (EFIR) particulièrement dans les
domaines suivants :

+ __ l'inventaire d'exploitation ;

+ la définition et le respect des zones hors exploitation ;
+ le réseau routier et les parcs à grumes ;

+ __ l'abattage contrôlé ;

+ __le débusquage et le débardage ;

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 36

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

+ __le chargement et le transport du bois ;

+ les opérations post-exploitation.

3.6.1.1  L'inventaire d'exploitation

L'inventaire d'exploitation sera conduit de façon à répondre aux prescriptions contenues dans le
Guide Opérationnel définissant les normes d'inventaire d'exploitation.

Les arbres à identifier lors de l'inventaire d'exploitation et à protéger lors de l'exploitation sont de
5 types :

+ les arbres exploitables ;

Ce sont les arbres d’essences exploitées, ayant atteint le Diamètre Minimum d'Exploitabilité (DME),
fixé par la loi et dont la qualité justifie la valorisation. Ces arbres seront positionnés et numérotés sur
carte et leur numéro sera marqué à la peinture à la base de l'arbre.

+ _les arbres d’essences exploitables mais de mauvaise qualité ;
Ce sont les arbres d'essences exploitées, ayant atteint le DME, mais ayant un défaut rédhibitoire. Ces

arbres seront marqués d’un « V ».

+ les arbres d'avenir ;

Ce sont ces arbres qui reconstitueront le potentiel exploitable pour les rotations ultérieures. Ils sont
donc à protéger afin que ce potentiel puisse se reconstituer. Les arbres à protéger étant menacés par
l'exploitation seront marqués d’un « @ », il s’agit de tiges situées au bord des pistes de débardages et
à proximité des arbres à abattre.

+ les arbres patrimoniaux ;

Une équipe sera constituée pour assurer une concertation préalable au sujet de l'exploitation avec les
populations locales. Elle sera chargée de réaliser une cartographie sociale en collaboration avec les
populations locales dont le territoire coutumier se superpose avec l'AAC. Les arbres et les territoires
ayant une importance sociale particulière seront marqués sur le terrain et cartographiés (Zone sacrée,
arbres patrimoniaux, etc.). Les arbres concernés seront marqués d’un « P ».

+ les semenciers ;

Certaines tiges seront identifiées et préservées pour jouer le rôle de semenciers. Elles seront
marquées d’un « P » lors du pistage.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 37

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

Tige d'avenir ° | Arbre refusé
Arbre à protéger (mauvaise qualité)

Figure 3 : Marquage des tiges d'avenir, des arbres patrimoniaux et des arbres de mauvaise
qualité (source : FRM, Normes d'inventaire d’exploitation, juillet 2007)

Les documents cartographiques établis grâce aux données collectées par l'inventaire d'exploitation
donneront la localisation :

+ __ des tiges exploitables ;

+ des tiges préservées comme semenciers ;

+ des tiges patrimoniales ;

+ et des tiges d'avenir.

3.6.1.2 Zones hors exploitation

Certaines zones sont particulièrement sensibles à une mise en exploitation. Afin de les protéger, leur
exclusion de l'exploitation s'avère nécessaire. Cette mise en défend va permettre de réduire l'impact
sur les populations riveraines, la ressource et l’environnement.

Les zones à exclure sont les suivantes, conformément au Guide Opérationnel concernant

l'Exploitation Forestière à Impact Réduit :

+ zones non exploitables : zones marécageuses, zones à forte pente (pente supérieure ou égale à
30%) et zones de rochers ;

+ zones à valeur culturelle ou religieuse : forêts ou arbres sacrés ;

+ zones d'importance écologique, scientifique ou touristique : zones à très grande diversité
floristique ou faunique, habitats d'espèces endémiques, habitats uniques et fragiles, etc. ;

+ zones sensibles, c’est-à-dire en bordure des cours d’eau permanents, des marigots, autour des
marécages. Largeur minimum des zones sensibles :

Plan de Gestion Page 38
couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) g

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

largeur > 10m : 50 m sur chaque rive ;

o
o  ravines: 10 m de chaque côté

o ruisseaux ou marigots : 20 m de chaque côté ;

o  marécages : 10 m à partir de la limite ;
o tête de source : 150 m autour.

3.6.1.3 Réseau routier et parcs à grumes

Afin de limiter les impacts directs et indirects, le réseau routier et de parcs à grumes sera planifié et

optimisé sur le terrain en :

+ évitant les peuplements « pauvres » en tiges à exploiter de manière à réduire les superficies
touchées notamment par les pistes de débardage ;

+ contournant les zones de forte pente, marécageuses, sensibles, etc. ;

+ limitant autant que possible la surface des parcs à grumes ;

+ respectant une déforestation maximum de 30 m pour les routes et leur emprise ;

+ maintenant des ponts de canopée, au minimum tous les 5 kilomètres, et en ouvrant les andains
(pour permettre le passage de la faune) ;

+ construisant et en maintenant des structures de drainage appropriées pour collecter et évacuer
les eaux ;

+ évitant la perturbation des cours d'eau ;

+ préservant les arbres d’avenir et patrimoniaux dans la planification.

La société maintiendra les routes d'Etat et les routes publiques en parfait état de viabilité dans la zone
de passage des camions.

3.6.1.4  Abattage contrôlé

La société SIFORCO assure régulièrement, en partenariat avec des formateurs européens
spécialisés, des formations aux techniques d’abattage contrôlé permettant de minimiser au maximum
les impacts causés par la chute des arbres, de maximiser le volume de bois par un bon tronçonnage
de l'arbre abattu et de garantir une sécurité maximale des travailleurs.

Ces formations permettent aussi de veiller à l'application et au respect des mesures de sécurité :
matériel en bon état, port des équipements de sécurité, respect des règles.

3.6.1.5 Usage des produits de traitement des bois

L'usage des produits de traitement suit les règles d'application de ces produits, conformément aux lois
et règlements en vigueur. Les travailleurs sont équipés de tenues spéciales, afin d'éviter tout contact
du produit avec la peau ou les yeux. L'ensemble de ces mesures tendent à éviter la pollution des
eaux, du sol, de la flore et de la microfaune.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 39

SIF/ORCO | 7

SSA Bongandanga-Djolu RDC
Octobre 2012

3.6.1.6  Débusquage et débardage

Le débusquage et le débardage constituent les premières étapes de transport des bois en grumes,
plus précisément de l'endroit d’abattage au parc de chargement. L'impact de ces deux étapes se
manifeste tant sur le sol que sur le peuplement résiduel.

Ces impacts inévitables seront néanmoins réduits en :

.

réalisant un tracé optimal pour le débardage des grumes (le plus direct et le moins large) en
évitant des virages trop serrés ;

évitant les arbres à protéger ;

limitant au minimum les franchissements de cours d’eau et dans le cas où ceci est impossible, en
prenant des précautions (lit de billes perpendiculaire à la berge, passage par un lit rocheux...) ;
limitant l’utilisation des bulldozers au débusquage en choisissant d’autres moyens d'extraction en
cas de pente forte ;

utilisant au maximum le treuil et le câble pour le débardage là où la dimension et le poids des
grumes le permettent.

Piste principale
Piste principale
Piste secondaire PRE @
ù «Piste secondaire

< &---.

-

En

Parc Parc

Figure 4: Tracé idéal des pistes de débardage, tracé à l'avance en fonction des cartes

d'inventaire d’exploitation (Source : FRM, Normes d'inventaire d'exploitation, juillet
2007)

3.6.1.7 Chargement et transport

Afin de limiter les impacts causés par le chargement et le transport de bois (accidents, pollutions et
transport illégal de viande de brousse), les mesures suivantes seront appliquées :

charger de façon adéquate les grumiers (pas au-delà de leur capacité utile) ;

évacuer les bois des parcs à grumes dans un délai n’excédant pas deux mois, en donnant priorité
aux essences susceptibles d'être attaquées par les insectes ou les champignons ;

respecter les limitations de vitesse établies par l'entreprise ;
ne jamais transporter de passagers non autorisés dans les grumiers ;
interdire le transport de viande de brousse ;

interdire la présence de toute arme à feu à bord des véhicules.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 40
SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

3.6.1.8 Opérations post-exploitation

Afin de laisser les zones exploitées dans un état qui facilite la régénération ultérieure et éviter toute
atteinte supplémentaire à l'environnement lors de la période de la rotation, des opérations pourront
être conduites après l'exploitation lorsque cela s'avère nécessaire, notamment la fermeture à la
circulation des routes qui ne seront pas utilisées avant la prochaine rotation. La fermeture des routes
sera faite à l'aide de grumes, de fossés creusés ou de barrières cadenassées.

3.6.2 Mesures de réduction, d'atténuation et de compensation des impacts sur
l’environnement et la faune

Au-delà des mesures prises et développées précédemment en application des techniques
d'Exploitation Forestière à Impact Réduit (EFIR), SIFORCO a jugé indispensable de mettre en place
les mesures suivantes :

3.6.2.1 Diamètres Minimums d'Exploitation (DME)
Dans l'attente des conclusions et de la validation du Plan d'Aménagement de cette concession,

SIFORCO respectera les diamètres d’abattage (Diamètres Minimum d'Exploitation) tels que définis
dans le Guide Opérationnel « Liste des essences forestières de la RDC ».

Ce diamètre sera mesuré conformément à l'annexe 5 du Guide Opérationnel portant sur les normes
d'inventaire d'aménagement forestier.

3.6.2.2 Ouvrage de franchissement (ponts, ponceaux, digues, etc.)

Les ouvrages de franchissement seront construits de manière à ne pas changer les directions
naturelles ou entraver les cours d’eau, afin de ne pas perturber l'alimentation en eau des populations,
et de prévenir les risques d'inondations.

3.6.2.3 Réduction de l'impact sur la faune sauvage

Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de l'exploitation
forestière. Il s’agit notamment de la chasse elle-même, du commerce de viande de brousse dans le
camp forestier, du transport de la viande de chasse et des produits forestiers d’origine animale par les
véhicules de la société, et du commerce d'armes et/ou des minutions. Au travers de notes de service,
SIFORCO a informé son personnel de cette interdiction passible, en cas d'infraction, de sanctions.

Des réunions de sensibilisation seront organisées auprès des travailleurs et des populations, sur les
lois et réglementations qui s'appliquent en RDC : période de chasse, espèces protégées, techniques
autorisées, permis de port d'armes.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 41

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

3.6.3 Diverses mesures de gestion

3.6.3.1 Arbres de chantier routier

SIFORCO procédera à l'abattage de tous les arbres dont l'enlèvement est jugé nécessaire lors des
travaux du tracé des routes d'évacuation ou par la confection d'ouvrages d'art.

S'il s’agit de bois d'œuvre dont le diamètre est supérieur ou égal au diamètre minimum d'exploitation,
ils seront portés au carnet de chantier après numérotation, mais ne donneront pas lieu à un paiement
quelconque, ni aux taxes lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs
aux routes forestières et s'ils n’ont pas été commercialisés.

3.6.3.2  Matérialisation des limites de la CF et des AAC

La matérialisation de limites des AAC sera faite lors de la phase d'inventaire d'exploitation. Les layons
principaux tracés pour délimiter les parcelles peuvent être considérés comme une matérialisation de
limite.

3.6.3.3  Matérialisation des zones de protection
Les arbres situés dans les zones tampons bordant les cours d’eau ou les zones marécageuses seront
marqués afin d'assurer leur protection.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 42

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

4 PROGRAMME INDUSTRIEL SIFORCO EN LIAISON AVEC CETTE SSA

Les inventaires effectués sur les blocs forestiers K2 et K7 ont servi à dimensionner les AAC en
fonction la production visée pour l’ensemble de K2 et K7. Le niveau de production possible sur la
concession sera ensuite fixé par le Plan d'Aménagement à partir de l’année 2016. La production visée
est d'environ 25 000 m‘/an. La production estimée de K10 est d'environ 91 500 m° par an, celle de K3
de 12 000 m‘/an, soit une production totale de près de 130 000 mé.

Ainsi, une fois l’exploitation mise en œuvre sur tout le massif forestier sous aménagement attribué à
SIFORCO, sur la base des plans d'aménagement élaborés, la production de bois pourrait être
supérieure à l'actuelle capacité de transformation de l'unité industrielle de Maluku, qui est de
120 000 m° (avec 3 rotations). Le cas échéant, SIFORCO consentira les investissements lui
permettant de respecter son obligation règlementaire de transformer au moins 70 % de sa production
de grumes. Les orientations seront guidées par le niveau et les caractéristiques technologiques de la
ressource disponible, évaluée par les études techniques préalables à l'aménagement et les volumes
mobilisables dans le cadre de l'aménagement.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 43

SIF/ORCO | 7

SSA Bongandanga-Djolu RDC
Octobre 2012

5 PROGRAMME SOCIAL RATTACHE A LA SSA BONGANDANGA-DJOLU

5.1 MESURES SOCIALES CONCERNANT LES AYANTS DROIT ET LES EMPLOYES

SIFORCO

SIFORCO est en train de prendre les dispositions pour s'installer sur la SSA Bongandanga-Djolu.

Actuellement, aucune infrastructure n’a été construite. La mise en place d’une base vie sur le site
devra répondre à des mesures spécifiques qui porteront sur :

Les conditions de vie des ayants droit SIFORCO à travers les points suivants :

.

la santé : mesures liées à la fourniture d’un suivi médical et de soins de santé primaire par une
équipe professionnelle, dans des locaux équipés et adaptés : construction d'infrastructures de
santé, approvisionnement en produits pharmaceutiques, mise à disposition de personnel
médical,.… ;

l'éducation de base : mesures liées à la scolarisation, par des enseignants qualifiés dans des
locaux adaptés, des enfants des travailleurs dans la base vie: construction d'infrastructures
scolaires, mise à disposition de personnel enseignant...

la sécurité alimentaire : mesures liées à l’approvisionnement de la base-vie et des campements
temporaires en forêt en produits alimentaires permettant une nutrition saine, équilibrée et
res et pour
l’approvisionnement de la base-vie, sensibilisation des employés et de leurs ayants droit sur
l'importance d’un régime alimentaire équilibré,

adaptée : Appui auprès de communautés locales pour l'organisation des fil

l'habitat et l'hygiène : mesures liées à la qualité de l'habitat, à l'hygiène, à la prévention sanitaire
et à la sécurité dans la base vie: construction d’une base-vie en matériaux durables,
aménagement de sources pour permettre l'accès à l’eau potable,

Les conditions de travail des employés SIFORCO à travers les points suivants :

.

le plan d'embauche et de formation professionnelle : mesures liées à la formation et à la
valorisation des parcours professionnels du personnel permanent SIFORCO : élaboration d'un
plan d'embauche, mise en place de procédures d'évaluation des compétences professionnelles
des travailleurs, élaboration d’un plan de formation, élaboration de procédures de travail et
diffusion des fiches de postes. ;

la sécurité et les conditions de travail : mesures de sécurité liées à l’activité professionnelle des
salariés SIFORCO : Inscription des règles de sécurité dans les procédures de travail, fourniture
des équipements de sécurité à l'ensemble des travailleurs, mise en place d’un système de suivi
des accidents du travail, mise à niveau du parc automobile en matière de sécurité, … ;

le développement socioculturel : mesures liées au développement socioculturel et à l'accès à
l'information des travailleurs, palliant au déficit socioculturel en raison de l'isolement relatif de la
base vie : développement des activités socioculturelles en fonction de la demande, fourniture
d'équipements de base, organisation de rencontres avec les associations sportives villageoises
environnantes...

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 44
SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

5.2 EVALUATION DES MONTANTS DES RISTOURNES POUR LA NEGOCIATION
DES CLAUSES SOCIALES

Conformément à l'Arrêté Ministériel_ n°023/CAB/MIN/ECN-T/28/JEB/10 du 7 juin 2010, le
concessionnaire est dans l'obligation de signer un accord avec les populations constituant la clause

sociale de son cahier des charges. Cet accord entre la société et les populations locales permet de
définir les conditions de la contribution du concessionnaire aux besoins de ces dernières en matière
de structures sociales collectives (alimentation en eau potable, éducation, santé, routes d'accès...),
en ce qui concerne la construction, l'entretien et le fonctionnement.

L'accord aboutit à une liste de réalisations sociales à effectuer pendant la durée du Plan de Gestion,
financées grâce à une ristourne versée par la société au prorata des productions réalisées.

Le montant de cette ristourne est versé sur un fonds de développement local propre à chaque
groupement. Il est indexé sur le volume exploité par la société, l'indexation étant variable selon les
essences. L'Arrêté Ministériel n°023/10 stipule que la société doit alimenter le fonds de
développement à hauteur de 2 à 5 dollars par mé.

Pour faciliter les négociations avec les populations locales en dimensionnant le montant des
ristournes alimentant le fonds de développement, une estimation des récoltes annuelles par essence
a été faite sur l'ensemble de la surface. Pour cela, la société SIFORCO s'est basée sur les résultats
de sondage sur 1186 ha, 750 ha pour le bloc K2 (cf. Tableau 11) et 436 ha pour le bloc K7 constitué
de 2 GA (cf. Tableau 14).

Les négociations avec les 10 Groupements du Secteur Bongandanga concernés par l'exploitation
théorique de la SSA Bongandanga-Djolu ont déjà été menées et les accords signés le
21 octobre 2011. Les Clauses Sociales sont annexées au Cahier des Charges provisoire associé à ce
Plan de Gestion (Annexe 6).

Il est à noter que du fait des changements survenus dans l’actionnariat de CONGOLESE TIMBER qui
détient SIFORCO, la mise en œuvre de l'exploitation sur la SSA Bongandanga-Djolu a été reportée
d’une année, de même que celle des clauses sociales signées.

Au moment des négociations et de la signature des accords, la SIFORCO n'avait pas encore fait
valider la stratégie de mise en œuvre de l'exploitation à développer dans l’ensemble des concessions.
En particulier, le choix de positionner la totalité des 4 AAC sur la seule Concession Forestière 26/11
(constituant le bloc K2) n'avait pas été validé. Cette validation devra être faite à travers celle du
présent Plan de Gestion.

SIFORCO a signé des clauses sociales basées pour chacune des 3 CF sur la production de 4 AAC
théoriques correspondant à 4/25" de la surface utile des GA, qui sont différentes des 4 AAC
définies par le présent Plan de Gestion. Les évaluations faites lors de la négociation de la clause
sociale incluaient l'exploitation du Tola, qui a été retiré pour les évaluations faites par le présent Plan
de Gestion, en raison de la rentabilité incertaine de sa valorisation.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 45

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

Ainsi les clauses sociales ont été signées sur les bases suivantes :

+ 39377 ha (4 x 246 104 ha / 25) pour la CF 26/11, recettes prévisionnelles sur le fonds de
développement de 435 912 $US ;

+ 25207 ha (4 x 157 545 ha / 25) pour la CF 27/11, recettes prévisionnelles sur le fonds de
développement de 429 707 $US ;

+ et 24042 ha (4 x 150 564 ha / 25) pour la CF 28/11, recettes prévisionnelles sur le fonds de
développement de 409 840 $US.

Le Tableau 19 présente les prévisions théoriques de récolte et les montants des ristournes à verser
sur le Fonds de développement des CF 27/11 et 28/11.

Tableau 18 : Volumes des récoltes et montants des ristournes évalués pour la négociation des
clauses sociales sur la CF 26/11

ses (unes [vouneopiiane [Renan | Rene
{m°iha) tm?) ($/m®) ($/m°)
Catégorie 1
Afrormosia 0,04 1575 5 7 875
Total Catégorie 1 0,04 1575 7 875
Catégorie 2
Acajou 0,12 4725 4 18 900
Sipo 0,30 11 760 4 47 040
Sapelli 0,28 10 920 4 43 680
Tiama 0,43 16 906 4 67 624
Kosipo 0,28 11 088 4 44 352
Iroko 0,06 2205 4 8 820
Doussié 0,00 0 4 0
Total Catégorie 2 1,92 57 605 230 416
Catégorie 3
Tola 1,44 56 702 3 170 106
Dibétou 0,09 3 686 3 11 058
Bossé 0,04 1512 3 4 536
Padouk 0,31 12 097 3 36 291
Tali 0,00 0 3 0
Longhi 0,05 1 890 3 5 670
Total Catégorie 3 3,69 75 887 227 661
TOTAL GÉNÉRAL 5,67 135 067 465 952
Plan de Gestion Page 46

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)
SIF/ORCO | =

SSA Bongandanga-Djolu

Octobre 2012

RDC

Tableau 19 : Volumes des récoltes et montants des ristournes évalués pour la négociation des

clauses sociales sur les CF 27/11 et 28/11

CF 27H41 CF 28H41 K7
Volume / Montant Montant Montant
Essences ha Volume NAME | Montant | Volume 9NNE | Montant | Volume ONE | Montant
: unitaire : R unitaire } . unitaire à
(ha) | exploitable | © ristourne | exploitable | " ristourne | exploitable | ‘ ristourne
(ms ristourne |" ons m5) ristourne | ins ns ristourne | ins
) ($/m3) € ) { (S/m®) € ) (m°) ($/m®) )
Catégorie 1
Afrormosia | 0,018 463 5 2315 441 5 2205 904 5 4520
Total 1 0,018 463 2315 41 2205 904 4520
Catégorie 2
Acajou 0,275 6938 4 27 752 6617 4 26 468 13 555 4 54 220
Sipo 0,617 15 541 4 62 164 14 822 4 59 288 30 363 4 121 452
Sapeli 0,422 10 638 4 42 552 10 146 4 40 584 20 784 4 83 136
Tiama 0,674 16 998 4 67 992 16 212 4 64 848 33 209 4 132 836
Kosipo 0,132 3330 4 13 320 3176 4 12704 6 506 4 26 024
Iroko 0,069 1734 4 6936 1 654 4 6616 3389 4 13 556
Doussié 0,000 0 4 0 0 4 0 0 4 0
Total 2 2,189 55 179 220716 | 52627 210508 | 107806 431 224
Catégorie 3
Tola 2477 62 440 3 187320 | 59554 3 178662 | 121994 3 365 082
Dibetou 0,173 4371 3 13113 4169 3 12 507 8 540 3 25 620
Bossé 0,050 1 249 3 3747 tiot 3 3573 2440 3 7 320
Padouk 0.025 624 3 1 872 596 3 1 788 1 220 3 3660
Longhi 0,008 208 3 624 199 3 507 407 3 1221
Total 3 2,733 68 892 206676 | 65709 197127 | 134601 403 803
AN ÉRAL 4,940 | 124534 429707 | 118 777 409 840 | 243 311 839 547

Il est à noter que sur la CF 26/11, des erreurs de report ont été faites sur les volumes de certaines

essences au moment de la négociation de la clause sociale, en particulier sur le volume évalué en

Padouk (valeur reportée de 2 097 m* au lieu de 12 097 m°). Ceci explique l'écart entre le montant

évalué dans le Tableau 18 et celui inscrit sur la Clause Sociale.

Les clauses sociales signées sont données en Annexe 6.

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)

Page 47

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

5.3 EVALUATION DES MONTANTS DES RISTOURNES DISPONIBLES EN
APPLICATION DU PRESENT PLAN DE GESTION

Le présent Plan de Gestion prévoit que seule la CF 26/11 soit mise en exploitation durant les
4 années de mise en œuvre.

Le Tableau 20 donne les prévisions de récolte et les montants des ristournes pour la CF 26/11. La
stratégie de SIFORCO de concentrer l'exploitation forestière de la SSA sur la CF, et le choix d’une
montée en puissance progressive de la production a des conséquences sur la surface utile des 4 AAC
et sur la production prévisionnelle de la CF 26/11.

Tableau 20 : Volumes des récoltes et montants des ristournes prévisionnels des 4 AAC sur le

bloc K2 (CF 26/11)
Essences Volume / ha Volume Montant unitaire nent
{m$/ha) exploitable (m°) | ristourne ($/m°) ($/m°)
Catégorie 1
Afrormosia 0,04 1 978 5 9 888
Total Catégorie 1 0,04 1 978 9 888
Catégorie 2
Acajou 0,12 5 933 4 23731
Sipo 0,30 14 766 4 59 065
Sapelli 0,28 13711 4 54 846
Tiama 0,43 21 226 4 84 905
Kosipo 0,28 13 922 4 55 689
Iroko 0,06 2769 4 11075
Doussié 0,00 0 4 0
Total Catégorie 2 1,46 72327 289 311
Catégorie 3
Tola 0,00 0 3 0
Dibétou 0,09 4 628 3 13 883
Bossé 0,04 1 898 3 5 696
Padouk 0,31 15 188 3 45 564
Tali 0,00 0 3 0
Longhi 0,05 2373 3 7119
Total Catégorie 3 0,49 24 087 72 262
TOTAL GENERAL 1,99 98 393 371 461

Plan de Gestion

Page 48
couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) g

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

5.4 AMENDEMENTS A APPORTER AUX CLAUSES SOCIALES SIGNEES

Les montants des ristournes inscrites dans les Clauses Sociales négociées diffèrent de ceux évalués
sur la base des productions prévisionnelles évaluées par le présent Plan de Gestion, pour diverses
raisons :

+ les clauses sociales ont été négociées sans tenir compte du schéma de gestion prévoyant un
aménagement conjoint des 3 CF ;

+ __les superficies prévues en exploitation sont localisées sur une seule CF, et du fait d’une montée
en puissance progressive de l'exploitation en phase de démarrage, la superficie exploitée est
inférieure à 1/25° de la superficie de la SSA ;

+ __le Tola a été retiré des prévisions de récolte du fait d’une commercialisation difficilement rentable
depuis un site aussi éloigné et occasionnant des coûts de transport importants.

Tableau 21 : Récapitulatif des différences de montant des ristournes en fonction de la méthode
d'évaluation des ristournes

Montants ristournes ($US) Différence
CF Selon Clause Sur base de récoltes prévues au (sus)
sociale signée plan de gestion
26/11 435 912$ 371 461 64 451
27/11 429 707 0 429 707
28/11 409 840 0 409 840
Total 1 275 459 371 461 903 998

Sur les concessions CF 27/11 et 28/11, bien qu'aucune exploitation ne soit prévue sur les 4 années
de mise en œuvre du Plan de Gestion, des premières réalisations seront financées grâce à l'avance
faite sur le fonds de développement, sur la base de la production qui aurait été faite sur AI25" de la
superficie utile des titres forestiers.

Les clauses sociales ont été négociées sur la base de la totalité des ristournes prévisionnelles, et non
seulement sur la base de l'avance. Seules des premières réalisations pourront être financées durant
les 4 ans de mise en œuvre du Plan de Gestion grâce aux avances de 10 % qui alimenteront les
Fonds de développement. Le financement du reste des réalisations sociales négociées se poursuivra
au-delà des 4 années de mise en œuvre du Plan de Gestion.

Sur la CF 26/11, la prévision des ristournes selon les productions prévisionnelles évaluées par le
présent plan de gestion est moins élevée que celles qui sont inscrites dans les négociations et la
signature des accords, en particulier en raison du retrait des volumes de Tola de la prévision de
récolte.

$ Comme déjà indiqué, ce montant est différent de celui évalué en 5.2 en raison d'erreurs de report pour certaines
essences lors de la négociation de la Clause Sociale

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 49

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

En se basant sur la planification de l'exploitation définie par le présent Plan de gestion, le budget
prévisionnel est de 92 865 $US par an disponible sur les fonds de développement, soit un montant
total de 371 461 $US sur les 4 ans de mise en œuvre du Plan de Gestion. Cette somme sera
réévaluée en fonction du volume réellement prélevé, de même que le calendrier effectif des
réalisations.

La négociation de la clause sociale signée a été faite sur la base d’un montant total de 435 912 $US,
montant évalué des recettes du fonds de développement au moment de la négociation. Il est à noter
que des erreurs de recopie ont été faites dans le tableau d'estimation des volumes par essence et des
ristournes associée dans la clause sociale. En effet, les négociations auraient dû porter sur un volume
de 135 065 m° pour un montant de la ristourne de 465 957 $US sur les 4 ans.

Un réajustement du budget des réalisations à financer sera fait en fonction de la production réelle. Si
les recettes réalisées sont inférieures aux recettes prévisionnelles, les réalisations prévues qui
n'auront pu être financées seront intégrées dans la clause sociale 2016-2020.

D'après l’Arrêté Ministériel 023/10, la société doit verser sur les fonds de développement une avance
de 10% du coût total des travaux d'infrastructures socio-économiques, à la signature de l'accord
constituant la clause sociale du cahier des charges du contrat de concession forestière, sur le compte
de fonds de développement. SIFORCO a versé 30 734 US $, calculés sur la base de la production
théorique prévisionnelle évaluée au moment de la négociation.

Les Clauses Sociales en Annexe 6 présentent les réalisations négociées avec les populations
riveraines.

Avec le reste de la ristourne, qui sera évaluée chaque trimestre en fonction de la production réalisée,
sur la base des déclarations trimestrielles, SIFORCO financera progressivement les autres
réalisations listées dans la clause sociale du cahier des charges.

Le comité local de suivi mis en place lors de la négociation des accords constituant la clause sociale
du cahier des charges se réunira en session ordinaire tous les trois mois sur convocation de
l’'Administrateur de Territoire pour examiner l’avancement des travaux, l’état et la gestion du fonds de
développement et a convenu de préciser au dernier trimestre de l’année en cours les spécifications
des infrastructures à réaliser l’année suivante.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 50

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

6 SYNTHESE GENERALE DU PLAN DE GESTION SUR 4 ANS

Le présent Plan de Gestion est un document de référence, sur les 4 prochaines années, pour la
gestion durable des CF 26/11, 27/11 et 28/11. L'exploitation forestière va avoir lieu uniquement sur la
partie Nord de la CF 26/11, sur une surface utile de 49 440 ha. Le volume exploitable prévisionnel est
de 98 392 m° sur la durée de 4 ans de mise en œuvre du présent plan de gestion, soit 24 598 m/an
ou 2 050 m°/mois.

En ce qui concerne le fonds de développement de la CF 26/11, un montant total de 371 461 $US a
été évalué comme recettes du fonds de développement pour la réalisation des œuvres sociales. Ce
montant permettra de mettre en place les infrastructures identifiées dans la clause sociale de la CF
26/11.

Il est à noter, pour la CF 26/11, une différence entre les ristournes inscrites sur la Clause Sociale
signée et celles évaluées sur la base des productions prévisionnelles estimées dans le présent Plan
de Gestion, suite à la définition précise de la stratégie de SIFORCO, qui nécessitera une rectification
lors de la mise en œuvre de la clause sociale.

La signature du cahier de charges avec les représentants des Groupements de K7 a fixé la ristourne
théorique totale de 429 702 US $ pour la CF 27/11 et de 409 843 US $ pour la CF 28/11. Étant donné
que l'exploitation se concentre pendant la période 2013-2016 sur la CF 26/11, le montant versé
correspond à 1/10° du montant total, soit 42 970 US $ pour la CF 27/11 et de 40 984 US $ pour la CF
28/11. Seules les premières réalisations sociales pourront être menées, le financement restant sera
évalué au-delà des 4 années d'application de ce Plan de Gestion.

SIFORCO a investi dans un outil industriel performant, permettant une amélioration des rendements
matières et une meilleure valorisation des produits dans la chaîne de production. À court terme, l'outil
de transformation de Maluku, avec une capacité d'entrée de 120 000 m‘/an, sera en mesure d'assurer
la transformation de la ressource exploitée sur les massifs forestiers mis en exploitation (K3 et K10) et
ce même avec l'ouverture du chantier sur K2 et K7. Cependant, en fonction de l'évaluation de la
ressource mobilisable sous aménagement, il pourra s'avérer nécessaire d'augmenter la capacité de
l'outil industriel. À ce moment-là, le cas échéant, la société mettra en place un programme
d'investissements permettant d'adapter la capacité de production en fonction des ressources
mobilisées.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 81

SIF/ORCO | =

SSA Bongandanga-Djolu

Octobre 2012

RDC

Tableau 22 : Chronogramme prévisionnel des activités sur la durée du Plan de Gestion

2012

2013

2014

2015

Préparation du cahier des charges provisoire

Préparation et dépôt du plan
de gestion avec la pré-
stratification
Négociation des clauses
sociales

Clauses signées
en octobre 2011

Nouvelles clauses

sociales

Signature du contrat de
concession

Préparation du plan d'aménage

ment

Dépôt du protocole
d'inventaire d'aménagement

Déposé le 11 mars 2011

Plan d'inventaire
d'aménagement

Etude cartographique

Diagnostics socio-
économiques

Inventaire d'aménagement

Préparation des rapports
d'études préliminaires

Préparation du Plan
d'aménagement

Mise en œuvre du Plan
d'Aménagement

2016

Mise en exploitation forestière -

Affectant uniquement à K2

Inventaires d'exploitation

Aménagement du camp des
travailleurs

Exploitation

AAC1-AAC2

AAC2-AAC3

Opérations post-exploitation

Infrastructures socio-
économiques

Consultation avec les
populations riveraines

Négociation des clauses
sociales sur les 5 premières
années sous Aménagement

Mise en œuvre de la clause sociale du cahier des charges

AAC1 BAQ1

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)

Page 52
SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

LISTE DES CARTES

Carte 1 : Localisation de la SSA Bongandanga-Djolu ……...
Carte 2 : Limites des CF 27/11 et CF 28/11 conformant le bloc K7.
Carte 3 : Localisation des 4 premières AAC..

Carte 4 : Réseau routier prévisionnel pour 2013-2016...

LISTE DES TABLEAUX

Tableau 1 : Concessions Forestières attribuées à SIFORCO

Tableau 2 : Garanties d'Approvisionnement attribuées à SEDAF .
Tableau 3 : Dénomination utilisée dans le Plan de Gestion de la SSA Bongandanga-Djolu Basoko.. 11

Tableau 4 : Numéro des Concessions Forestières, des GA et des notifications de convertibilité des 3 titres
forestiers de la SSA Bongandanga-Djolu

Tableau 5 : Organisation administrative et coutumière du territoire couvert par la CF 26/11- dans la
Province de l’Equateur (Bloc K2) …

Tableau 6 : Organisation administrative et coutumière du territoire couvert par les CF 27/11 et CF 28/11-
dans la Province de l’Equateur (Bloc K7) 17

Tableau 7 : Matériel d’exploitation prévu pour la mise en exploitation de la SSA Bongandanga-Djolu … 18
Tableau 8 : Résultat de la pré-stratification des blocs K2 et K7.
Tableau 9 : Superficies des 4 Assiettes Annuelles de Coupe

Tableau 10 : Points remarquables permettant la délimitation des 4 AAC

Tableau 11 : Résultats des inventaires statistiques conduits sur la CF 26/11 (sur 750 ha)
Tableau 12 : Estimation du volume récoltable sur la zone d’exploitation des 4 AAC.

Tableau 13 : Superficies utilisées pour évaluer les productions prévisionnelles en vue de la négociation de
la clause sociale sur la CF 26/11.

Tableau 14 : Résultats des inventaires d’exploration conduits sur K7 (sur 436 ha)...
Tableau 15 : Estimation des productions prévisionnelles en vue de la négociation de la clause sociale sur la
CF 26/11. .… 34
Tableau 16 : Estimation des productions prévisionnelles en vue de la négociation de la clause sociale sur
les CF 27/11 et 28/11 et sur l’ensemble du bloc K7. 35
Tableau 17 : Longueur prévisionnelle des pistes principales et secondaires à créer lors du Plan de Gestion
2013-2016 au sein de la CF 26/11 (km)...
Tableau 18 : Volumes des récoltes et montants des ristournes évalués pour la négociation des clauses
sociales sur la CF 26/11

sociales sur les CF 27/11 et 28/11 …

Tableau 20 : Volumes des récoltes et montants des ristournes prévisionnels des 4 AAC sur le bloc K2 (CF
26/11) 48

Tableau 21: Récapitulatif des différences de montant des ristournes en fonction de la méthode

d’évaluation des ristournes 49

Tableau 22 : Chronogramme prévisionnel des activités sur la durée du Plan de Gestion 52
Plan de Gest

an de Gestion Page 53

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

LISTE DES FIGURES

Figure 1 : Évolution de la production de grumes par SIFORCO de 1977 à 2011
Figure 2 : Répartition mensuelle des précipitations sur la station de Lisala entre 1941 et 1980 15
Figure 3: Marquage des tiges d’avenir, des arbres patrimoniaux et des arbres de mauvaise qualité
(source : FRM, Normes d’inventaire d’exploitation, juillet 2007) … .. … 38
Figure 4: Tracé idéal des pistes de débardage, tracé à l’avance en fonction des cartes d’inventaire
d’exploitation (Source : FRM, Normes d’inventaire d’exploitation, juillet 2007) .… 40

LISTE DES ANNEXES

Annexe 1: Conventions portant octroi des Garanties en matière ligneuse attribuées à
SIFORCO

Annexe 2: Arrêtés ministériels notifiant la convertibilité des Garanties d’Approvisionnement
attribuées à SIFORCO

Annexe 3 : Contrats des Concessions Forestières attribuées à SIFORCO

Annexe 4 : Cartes administratives des Groupements des Territoires

Annexe 5 : Cartes de pré-stratification des blocs K2 et K7 de SIFORCO

Annexe 6 : Clauses sociales signées en 2011 avec les Groupements de la SSA Bongandanga-
Djolu

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 54

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

Annexe 1

Convention portant octroi des Garanties d’Approvisionnement
007/CAB/MIN/ECNT/95
026/CAB/MIN/ECN-EF/04

027/CABI/MIN/ECN-EF/04

en matière ligneuse attribuées à SIFORCO

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)

Gouvernement de Transition

La

_——

Ministère de l'Environnement, 74
de a Conservation de la Nature . Kinshasa, le L Léa Ae2£.

et du Tourisme

LE MINISTRE

GARANTIE D'APPROVISIONNEMENT.

T7 À
CONVENTION vO27 /CAB/MIN/ECNT/95 DU AT ANSE

PORTANT OCTROI D'UNE GARANTIE D'APPROVISTONNEMENT EN MATIERE LICNEUSE.

ENTRE : LA REPUBLIQUE DU ZAIRE
O Représentée par le Ministre de l'Environnement, Conservation
de la Nature et Tourisme.

Monsieur Joseph RUHANA MIRINDI

Ci-après dénommé le Ministre.

ET : SIFORZAL
B.P. 8434
RINSHASA I

Représentée par Administrateur-Directeur Général
Mr. ONGARO

Ci-après dénommé l'Exploitant.
PRELIMINAIRES.

Vu l'Acte Constitutionnel de là Transition du 9 Avril
e) 1994, spécialement l'article 82 ;

Vu l'Ordonnance n°75-231 juillet 1975 fixant les attribu-
tions du Ministère de l'Environnement, Conservation de ia Nature
et Tourisme ;

Revu l'Ordonnance n°77-022 du 22 février 1977 ;

Vu la Loi foncière n°73-021 du 20 juillet 1973 ;

Vu l'Ordonnance n°79-244 du 16 octobre 1979, spécialement
en ses articles 3, 4 et 7 ;

Vu l'Ordonnance n°94-079 du 15 novembre 1994 portant
nénagement du Gouvernement de Transition ; ne

B.P. 12345 Kinshasa 1 - Tél. 33250 - 33251 Adresse : 15, Av. des Cliniques Z/Gombe

HR TA Kinchane 14 TAIA

Vu la responsabilité du Ministre de l'Environnement,
Conservation de. la Nature et Tourisme d'assurer la pérennité des
ressources forestières, grâce à une saine gestion forestière,
utilisant toutes méthodes, directives et mesures dans l'utilisa-
tion des ressources disponibles ;

Vu la nécessité de mettre en valeur les ressources
forestières de l'Etat, pour soutenir une activité économique
prospère par l'exploitation rationnelle, la transformation et la
mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploitant un approvi-
sionnement sûr et continu en matière première pour son‘usine  :i
de transformation située dans la Zone de Maluku, Sous-Région de la
Tshangu, Région Urbaine de Kinshasa, d'une capacité annuelle prévue
de 21.600 m° de produits finis, nécessitant un approvisionnement
en grumes de 54.000 m°.

Vu que l'exploitant a répondu de façon satisfaisante
aux critères et aux procédures de la décision n°002/CCE/DECNT/84.

IL A ETE ARRETE ET CONVENU CE QUI SUIT #

Article ler : La garantie d'approvisionnement porte sur un volume
& PP P

annuel de 54.000 m? de grümes réparti comme suit :

ESSENCES VOLUME ANNUEL Éii°)
ACAJOU 8.600
AFRORMOSIA 2.000
SAPELLI 10.700
SIPO 7.900
TIAMA 6.000
IROKO 7.900
BOSSE 1.600
DIBETOU 1.000
TOLA 7.300

PADOUX 1.000

TOTAL 54.000 mi
Article 2 #

Article 3 :

Ces bois seront prélevés dans une unité d'exploitation
localisée comme suit :

Région EQUATEUR Sous-Région : TSHUAPA
Zone :-DJOLU Localité Po.
Lieu 5 - Superficie : 292.486 Ha

Cette forêt ou portion de forêt est circonscrite dans
les limites suivantes :

Au Nord Par la rivière LOPORI, à partir
de son croisement avec la rivière
BOLOMBO jusqu'à la route d'intérêt
local. venant du village BOLAFA en
passant par les rivières WAKA,
LIANGO, LOFETE et BONIFA.

Au Sud et à l'Ouest : Par la rivière BOLOMBO, dès son
croisement avec la rivière LOPORI
jüsqu'à la route d'intérêt général
venant du village YOFAKA.

pr

Article 4 :

Article 5 #

À l'Est * Par le tronçon de route d'intérêt
général rivière BOLOMBO-village
WANGA; en passant par Îles villages
YOFAKA, BONGILA, DJOMBO et
LOFUKUMOLA, de 1à prendre la route
d'intérêt local jusqu'à la rivière
LOPORI.

Les grumes ainsi régoltées devront être strictement
utilisées pour leur transformation à l'usine décrite
ci-dessus, ou dirigées à l'exportation suivant la régle-
mentation en vigueur, Aussi, aucune grume ne pourra être
vendue à des tiers, à moins d'autorisation écrite du
Ministère. LL

Le Ministère accordera à l'exploitant les droits suivants
sur son unité d'exploitation

5-1. Le droit exclusif de récolter les arbres exploita-
bles explicitement identifiés à l'article premier ;

5.2. Le droit de construire les infrastructures néces-
saires exclusivement aux exploitations forestières,
Sans préjudice des droits reconnus aux tiers.

Les infrastructures routières construites par
Promoteur sont propriétés de L'Etdt ä\la fin du
contrat. ÿ} f—
Article 6 :

Le droit de flottage de radeaux et de navigation
privée sur les cours d'eau et iles lacs, ainsi que le
droit d'utiliser les routes publiques pour transporter,
à titre privé, des produits forestiers exploités ainsi
que les produits de transformation.

En contre partie, l'exploitant sera soumis, de façon
inconditionnelle, aux obligations suivantes :

Maintenir en opération son usine de transformation au
niveau d'opération prévu dans le contrat ;

Assurer la protection forestière de l'unité d'exploi-
tation ;

Présenter dans les délais prévus toutes demandes
annuelles de permis de coupe, de renouvellement de
permis de coupe, tout rapport trimestriel et rapport
après coupe, ou autres rapports prévus par la régle-
mentation en vigueur ;

Payer toutes les taxes et redevancés forestières prévues
par la réglementation en vigueur ;

e)

Informer le Ministère de tout changement d'adresse,.de
tout projet de transfert, de location, d'échange, de
donation, de fusion, de vente affectant la propriété de
l'usine de transformation, objet du contrat et d'en
obtenir la ratification du Ministère.

Respecter la réglementation sur l'exploitation, la
commercialisation et l'exportation des produits
forestiers ;

Aviser le Ministère de tout changement dans la destina-
tion des grumes exploitées et en obtenir l'autorisation
du Ministère ;

Respecter toutes décisions prises par le Ministère en
matière d'aménagement forestier ;

Procéder à la récoïte minimale de 10 m* de bois à
l'hectare sur les superficies exploitables.
Article 7 : La présente convention est effective à la date de sa
signature jusqu'au 2009.

Article 8 : Le non-respect d'une des clauses de la convention par
l'exploitant entraînera la résiliation immédiate et
automatique de la présente.

Fait à Kinshasa, le AP VRAIES

SIGNATAIRES AUTORISES.

Monsieur ONGARO Joseph RUHANA MIRINDI PE

pour SIFORZAL.
Adresse B.P.
KINSHASA

Fait en six exemplair

1. Exploitant

2. Cabinet du Ministre

3. Secrétaire Général à Ll'ECN

4. Direction de la GRNR

5. Gouverneur de Région

6. Coordinateur Régional de 1'ECN.
REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa, le

MINISTERE DE L'ENVIRONNEMENT,
CONSERVATION DE LA NATURE,
EAUX ET FORETS

Le Ministre

GARANTIE D'APPROVISIONNEMENT

CONVENTION N° 028 /cAB/MIN/ECN-EF/04 DU {D | JUN 200
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE .

ENTRE ! La République Démocratique du Congo,
Représentée par le Ministre de l'Environnement, Conservation de
la Nature, Eaux et Forêts,
Monsieur Anselme ENERUNGA,
ci-après dénommé le Ministre.

ET : La SIFORCO
Représentée par Son Administrateur-Directeur Général,
Monsieur Dieter HAAG
ci-après dénommé l'Exploitant.

PRELIMINAIRE

° Vu la Constitution de la Transition;

Considérant l'Accord Global et Inclusif sur la Transition en République
Démocratique du Congo;

Vu, telle que modifiée et complétée à ce jour, la Loi n°73-021 du 20
juillet 1973 portant régime général des biens, régime foncier et immobilier et régime
des sûretés ;

Vu, telle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet
71975 fixant les attributions du Département de l'Environnement, Conservation de la
Nature et Tourisme ;

Avenue Papa ILEO (Ex - des Cliniques) n° 15 Kinshasa/Gombe
B.P. 12.348 Kinshasa | E-mail : rdc_minenv@yahoo.ff
Revu l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
directions et de services au Département de l'Environnement, Conservation de là
Nature et Tourisme ;

Vu, telle que modifiée et complétée, l'Ordonnance n°79-244 du 16
octobre 1979 fixant les taux et règles d'assiette et de recouvrement des taxes et
redevances en matière administrative, judiciaire et domaniale perçues à l'initiative du
Département de l'Environnement, Conservation de la Nature et Tourisme.

Vu le Décret n° 03/06 du 30 juin 2003 portant nomination des Membres
du Gouvernement de Transition;

Vu la responsabilité du Ministère de l'Environnement, Conservation de fa
Nature, Eaux et Forêts d'assurer la pérennité des ressources forestières, grâce à une
saine gestion forestière, utilisant toutes méthodes, directives et mesures dans
l'utilisation des ressources disponibles ;

Vu la nécessité de mettre en valeur les ressources forestières de l'Etat,
pour soutenir une activité économique prospère par l'exploitation rationnelle, la
transformation et la mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploitant un approvisionnement sûr et
continu en matière première pour ses usines de transformation situées à Kinshasa
(Maluku) et à Bumba (Province de l'Equateur) respectivement d'une capacité
annuelle de 80.000 m3 et de 15.000 m3 de produits finis, nécessitant un
approvisionnement en grumes de 285.000 m3.

Vu que l'Exploitant a répondu de façon satisfaisante aux critères et aux
procédures de la décision n°002/CCE/DECNT/84, relative à la garantie
d'approvisionnement en matière ligneuse et à la lettre d'intention ;

Vu ia convention n°1236/DECNT/BCE/80 du 28/07/1980 de 764.800 ha
portant octroi d'une garantie d'approvisionnement en matière ligneuse octroyée
régulièrement à la SIFORCO;

Vu la demande de réaménagement des garanties d'approvisionnement
introduite par la SIFORCO cr. lettre n° ADG/068/DH/DB/03 du 14 juillet 2003;

Attendu qu'il y à lieu d'accéder à la demande de la SIFORCO en lui
octroyant une garantie d'approvisionnement en remplacement de là garantie
couverte par la convention n° 1236/DECNT/BCE/80 du 28/07/1980 de 764.800 ha.

IL A ETE ARRETE ET CONVENU CE QUI SUIT :

Article 17 : La délimitation du bloc forestier couvert par la convention n°
1236/DECNT/BCE/80 du 28/07/1980 de 764.800 ha portant octroi
d'une garantie d'approvisionnement en faveur de la SIFORCO est
rectifiée suivant la description reprise à l'article 4 ci-dessous;
Article 2

Article 3

Article 4

3

: La garantie d'approvisionnement porte sur un volume théorique

annuel de 32.000 m3 de grumes réparti comme suit:

ESSENCES VOLUME (m3
Iroko 1.500
Acajou d'Afrique 2.500
Afrormosia 1.000
Sapelli 3.000
Kosipo 2.000
Sipo 1.800
Tiama 2.200
Bosse 3.000
Longhi . 2.000
Tola 2.500
Dibetou 1.000
Tshitola 3.500
Limbali 3.000
Mukulungu 1.000
Padouk 1.000
Niove 1.000
Total 32.000
: Ces bois seront prélevés dans une unité d'exploitation localisée
comme suit :
Province _ : Equateur District : Equateur
Territoire : Bongandanga Localité :
Lieu : Superficie  : 249.050 ha

: Cette forêt ou portion de forêt est circonscrite dans les limites

suivantes :

AUNord : La rivière Lopori, partie comprise entre les rivières Boelimo

et Bolombo, ensuite remonter cette dernière jusqu'à la
rivière Waya:;

Au Sud : La rivière Yekokora, partie comprise entre les rivières

Lofila et Bombia;

ALESt : La rivière Waya ensuite joindre par une ligne droite les

sources de rivières Waya et Lofila, enfin descendre cette
dernière jusqu'à la rivière Yekokora;

A l'Ouest : La rivière Bombia ensuite joindre par une ligne droite les

sources des rivières Bombia et Botena, descendre celle-ci
jusqu'à la rivière Boelimo et suivre celle-ci jusqu'à la
Lopori,
Atticle 5

Artide 6

Articie 7

Les grumes ainsi récoltées devront être strictement utilisées pour
leur transformation à l'usine décrite ci-dessus, ou dirigées à
l'exportation suivant la réglementation en vigueur.

Aussi, aucune grume ne pourra être vendue à des tiers, à moins

d'autorisation écrite du Ministère.

Le Ministère accordera à l'Exploitant les droits suivants sur son unité
d'exploitation :

6.1 Le droit exclusif de récolter les arbres exploitables identifiés à
l'article premier ou autres essences à promouvoir.

6.2 Le droit de construire les infrastructures nécessaires
exclusivement aux exploitations forestières, sans préjudice des
droits reconnus aux tiers ;

Les infrastructures routières construites par l'Exploitant sont
propriétés de l'Etat à la fin du contrat.

6.3 Le droit de flottage de radeaux et de navigation privée sur les
cours d'eau et les lacs, ainsi que le droit d'utiliser les routes
publiques pour transporter, à titre privé, des produits forestiers
exploités ainsi que les produits de transformation

En contre partie, l'Exploitant sera soumis, de façon inconditionnelle,
aux obligations suivantes :

7.1 Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

7.2 Assurer la protection forestière de l'unité d'exploitation ;

7.3 Présenter dans les détails prévus toutes demandes annuelles
de permis de coupe, tout rapport trimestriel et rapport après
coupe, ou d'autres rapports prévus par là réglementation en
vigueur ;

7.4 Payer toutes les taxes et redevances forestières prévues par la
réglementation en vigueur ;

7.5 Informer le Ministère de tout changement d'adresse, de tout
projet de transfert, de location, d'échange, de donation, de
fusion, de vente affectant la propriété de l'usine de
transformation, objet du contrat et d'en obtenir la ratification
du Ministère ;

7.6 Respecter la réglementation sur l'exploitation, la
commercialisation et l'exportation des produits forestiers ;
5

7.7 Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

7.8 Respecter toutes décisions prises par le Ministère en matière
d'aménagement forestier ;

7.9 Procéder à la récolte minimale de 10 m3 de bois à l'hectare
sur les superficies exploitables si le volume sur pied le permet.

Attice 8 : La présente convention est effective à la date de sa signature
jusqu’au mois d'Août 2005 .

Article 9 ‘ Le non respect d'une des clauses de la convention par l'exploitant
entraînera la résiliation immédiate et automatique de la présente.

Fait à Kinshasa, le "à JUN 200à

SIGNATAIRES AUTORISES

LE MINISTRE

Dietef HAAG <Anselme ENERUNGA-

Pour/la SIFORCO
B.P 8434 Kinshasa-Maluku

Fait à six exemplaires

Exploitant

Cabinet du Ministre

Secrétaire Général à l'ECNEF
Direction de la GF

Gouverneur de Province
Coordinateur Provincial de l'ECNEF

DUBSWDRE
Pire | | K+F

Î REPUBLIQUE DEMOCRATIQUE DU CONGO ..  : Kinshasa, le

+ MINISTERE DE L'ENVIRONNEMENT,
_… CONSERVATION DE LA NATURE,
FAUX.ET FORETS

y Hnistre

GARANTIE D'APPROV ISIONNEMENT ‘

CONVENTION N° 047 /CAE/MIN/ECN-EF/04 DU # Ÿ JUN 200
PORTANT OCTROI D'UNE GARANT:E D'APPROVISIONNEMENT
EN MATIERE L'GNEUSE

ENTRE : La République Démocratique du Congo,

| Représentée par le Ministre: de l'Environnement; Conservation de
la Nature, Eaux et Forêts, | :
Monsieur Anselme ENER:INGA,
G-après dénommé le Ministre.

ET 4: 7 La SIFORCO
Représentée par Son Administrateur-Directeur Général,
Monsieur Dieter HAAG'
ckaprès dénommé l'Exploitant.

PRELIMINAIRE

‘Vu la Constitution de la Transition;

Considérant l'Accord Global et Inc'usif sur la Transition en République
Démocratique du Congo; .

Vu, telle que modifiée et complétée à ce jour, la Loi n°73-021 du 20
juillet 1973 portant régime général des biens, ‘égime foncier et immobilier et régime
des sûretés ; .

Vu, telle que modifiée à ce jour. l'Ordonnance n°75-231 du 22 juillet
1975 fixant les attributions du Département de l'Environnement, Conservation de la
ature et Tourisme ;

”

Avenue Papa ILEO (Ex.- des Cliniqi es) n° 15 Kinshasa/Gombe .
B.P. 12.348 Kinshasa | E-mail : rdc_minenv@yahoo.fr
Revu l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
directions et de services au Départ:ment de l'Environnement, Conservation de la
Nature et Tourisme ;

Vu, telle que modifiée ét complétée, l'Ordonnance n°79-244 du “16

“octobre 1979 fixant les taux et règias d'assiette et de recouvrement des taxes et

: ledevances en matière administrative, judiciaire et domaniaie perçues à l'initiative du
Département de l'Environnement, Conservation de la Nature et Tourisme.

Vu le Décret n° 03/06 du 30 juin 2003 portant nomination des Membres
du Gouvernernent de Transition; | ; .

Vu la responsabilité du Ministère de l'Environnement, Conservation de la
Nature, Eaux et Forêts d'assurer la pérennité des ressourcés forestières, grâce à une
Sainé gestion forestière, utilisant toutes méthodes, directives et mesures dans

l'utilisation des ressources disponibles ; ï

Vu la nécessité de mettre en valeur les ressources forestières de l'Etat,

- Pour soutenir une activité économique prospère par. l'exploitation rationnelle, la .

- transformation. et la mise en.marché ces produits-exploités +

Vu la nécessité d'assurer à l'Exploitant un .approvisionnement sûr et
continu en matière première pour ses usines de transformätion situées à Kinshasa
(Maluku) et à Bumba (Province c2 l'Equateur) respectivement d'une. capacité
annuelle de 80.000 m3 et de 1:.000° m3 de produits finis, nécessitant un
épprovisionnement en grumes de 285.000 m3.

Vu que lExploitant a répordu dé façon satisfaisante aux critères et aux
procédures de la décision: n°002/CCE/DECNT/84, relative à la garantie
d'approvisionnement en matière ligneuse et à la lettre d'intention ;

Vu la convention n°1236/3ECNT/BCE/80 du 28/07/1980 de 764.800 ha
portant octroi d'une garantie d'app'ovisionnement en matière. ligneuse octroyée
régulièrement à la SIFORCO: : |

: Vu là demande de réaménagement des garanties d'approvisionnement
introduite par la SIFORCO cr. lettre n° ADG/068/DH/DB/03 du 14 juillet 2003;

Attendu qu'il y à lieu d'a:céder à la. demande de la SIFORCO en lui
octroyant une garantie d'approvisicnnement en remplacement de la garantie
couverte par la convention n° 1236/DECNT/BCE/80 du 28/07/1980 de 764.800 ha. ,

IL À ETE ARRETE ET CONVENU CE QUI SUIT :

Article 1®  : La délimitation du Hloc forestier. couvert par la convention n°
1236/DECNT/BCE/80 du 28/07/1980 de 764.800 ha portant octroi
d'une garantie d'approvisionnement en faveur de là SIFORCO est

/ rectifiée suivant la description reprise à l'article 4 ci-dessous:
Article 2

. Article 3

Article 4

Article 5

3

Là garañtie d'apprcvisionnement porte sur Un volume théorique
annuel de 47.000 m2 de grumes réparti comme suit:

ESSENCES ‘ . VOLUME (m3)

Acajou d'Afrique. 7.000

Afrormosia 2.000

Sapelli 6.000:

Sipo . 8.000 |
- Tiama . 6.000 . :

Iroko 7.000 ‘ |

Bosse 1.500

Dibetou _: 1.000

Tola 7,500 :

Padouk 1.000

| Total . 47.000

Ces bois seront prélevés dans une unité d'exploitation localisée
comme suit :

Province _: Equateur District ©: Tshuapa
Territoires : Bongandenga & Djolu Localité r .
Lieu Lo | Superficie ‘181.980 ha

: Cette forêt où portinn de forêt -est circonscrite dans les limites
suivantes : | : ;

- Au Nord- LC
Est : La rivière Bolombo, partie comprise entre les rivières
Loana et Lelolu : :
Au Sud : La rivière Lololu, ensuite joindre par une ligne droite la

Source de :a rivière Lololu jusqu'à la route menant vers
Lingomo e:.à partir de la route descendre la rivière
Yekokora jt:squ'à la rivière Lofila ;

A l'Ouest : La rivière lofila, ensuite joindre per une ligne droite les
sources de: rivières Lofila et Loana, enfin descendre la
rivière Loar à jusqu'à [a rivière Bolombo.

Les grumes ainsi réctées devront être strictement utilisées pour
leur transformation à l'usine décrite ci-dessus, ou dirigées à
l'exportation suivant le réglementation en vigueur.

Aussi, aucune grume ne pourra être vendue à des tiers, :à moins

d'autorisation écrite di: Ministère. Los
Atide6 : Le Ministère accordera à l'Exploitant les droits Suivants sur son unité
d'exploitation :

6.1 Le droit exdlusi* de récolter les arbres exploitables identifiés à
l'article premier ou autres essences à promouvoir.

6.2 Le droit de construire les infrastructures nécessaires.
exclusivement eux exploitations forestières, sans préjudice: des
droits reconnus aux tiers ; .

Les infrastructures routières construites par l'Expicitant sont
Propriétés de l'Eiat à la fin du contrat,

6.3 Le droit de flottige de radeaux ét de navigation privée sur les
Cours d'eau et ‘es lacs, ainsi que le droit d'utiliser les routes
Publiques pour transporter, à titre Privé, des produits forestiers
exploités ainsi que les produits de transformation

.  Attide7 : En contre partie, l'Exploitant sera soumis, de façon inconditionnelle,:
: aux obligations suivantes : | |

77 71 Maintenir en Cpération son usine de transformation au niveau
‘ d'opération prévu dans le contrat ; : | °

72 Assürer ja protection forestière de l'unité d'exploitation ;

7.3 Présenter dans les détails prévus toutes demandes annuelles
de permis de oupe, tout rapport trimestriel et rapport après
Coupe, ou d'autres rapports prévus: par la réglementation en
vigueur ;

7.4 Payer toutes le: taxes et redevances forestières prévues par la
régiementatior en vigueur ;

7.5 Informer le Miiistère de tout changement d'adresse, de tout
projet de tran:fert, de location, d'échange, de donation, de
fusion, de vente affectant la propriété de l'usine de
transformation, objet du contrat et d'en obtenir la ratification
du Ministère : :

7.6 Respecter la régiementation sur l'exploitation, la
Commercialisati on et l'exportation des produits forestiers ;

7.7 AViser le Ministcre de tout Changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

7,8 ° Respecter foutes décisions prises par le Ministère en matière
d'aménagement forestier ; :
5

7.9 Procéder à ‘a récolte’ minimale d
Sur les Supe:ficies exploitables si |

Atticle 8 : La présente convention est effective
jusqu'au Mois d'août 2005.

e 10 m3 de bois à l'hectare
e volume sur pied le. permet.

à la date de sa signature

Article 9 ‘ Le non respect d'ine des clauses de ia convention par l'exploitant
entraînera la résiliation immédiate et automatique de Ja présente.

Fait à Kinshasa, le_#g"7 JUK 200

SIGNÉTAIRES AUTORISES

me BP 843 4 KIMSRaSa-Maluku

Fait à six exemplaires

Exploitant

Cabinet du Ministre

Secrétaire Général à l'ECNEF
Direction de la GF

Gouverneur de Province .
Coordinateur Provincial de l'ECNEF

PEUR E
mms
REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa, le _ © x

K +

MINISTERE DE L'ENVIRONNEMENT,
CONSERVAFION DE LA NATURE,
FAUX ET FORETS

> Ministre

ARRETE MINISTERIEL N° © #2 /CAB/MIN/ECN-EF/05 DU : 5 NOY 2:
PORTANT PROROGATION DE LA CONVENTION N° 26/04 DU

01/06/2004 PORTANT OCTROI D'UNE GARANTIE
D'APPROVISIONNEMENT EN MATIERE LIGNEUSE EN FAVEUR DE
SIFORCO

LE MINISTRE DE L'ENVIRONNEMENT, CONSERVATION DE LA
NATURE, EAUX ET FORETS,

Vu la Constitution de la Transition, spécialement à son artice 91;

Vu la loi n°011/2002 du 29 août 2002 portant Code forestier ;

Vu le Décret n° 005/003 du 17 février 2005 modifiant et complétant le
décret n°005/001 du 03 janvier 2005 portant nomination des Ministres et Vice-
Ministres du Gouvernement de Transition;

Vu le Décret n°03/027 du 16 septembre 2003 portant attributions des
Ministères ;

Vu la Convention n° 026/CAB/MIN/ECN-EF/04 du 01 juin 2004 portant
octroi d'une garantie d’approvisionnement en matière ligneuse en faveur de SIFORCO;

Considérant la requête en prorogation de la convention précitée introduite
par la SIFORCO conformément à sa lettre référencée DE/EF/48/1008/FF/DB/ZM/05 du
11 août 2005 ;

Attendu qu'il y a nécessité et urgence;

Avenue Papa ILEO (Ex - des Cliniques) n° 15 Kinshasa/Gombe
B.P. 12.348 Kinshasa ! E-mail : rdc_minenv@yahoo.fr
Article 1% :

Article 2

Fait à Kin: aa, le l 5 NOV 2005

Fe ER
REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa, le! 6 Ci 2905

KE

MINISTÈRE DE L'ENVIRONNEMENT,
CONSERVATION DE LA NATURE,
EAUX ET FORETS

ARRETE MINISTERIEL N° OËS /CAB/MIN/ECN-EF/05 DU: à <"
PORTANT PROROGATION DE LA CONVENTION N° 027/04 DU

01/06/2004 PORTANT OCTROI D’UNE GARANTIE
D'APPROVISIONNEMENT EN MATIERE LIGNEUSE EN FAVEUR DE
SIFORCO

LE MINISTRE DE L'ENVIRONNEMENT, CONSERVATION DE LA
NATURE, EAUX ET FORETS,

Vu la Constitution de la Transition, spécialement à son article 91;

Vu la loi n°011/2002 du 29 août 2002 portant Code forestier ;

Vu le Décret n° 005/003 du 17 février 2005 modifiant et complétant le
décret n°005/001 du 03 janvier 2005 portant nomination des Ministres et Vice-
Ministres du Gouvernement de Transition;

Vu le Décret n°03/027 du 16 septembre 2003 portant attributions des
Ministères ;

Vu la Convention n° 027/CAB/MIN/ECN-EF/04 du 01 juin 2004 portant
octroi d'une garantie d'approvisionnement en matière ligneuse en faveur de SIFORCO;

Considérant la requête en prorogation de la convention précitée introduite
par la SIFORCO conformément à sa lettre référencée DE/EF/48/1008/FF/DB/ZM/05 du
11 août 2005 ;

Attendu qu'il y a nécessité et urgence;

Avenue Papa ILEO (Ex - des Cliniques) n° 15 Kinshasa/Gombe
B.P. 12.348 Kinshasa | E-mail : rdc_minenv@yahoo.fr
Atticle 1° :

Atticle 2

ARRETE:

Est prorogée pour une durée de vingt cinq ans, la convention
n°027/CAB/MIN/ECN-EF/04 du O1 juin 2004 portant octroi d'une garantie
d'approvisionnement en matière ligneuse en faveur de SIFORCO.

Le Secrétaire Général à l'Environnement, Conservation de la Nature,

Eaux et Forêts est chargé de l'exécution du présent Arrêté qui entre en
vigueur à la date de sa signature.

|
<ANSEMEENERONGA

Fait à Kin£hasa, le
SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

Annexe 2

Arrêtés ministériels notifiant la convertibilité des Garanties d’Approvisionnement
07/95 , 26/04 et 27/04 attribuées à SIFORCO

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)

— 4e Lol

RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le :
2 1 JAN 409

Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

NAT ICAB/MIN/ECN-T/15/JEB/2009

Le Ministre
A Monsieur l’Administrateur
Directeur Général de la SIFORCO
à Kinshasa/Maluku

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers.

Votre requête n°112

Monsieur l’Administrateur Directeur Général,

À l'issue de ses travaux, la Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre garantie d’approvisionnement n°026/04 du
01/06/2004 située dans le Territoire de Bongandanga, Province de l’Equateur
remplit Les critères de convertibilité définis par le Décret n°05/116 du 24 octobre
2005 fixant Les modalités de conversion des anciens titres forestiers en contrats de
concession forestière et portant extension du moratoire en matière d'octroi des
titres d'exploitation forestière tel que modifié et complété par le décret n°03/02
du 21 janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de La présente, à vous mettre en contact
avec le Ministère de l’Environnement, Conservation de la Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur l’Administrateur Directeur Général, l'expression de ma
considération distinguée.

José E.B. ENDUND:

Avenue Papa Ileo (Ex-des Cliniques) n°15 Kinshasa/Gombe
B.P. 12.3481 E-mail : rdc_minev@yahoo.fr
RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le 313 AN 2009
Ministère de l'Environnement, /
Conservation de la Nature
et Tourisme

N°A77 ICAB/MIN/ECN-T/15/JEB/2009

Le Ministre
A Monsieur l’Administrateur
Directeur Général de la SIFORCO
à Kinshasa/Maluku

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers.

Votre requête n°113

Monsieur l’Administrateur Directeur Général,

A l'issue de ses travaux, La Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°027/04 du
01/06/2004 située dans les Territoires de Bongandanga et Djolu, Province de
l’Equateur remplit Les critères de convertibilité définis par Le Décret n°05/116 du
24 octobre 2005 fixant les modalités de conversion des anciens titres forestiers en
contrats de concession forestière et portant extension du moratoire en matière
d'octroi des titres d'exploitation forestière tel que modifié et complété par le
décret n°08/02 du 21 janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de La réception de la présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de la Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur l’Administrateur Directeur Général, l'expression de ma
considération distinguée.

José E.B. END

Avenue Papa Ileo (Ex-des Cliniques) n°15 Kinshasa/Gombe
B.P. 12.3481 E-mail : rdc_minev@yahoo.fr
RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa,le QG OCT 200p
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

N°#55 + /CAB/MIN/ECN-T/15/JEB/2008

Le Ministre

A Monsieur l’Administrateur
Directeur Général de la SIFORCO
à Kinshasa/Maluku

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requête n°109

Monsieur l’Administrateur Directeur Général,

A l'issue de ses travaux, la Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°007/95 du
01/05/1995, située dans le Territoire de Bongandanga, Province de l’Equateur
remplit les critères de convertibilité définis par Le Décret n°05/116 du 24 octobre
2005 fixant les modalités de conversion des anciens titres forestiers en contrats de
concession forestière et portant extension du moratoire en matière d'octroi des
titres d'exploitation forestière tel que modifié. et complété par le décret n°08/02
du 21 janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de la présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de La Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur l’Administrateur Directeur Général, l’expression de ma
considération distinguée.

José E.B. ENDUNDO

74

Avenue Papa Ileo (Ex-des Cliniques) n°15 Kinshasa/Gombe
B.P. 12.3481 E-mail : rdc_minev@yahoo.fr
SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

Annexe 3

Contrats des Concessions Forestières attribuées à SIFORCO

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)

REPUBLIQUE DEMOCRATIQUE DU CONGO
Ministère de l'Environnement, Conservation de La Nature et Tourisme

CONTRAT DE CONCESSION FORESTIERE N° ..O26...../11 du 4.0.
Issu de la conversion de la Garantie d'approvisionnement N°007/CAB/MIN/ECN/95
du 17/06/1995 jugée convertible suivant la notification N°4857/CAB/MIN/
ECN-T/15/JE8/2008 du 06/10/2008

Le présent contrat de concession forestière est conclu entre :
d'une part,

Le Ministre de l'Environnement, Conservation de La Nature et Tourisme, agissant
au nom de La République Démocratique du Congo, ci-après dénommé « l'autorité
concédante » ;

et d'autre part,

La société d'exploitation forestière SIFORCO, immatriculée au registre de
commerce sous Le numéro Kinshasa 5016, représentée par Monsieur Dieter
HAAG, Administrateur Directeur Général, ayant son siège au Quartier Mota
Mbumbwa, Kinshasa/Maluku, en République Démocratique du Congo, ci-aprés
dénommée + le concessionnaire +;

Article 1°:
L'objet du présent contrat est de définir Les droits et obligations des parties, IL'est
complété par Le cahier des charges ci-annexé.

Le cahier des charges comporte en annexe, un plan de gestion préparé par Le
concessionnaire et approuvé par l'administration et décrivant l'ensemble des
investissements et des activités qui seront entreprises et réalisées par le
concessionnaire pendant Les quatre premières années du contrat de concession. Le
cahier des charges fait partie intégrante du présent contrat de concession.

Article 2 :

Le présent contrat porte sur une concession forestière d'une superficie SIG de
291.665 hectares dont la situation géographique et les limiles sont décrites ci-
apres:

1. Localisation administrative:

1. Secteur : Bongandanga À
Territoires : Bangandanga et Djolu
. Districts  : Mongala et Tshuapa
4. Province : Equateur,
ll. Délimitation physique :

Au Nord: Par la rivière Loporl, à partir de son croisement avec la rivière
Bolombo jusqu'à la route d'intérêt local venant du village Bolafa en passant par les
rivières Waka, Liango, Lotete et Bonifa ;

Au Sud et à l'Ouest : Par La rivière Bolombo, dés son croisement avec là rivière
Lopori jusqu'à La route d'Intérêt ;

Al'Est: Par le troçon de route d'intérêt général, La rivière Bolombo, le village
Wanga, en passant par les villages Yofaka, Bongila, Djombo et Lufukumola, de là
prendre la route d'intérêt local jusqu'à la rivière Lopori.

La carte de la concession lorestière est jointe en annexe au présent contrat.

Article 3 :
La durée du contrat de concession est de vingt-cinq ans renouvelables dans les
conditions fixées à l'article 8 ci-dessous.

Article 4 :

L'Etat garantit au concessionnaire la jouissance pleine et entière des droits qui lui
sont conférés par La Loi et Le présent contrat de concession, Pendant toute la durée
du contrat, le concessionnaire ne peut être privé en tout où partie de son droit
d'exploiter sa concession, sauf en cas de non respect de ses obligations légales,
réglementaires ou contractuelles, où pour cause d'utilité publique, et dans ce
dernier cas moyennant une juste et préalable indemnité, conformément au droit
commun.

Article 5 :

Sous réserve des dispositions de l'article 13 du présent contrat, Le concessionnaire a
un droit exclusif d'exploitation du bois d'œuvre 5e trouvant dans Les limites de sa
concession,

Article 6:

Le concessionnaire est tenu de respecter les droits d'usage traditionnels des
communautés locales et/ou peuples autochtones riverains de la concession tels que
définis aux articles 36, 37 et 44 du code forestier, IL lui est interdit de créer toute
entrave à l'exercice par les communautés locales et/ou peuples autochtones
riverains des droits d'usage forestiers ainsi reconnus.

Article 7:

Le concessionnaire bénéficie d'une servitude de passage sur Les fonds riverains,
stinée à favoriser l'accès À sa concession et l'évacuation dé sa praduction,f Il
xerce cette servitude uniquement dans les limites de ce qui est strictem

nécessaire à son droit de passage,
Le tracé de toute route ou de toute voie d'accés où d'évacuation à partir du
territoire de la concession doit être soumis à une consultation avec les
communautés locales et/ou peuples autochtones riverains durant La préparation du
plan d'aménagement.

En cas de différend sur Le tracé des voles d'accés ou d'évacuation à La concession,
le concessionnaire fera appel aux mécanismes de réglement des différends définis
aux articles 103 et 104 du code forestier,

Article 8:

À l'expiration du contrat de concession, le concessionnaire peut demander le
renouvellement de son contrat dans les conditions déterminées par les règlements
en vigueur et à condition que les obligations découlant du présent contrat et du
cahier des charges aient été executées,

A cette occasion, le concessionnaire fournit les preuves de mise à jour de son plan
d'aménagement et du cahier des charges sur La période de renouvellement,

Le renouvellement du contrat est cependant refusé par l'autorité concédante en
cas de violation de l'une des quelconques dispositions du présent contrat et du
cahier des charges ét notamment dans l'un des cas ci-après:

1. le non payement de la redevance de superficie et/ou de toutes autres taxes
et redevances forestières échues applicables à l'exploitation de la
concession,

2. l'exploitation forestière illégale dürent constatée;

3, le commerce illégal des produits fores- tiers dûment constaté conformément
aux lois en vigueur;

4, la violation des obligations sociales et environnementales et de celles
relatives aux engagements d'investisserments industriels imposées par le
présent contrat en vertu des dispositions légales et réglementaires en
vigueur;

5. La corruption, le dol ou la violence ou leur tentative dûment constatés,

article 9:

Conformément aux dispositions de l'article 115 du code forestier, le
concessionnaire est tenu de s'installer sur La superficie concédée et d'y exécuter
ses droits et obligations tels qu'ils découlent du présent contrat, du cahiér des
charges et du plan de gestion visé à l'article 10 ci-dessous,

En particulier, ( doit:

matérialiser Les limites de La concession et de l'assiette annuelle de coupe ; E
F respecter les règles relatives à l'exploitation du bois, notamment les limite:
{

l des assiettes annuelles de coupe et Le diamètre minimum par essence;
3, mettre en œuvre les mesures environnementales et de protection de la
biodiversité inscrites au présent contrat, y compris les mesures convenues
dans Le plan de relance dans Le cas d'une conversion ou dans la proposition
technique dans le cas de l'adjudication selon les termes du cahier des
charges;

4, réaliser les Infrastructures socio-économiques et des services sociaux au
protit des communautés locales et/ou peuples autochtones riverains
contenues dans Le plan de relance dans le cadre d'une conversion ou dans la
proposition technique dans Le cas d'une adjudication et définies dans le
cahier des charges;

5. réaliser Les investissements, y compris l'acquisition des équipements prévus,
la remise en état ou la modernisation de l'outil de transformation, ainsi que
le recrutement du personnel nécessaire el autres activités prévues dans la
proposition du plan de relance, dans le cas d'une concession ou dans la
proposition technique dans le cas d’une adjudication, et écrits dans le cahier
des charges;

6. payer la redevance de superficie forestière et Loutes autres taxes et
redevances en vigueur liées à L'exploitation dé La concession, dans Les délais
prescrits par La réglementation fiscale.

Article 10:

Le concessionnaire s'engage à préparer et à soumettre pour approbation à
l'administration chargée des forêts, dans une période maximum dé quatre ans, Le
plan d'aménagement conformément à la législation et à la réglementation en
vigueur, Ce plan doit comprendre l'ensemble des obligations du concessionnaire en
vue d'assurer une gestion durable de la forêt concédée, Approuvé par
l'administration, il devient partie intégrante du présent contrat.

Dans l'intervalle qui sépare La signature du présent contrat de l'approbation du
plan, le concessionnaire exploite La forêt concédée en conformité avec un plan de
gestion,

Le plan de gestion doit être soumis par Le concessionnaire à l'administration
chargée des forêts et approuvé en même temps que Le contrat de concession. Ce
plan de gestion constitue l'ensemble des engagements du concessionnaire pour
l'exploitation de la forêt concédée avant l'approbation du plan d'aménagement.

Ces engagements découlent des propositions formulées dans Le plan de relance en
cas, de conversion où dans les propositions techniques en cas d'adjudication. Le
plan de gestion indique:

4, Les quatre premières assielles annuelles de coupe ;

2. le calendrier et les modalités de consultation avec les communautés locales
ou peuples autochtones sur lé contenu et les modalités de réalisation d
plan socio-économique y compris Les infrastructures en leur faveur pour l

4 durée de la concession :
3, la description des activités de protection de l'environnement et de la
conservation de la biodiversité et notamment les mesures de réduction,
d'atténuation et de compensation de tout Impact négatif des activités du
concessionnaire sur l'environnement ;

4, la mise en place pendant les quatre premières années d'exploitation, des
Investissements industriels souscrits.

Les termes et engagements du plan de gestion seront incorporés dans Le cahier des
charges annexé au présent contrat,

Si, à l'expiration de la période de quatre ans, Les circonstances ne permettent pas
au concesslonnaire de présenter Le plan d'aménagement, il peut sur une demande
motivée, obtenir de l'administration chargée des forêts, une prolongation de
délai, lequel ne peut excéder une année,

La préparation du plan de gestion et du plan d'aménagement de la concession
donne lieu à une diffusion de toute documentation appropriée auprès des
communautés locales et/ou des peuples autochtones riverains et à une
consultation régulière avec eux sur les questions intéressant La concession et leurs
droits. L'administration peut assister aux séances de consultations.

Article 11:
Le concessionnaire est tenu de respecter la législation en vigueur en matiere de
protection de l'environnement et de conservation de La diversité biologique.

IL contribue, en particulier sur toute l'étendue de sa concession, à La lutte contre
les feux de brousse, Le braconnage et l'exploitation illégale du bols,

I s'assure que les activités de La concession ne provoquent ni ne favorisent des
actes de braconnage où de dégradation de l'environnement, À cette fin, le
concessionnaire définit ét met en œuvre sur le territoire de la concession des
mesures appropriées de contrôle pour :

1. interdire le transport des armes à feu et des armes de chasse dans les
véhicules de l'entreprise;

2. fermer les routes et chemins d'accès aux aires d'exploitation;

3. interdire l'accès des véhicules étrangers, sauf sur Les voies d'intérêt public;

4. interdire les activités de braconnage notamment pour les employés et leurs
familles, en mettant à leur disposition à prix coûlants, des aliments
allernatifs aux gibiers;

5. mettre en œuvre des mesures de sauvegarde environnementales adéquates
telles qu'elles découlent du plan de relance dans le cas d'une conversion où
des propositions techniques dans Le cas d'une adjudication:;

inimiser, réduire où compenser tant à l'intérieur de la concession que

dans se5 environs immédiats, tout impact négatif sur l'environnement, Th

travaux de réalisation d'infrastructures.

5
Article 12:

Le concessionnaire est tenu de respecter La mise en réserve de certaines essences
et toutes restrictions édictées par l'administration chargée des forêts dans Le but
de protéger La diversité biologique. Cette mise en réserve se fait sur base de
l'inventaire des ressources forestières ou en cours d'exploitation,

La liste des essences forestières dont l'exploitation est Interdite est reprise dans
les clauses particulières du cahier des charges en annexe.

Article 13:

Le concessionnaire est tenu de matérialiser physiquement les limites de la
concession, des blocs quinquennaux el des assiettes annuelles de coupe
conformément à la réglementation en vigueur. Aucune exploitation ne peut être
entamée avant la matérialisation des limites de l'assiette annuelle de coupe.

Article 14:

Pendant la période précédent l'approbation du plan d'aménagement, le
concessionnaire exploite une seule assietté annuelle de coupe qui 1/25e ne saurait
être supérieure de la superficie totale concédée.

La coupe annuelle ainsi autorisée est définitivement clôturée le 31 décembre de
l'année à laquelle elle s'applique. Le concessionnaire est autorisé à y prélever
toutes les essences forestières et de diamètres autorisés par l'arrêté relatif à
l'exploitation forestière et le plan d'aménagement,

Les diamètres minimaux de coupe prévus par Le plan d'aménagement doivent tenir
compte de la nécessité de maintenir suffisamment d'arbres semenciers pour la
régénération de chaque essence,

En outre, dès qu'il y a un risque d'altération importante de La couverture végétale
où d'altération du sol, le plan d'aménagement indique toutes essences
confondues, un nombre maximum de pieds exploitables par assiette annuelle de
coupe.

Article 15:

Le diamètre minimum d'aménagement est fixé sur base de l'inventaire et des
calculs de régénération par essence et par concession en tenant compte dés
besoins de régénération de chaque essence, Le diamètre minimum
d'aménagement est Le diamètre à partir duquel le plan d'aménagement prévoit le
prélèvement des essences forestières définies dans le cycle de coupe où rotation.

Ey'aucun cas, Le diamètre minimum d'aménagement ne peut être Inférieur au
amètre minimum d'exploitation, Le diamètre minimum d'exploitation est le
diamètre au-dessous du- quel l'exploitation d'une essence forestière est Interdite. |_

| 4
Pendant la période qui précède l'approbation du plan d'aménagement, le
concessionnaire applique le diamètre minimum fixé par L'administration centrale
chargée des forêts.

Article 16:
Le concessionnaire est tenu de procéder au marquage des bols qu'il coupe
conformément à la réglementation en matière d'exploitation forestière,

Article 17:

Le concessionnaire s'engage à réaliser des infrastructures soclo-économiques et à
fournir des services sociaux au profit des communautés locales et/ou peuples
autochtones tels qu'ils sont définis dans le cahier des charges.

Pendant la période de préparation du plan d'aménagement, le concessionnaire
consulte les communautés locales et/ou peuples autochtones riverains sur le plan
socio-économique et les infrastructures qui feront l'objet du cahier des charges
définitif qui sera annexé au plan d'aménagement.

Celui-ci couvrira les cinq années qui suivent l'approbation du plan d'aménagement
et sera actualisé tous les cinq ans.

Nonobstant l'alinéa 2 ci-dessus, Le concessionnaire s'engage à mettre en œuvre,
dans le cadre des consultations avec les communautés locales et/ou peuples
autochtones riverains, un plan socio-économique, y compris Les infrastructures
soclo-économiques et services sociaux, pour La période du plan d'aménagement.

Article 18 :
Le concessionnaire n'est pas concerné par l'exécution des dispositions de l'article
82 du code forestier relatives à La garantie bancaire.

Article 19

Le concessionnaire est tenu au paiement régulier et dans les délais légaux des
taxes et redevances forestières en vigueur et ne peut bénéficier d'aucune
exonération,

Article 20:

Le concessionnaire souscrit une police d'assurance contre les conséquences

pécunialres de la responsabilité civile pouvant lui incomber du fait d

l'exploitation de sa concession, notamment contre les risques de vol
F'incendie des installations concédées. |!
A défaut d'être couverts par une clause expresse de la police d'assurance
étendant Le bénéfice aux sous-traitants de la forêt concédée, ceux-ci doivent
justifier d'une assurance particulière,

Article 21:
Le concessionnaire peut, après en avoir informé par écrit l'autorite
concédante, sous traiter tout où partie de certains travaux, notamment:

1. l'élaboration du plan d'aménagement de la concession ;

2. la récolte du bois ;

3. la construction et l'entretien du réseau d'évacuation des produits
forestiers ainsi que des parcs à grumes ;

4. la construction et l'entretien des infrastructures socio-économiques au
profit des communautés locales ;

5, le transport des produits forestiers;

6. toute autre activité relative à l'exploitation forestière.

Toutefois, le concessionnaire demeure responsable tant envers l'autorité
concédante en ce qui concerne le respect des obligations légales,
réglementaires où contractuelles qu'à l'égard des tiers pour ce qui concerne
les dommages éventuels.

Article 22:
Le concessionnaire a la faculté de renoncer au bénéfice de la concession avant
l'expiration du contrat de concession forestière,

Nonobstant la renonciation, le concessionnaire reste débiteur du palement
intégral des taxes et redevances forestières échues.

Article 23:

En cas de non respect par Le concessionnaire de l'une des quelconques clauses
du présent contrat et/ou du cahier des charges et après une mise en demeure
assortie d'un délai ne dépassant pas trois mois, l'autorité concédante prescrit
toutes mesures conservatoires destinées à assurer le respect des dispositions
du présent contrat et du cahier des charges. Le contrat est résilié notamment
dans l'un des cas ci-après:

1, le non payement des taxes et redevances liées à l'exploitation de la
concession, après expiration des délais légaux de mise en demeure

2. le défaut d'élaboration et d'approbation du plan d'aménagement de

la concession dans les délais légaux conformément à l'article 10 ci-

dessus;

l'exploitation du bots d'œuvre en dehors di périmétre autorisés À

la commission de tout acte où tentative d'acte de corruption, de dél

ou de violence dûment constaté;

5. la violation répétée, apres mise en demeure conformément au point
1, d'obligations sociales et environnementales découlant du présent
contrat et du cahier des charges.

L'état de cessation de palément du concessionnaire constitue une cause de
déchéance et entraîne la résiliation du présent contrat,

Article 24!

Les infractions mentionnées à l'alinéa 2 de l'article 23 ci-dessus, sont
constatées par les inspecteurs forestiers, Les fonctionnaires assermentés et les
autres officiers de police judiciaire dans leur ressort respectif conformément
aux dispositions des articles 127 et suivants du Code forestier.

L'alinéa ci-dessus, s'applique aussi à la violation des obligations du présent
contrat et du cahier des charges.

Article 25:
L'autorité concédante constate La déchéance et procède à la résiliation du
contrat de concession par voie d'arrêté. Elle notifie cet arrété au
concessionnaire par lettre recommandée ou au porteur avec accusé de
réception,

L'arrêté est publié au journal officiel et une copie est transmise aux cadastres
forestiers national et provincial concerne.

Article 26:

En cas de résiliation du contrat de concession ou de déchéance, le
concessionnaire dispose des recours légaux devant Les juridictions
compétentes.

Article 27:

Nonobstant les dispositions de l’article B ci-dessus, Le présent contrat prend fin
le 23/10/2036, Le concessionnaire peut solliciter le renouvellement du contrat
un an avant La date de son expiration. La décision de refus de renouvellement
peut faire l'objet de recours devant les juridictions compétentes.

Article 28:
À la fin de la concession, Le concessionnaire établit les inventaires et procede
aux opérations de liquidation conformément à La législation en vigueur.

coptessionnatre dans un délai maximum de six mois à compter de La dat
d'expiration du présent contrat de concession, msi

a
Le concessionnaire recouvre les créances dues, régle Les dettes, dresse le solde
de ces opérations et clôture tous Les comptes financiers.

Article 30;
Tout différend relatif à l'interprétation où l'exécution du présent contrat de
concession et du cahier des charges sera réglé à l'amiable,

En cas d'échec, le litige sera soumis aux juridictions compétentes à moins que
les parties conviennent de recourir à l'arbitrage prévu par les articles 159 à
174 du Code de procédure civile.

Article 31:

Le présent contrat ainsi que le cahier des charges sont publiés au Journal
Officiel, déposés au Cadastre Forestier National, notifiés aux autorités
provinciales et locales du ressort, et rendus publics par tout moyen approprié
dans les localités riveraines de la concession.

Les frais de publication au Journal Officiel du présent contrat, y compris le
cahier des charges, sont à charge du concessionnaire.

Article 32:
Le présent contrat de concession forestière entre en vigueur pour le
concessionnaire, à la date de sa signature.

Fait à Kinshasa en double exemplaire, Le AU D
Pour le concessionnaire Pour la République
r.HAA José E.B. ENDU
Î /
Adminfstrateur Dirécteur Ministre de l'Environnement,

Général Conservation de la Nature et Lx
AVENANT N° 01 AU CONTRAT DE CONCESSION FORESTIERE N° 026/11
DU 24 OCTOBRE 2011

Le présent Avenant n°1 est conclu entre :
d'une part,

Le Ministre de l'Environnement, Conservation de la Nature et Tourisme, agissant au
nom de la République démocratique du Congo, ci-après dénommée - l'autorité
concédante » ;

Et d'autre part,

La société d'exploitation forestière SIFORCO, immatriculée au registre de
commerce sous le numéro 5016-Kinshasa, représentée par Monsieur Dieter HAAG,
Administrateur Directeur Général, ayant son siège au Quartier Mota Mbumbwa,
Kinshasa/Maluku, en République Démocratique du Congo, ci-après dénommée
- le concessionnaire » ;

Article 1":

L'alinéa 2 de l'article 7 du contrat n°026 du 24/10/ 2011 wst moditié comme
suit :

- Le tracé de toute route ou de toute voie d'accès ou d'évacuation en dehors du
« territoire de la concession doit être soumis à une consultation avec les -
« communautés locales et/ou peuples autochtones riverains durant la préparation «
« du plan d'aménagement ».

Article 2 :

L'alinéa 2 de l'article 14 du contrat n°026 susmentionné est supprimé et remplacé
par Les dispositions ci-après :

+ Une assiette de coupe n'est ouverte à l'exploitation qu'une seule fois pendant -
- la durée de La rotation. L'exploitation peut cependant 5e poursuivre pour le »
, Compte de l'annéé qui sui immédiatement, Le concessionnaire est autorisé à y

: prélever toutes Les essences forestières et de diamètres autorisés par l'arrêté .

* relatif à l'exploitation forestière et du plan d'aménagement »,

+ Dans tous les cas, une assiétte annuelle de coupe est définitivement fermé

« deux ans après sa date d'ouverture »,

Article 3 :
ILest insèré un article 19bis au contrat n°026 susmentionné libellé comme suit :

“ Eu égard au régime transitoire applicable à la présente concession {ssue de la »
«conversion d'un ancien titre forestier en vertu des articles 155 de la lois
“ n'011/2002 du 29 août 2002 portant code forestier, 15 alinéa 1 et 19 alinéa 1 du »
» décret n'05/116 du 24 octobre 2005 fixant les modalités de conversion des +
« anciens titres forestiers et 1 de l'arrêté interministériel n° 010 du 17 mars 2004 «
« portant mesures économiques pour le développement de La ‘filière bois’ et de la «
« gestion durable des forêts, ainsi qu'à l'obligation faite au concessionnaire «
« d'élaborer un plan d'aménagement, le taux de la redevance de superficie «
+ payable + pendant la durée du présent contrat reste celui fixé par l'article 1 de «
» l'arrêté interministériel n° 10 susmentionné +.

Fait à Kinshasa en double exemplaire, le 13/12/2011

‘

Pour le céncessiohaire Pour la République
etèr HAA José E.B, ENDUNDO

|
Admlyistrateuf Dirécteur Général

REPUBLIQUE DEMOCRATIQUE DU CONGO
Ministère de l'Environnement, Conservation de la Nature et Tourisme

CONTRAT DE CONCESSION FORESTIERE N° ...4.h../11 du 4... 0
issu de la conversion de la Garantie d'approvisionnement N'026/CAB/MIN/ECN/04
du 01/06/2004 jugée convertible suivant la notification N°178/CAB/MIN/
ECN-T/15/JE8/2009 du 21/01/2009

Le présent contrat de concession forestière est conclu entre :
d'une part,

Le Ministre de l'Environnement, Conservation de la Nature et Tourisme, agissant
au nom de la République Démocratique du Congo, ci-après dénommé - l'autorité
concédante » ;

et d'autre part,

La société d'exploitation forestière SIFORCO, immatriculée au registre de
commerce sous le numéra Kinshasa 5016, représentée par Monsieur Dieter
HAAG, Administrateur Directeur Général, ayant son siège au Quartier Mota
Mbumbwa, Kinshasa/Maluku, en République Démocratique du Congo, ci-après
dénommée + le concessionnaire +;

Article 1°:
L'objet du présent contrat est de définir les droits et obligations des parties. Il est
complété par Le cahier des charges ci-annexe.

Le cahier des charges comporte en annexe, un plan de gestion préparé par le
concessionnaire et approuvé par l'administration et décrivant l'ensemble des
investissements et des activités qui seront entreprises et réalisées par le
concessionnaire pendant Les quatre premières années du contrat de concession, Le
cahier des charges fait partie intégrante du présent contrat de concession.

Article 2 :

Le présent contrat porte sur Une concession forestière d'une superficie SIG de
212.868 hectares dont la situation géographique et les limites sont décrites ci-
aprés:

L Localisation administrative:

1. Secteur : Bongandanga
2. Territoire : Bongandanga
District : Mongala

. Province  : Equateur,

I. Délimitation physique :

Au Nord : Par La rivière Lopori, La partie comprise entre les rivières Boelimo et
Bolombo, ensuite remonter cette dernière jusqu'à la rivière Waya ;

Au Sud: Par la rivière Yekokora, partie comprise entre les rivières Lofila et
Bombila ;

AlEst: La rivière Waya ensuite joindre par une ligne droite les sources des
rivières Waya et Lofila, enfin descendre cette dernière jusqu'à la rivière Yekokora ;

A l'Ouest: La rivière Bombia ensuite joindre par une ligne droite Les sources des
rivières Bombia et botena, descendre celle-ci jusqu'à la rivière Boelimo et suivre
celle-ci jusqu'à la Lopori,

La carte de La concession forestière est jointe en annexe au présent contrat.

Article 3 :
La durée du contrat de concession est de vingt-cinq ans renouvelables dans les
conditions fixées à l'article 8 ci-dessous.

Article 4 :

L'Etat garantit au concessionnaire La jouissance pleine et entière des droits qui lut
sant conférés par La loi et Le présent contrat de concession. Pendant toute la durée
du contrat, le concessionnaire ne peut être privé en Lout où partie de son droit
d'exploiter sa concession, sauf en cas de non respect de 5es obligations légales,
réglementaires où contractuelles, où pour cause d'utilité publique, et dans ce
dernier cas moyennant une juste et préalable indemnité, conformément au droit
commun,

Article 5 :
Sous réserve des dispositions de l'article 13 du présent contrat, le concessionnaire à
un droit exclusif d'exploitation du bois d'œuvre se trouvant dans Les limites de sa
concession.

Article 6:

Le concessionnaire est tenu de respecter les droits d'usage traditionnels des
communautés locales et/ou peuples autochtones riverains de la concession tels que
définis aux articles 36, 17 et 44 du code forestier, Il lui est Interdit de créer toute
entrave à l'exercice par les communautés locales et/ou peuples autochtones
riverains des droits d'usage forestiers ainsi reconnus,

Article 7:
‘concessionnaire bénéficie d'une servitude de passage sur Les tonds riverains,
Unée à favoriser l'accès à 58 concession et l'évacuation de sa production,
IL exerce celte servitude uniquement dans les limites de ce qui est strictement
nécessaire à son droit de passage.

Le tracé de toute route où de toute voie d'accès ou d'évacuation à partir du
territoire de la concession doit être soumis à une consultation avec les
communautés locales et/ou peuples autochtones riverains durant La préparation du
plan d'aménagement.

En cas de différend sur Le tracé des vales d'accès ou d'évacuation à la concession,
le concessionnaire fera appel aux mécanismes de réglement des différends définis
aux articles 103 et 104 du code forestier,

Article 8:

A l'expiration du contrat de concession, le concessionnaire peut demander le
renouvellement de son contrat dans les conditions déterminées par les règlements
en vigueur et à condition que les obligations découlant du présent contrat et du
cahier des charges aient été exécutées.

À cette occasion, le concessionnaire fournit (es preuves de mise à jour de son plan
d'aménagement et du cahier des charges sur La période de renouvellement,

Le renouvellement du contrat est cependant refusé par l'autorité concédante en
cas de violation de l'une des quelconques dispositions du présent contrat et du
cahier des charges et notamment dans l'un des cas ci-après:

1. le non payement de la redevance de superficie et/ou de toutes autres taxes
et redevances forestières échues applicables à l'exploitation de la
concession,

2. l'exploitation forestière illégale dûment constatée;

3, le commerce illégal des produits fores. tiers dûment constaté conformément
aux lois en vigueur;

4, la violation des obligations sociales et environnementales et de celles
relatives aux engagements d'investissements industriels imposées par le
présent contrat en vertu des dispositions légales et réglementaires en
vigueur;

5. la corruption, Le dol ou là violence ou leur tentative dûment constatés.

article 9:

Conformément aux dispositions de l'article 115 du code forestier, le
concessionnaire est tenu de s'installer sur la superficie concédée et d'y exécuter
ses droits et obligations tels qu'ils découlent du présent contrat, du cahier des
Charges et du plan de gestion visé à l'article 10 ci-dessous,

En particulier, il doit:

/ 1 matérialiser Les Hmites de La concession et de l'assiette annuelle de coupe ;

pl
/

2. respecter Les règles relatives à l'exploitation du bois, notamment les limites
des assiettes annuelles de coupe et Le diamètre minimum par essence;

3, mettre en œuvre les mesures environnementales et de protection de la
biodiversité inscrites au présent contrat, y compris les mesures convenues
dans le plan de relance dans le cas d'une conversion où dans la proposition
technique dans le cas de l'adjudication selon les termes du cahier des
charges;

4, réaliser les infrastructures socio-économiques et dés services s0claux au
profil des communautés locales et/ou peuples autochtones riverains
contenues dans le plan de relance dans Le cadre d'une conversion où dans La
proposition technique dans le cas d'une adjudication et définies dans le
cahier des charges;

5. réaliser les investissements, y compris l'acquisition des équipements prévus,
la remise en état ou la modernisation de l'outil de transformation, ainsi que
le recrutement du personnel nécessaire et autres activités prévues dans la
proposition du plan de relance, dans le cas d'une concession ou dans la
proposition technique dans le cas d'une adjudication, et écrits dans le cahier
des charges;

6, payer la redevance de superficie forestière et toutes autres taxes et
redevances en vigueur liées à l'exploitation de la concession, dans les délais
prescrits par la réglementation fiscale.

Article 10:

Le concessionnaire s'engage à préparer et à soumettre pour approbation à
l'administration chargée des forêts, dans une période maximum de quatre ans, le
plan d'aménagement conformément à la législation et à la réglementation en
vigueur,

Ce plan doit comprendre l'ensemble des obligations du concessionnaire en vue
d'assurer une gestion durable de La forêt concédée. Approuvé par l'administration,
il devient partie intégrante du présent contrat,

Dans l'intervalle qui sépare la signature du présent contrat de l'approbation du
plan, le concessionnaire exploite la forêt concédée en conformité avec un plan de
gestion.

Le plan de gestion doit être soumis par le concessionnaire à l'administration
chargée des forêts et approuvé en même temps que Le contrat de concession. Ce
plan de gestion constitue l'ensemble des engagements du concessionnaire pour
l'exploitation de la forêt concédéé avant l'approbation du plan d'aménagement,

Ces engagements découlent des propositions formulées dans Le plan de relance en
cas, de conversion où dans Les propositions techniques en cas d'adjudication, Le
plap-de gestion indique:

/

yes quatre premières assiettes annuelles de coupe ;
2. le calendrier et Les modalités de consultation avec les communautés locales
et/ou peuples autochtones sur le contenu et Les modalités de réalisation du
plan socio-économique y compris Les infrastructures en leur faveur pour la
durée de la concession ;

3, la description des activités dé protection de l'environnement et de la
conservation de la biodiversité et notamment les mesures de réduction,
d'atténuation et de compensation de tout impact négatif des activités du
concessionnaire sur l'environnement ;

4, la mise en place pendant les quatre premières années d'exploitation, des
investissements industriels souscrits.

Les termes et engagements du plan de gestion seront incorporés dans le cahier des
charges annexé au présént contrat.

Si, à l'expiration de la période de quatre ans, les circonstances ne permettent pas
au concessionnaire de présenter Le plan d'aménagement, il peut sur une demande
motivée, obtenir de l'administration chargée des forêts, une prolongation de
délai, lequel ne peut excéder une année.

La préparation du plan de gestion et du plan d'aménagement de la concession
donne lieu à une diffusion de toute documentation appropriée auprès des
communautés locales et/ou des peuples autochtones riverains et à une
consultation régulière avec eux sur les questions intéressant la concession et leurs
droits, L'administration peul assister aux séances de consultations,

Article 11:
Le concessionnaire est ténu de respecter la législation en vigueur en matière de
protection de l'environnement et de conservation de La diversité biologique.

I contribue, en particulier sur toute l'étendue de sa concession, à la lutte contre
les feux de brousse, le braconnage et l'exploitation illégale du bois.

Il s'assure que les activités de la concession ne provoquent ni ne favorisent des
actes de braconnage ou de dégradation de l'environnement. A cette fin, le
concessionnaire définit et met en œuvre sur le territoire de la concession des
mesures appropriées de contrôle pour :
1. interdire le transport des armes à feu et des armes de chasse dans les
véhicules de l'entreprise;
2. fermer les routes et chemins d'accés aux aires d'exploitation;
3. interdire l'accés des véhicules étrangers, sauf sur les voies d'intérêt public;
4. interdire Les activités de braconnage notamment pour Les employés et leurs
familles, en mettant à leur disposition à prix coûtants, des aliments
alternatifs aux gibiers;
5. mellre en œuvre des mesures de sauvegarde environnementales adéquates
”_ telles qu'elles découlent du plan de relance dans le cas d’une conversion où
des propositions Lechniques dans Le cas d'une adjudication;
6. minimiser, réduire où compenser Lant à l'intérieur de la concession que
dans ses environs immédiats, tout impact négatif sur l'environnement, des
travaux de réalisation d'infrastructures,

Article 12:

Le concessionnaire est tenu de respecter la mise en réserve de certaines essences
ét toutes restrictions édictées par l'administration chargée des forêts dans Le but
de protéger La diversité biologique, Cette mise en réserve se fait sur base de
l'inventaire des ressources forestières ou en cours d'exploitation.

La Liste des essences forestières dont l'exploitation est Interdite est reprise dans
les clauses particulières du cahier des charges en annexe,

Article 13:

Le concessionnaire est tenu de matérialiser physiquement les limites de la
concession, des blocs quinquennaux et des assiettes annuelles de coupe
conformément à la réglementation en vigueur, Aucune exploitation ne peut être
entamée avant La matérialisation des limites de l'assiette annuelle de coupe.

Article 14:

Pendant la période précédent l'approbation du plan d'aménagement, le
concessionnaire exploite une seule assiette annuelle de coupe qui 1/25e ne saurait
être supérieure de la superficie totale concédée.

La coupe annuelle ainsi autorisée est définitivement clôturée le 31 décembre de
l'année à laquelle elle s'applique, Le concessionnaire est autorisé à y prélever
toutes les essences forestières et de diamètres autorisés par l'arrêté relatif à
l'exploitation forestière et Le plan d'aménagement.

Les diamètres minimaux de coupe prévus par le plan d'aménagement doivent tenir
compte de la nécessité de maintenir suffisamment d'arbres semenciers pour la
régénération de chaque essence.

En outre, dès qu'il y a un risque d'altération importante de la couverture végétale
ou d'altération du sol, le plan d'aménagement indique toutes essences
confondues, un nombre maximum de pieds exploitables par assiette annuelle de
coupe,

Article 15:

Le diamètre minimum d'aménagement est fixe sur base de l'inventaire et des
calculs de régénération par essence et par concession en tenant compte des
ins de régénération de chaque essence, Le diamètre minimum
énagement est Le diamètre à partir duquel le plan d'aménagement prévoit le
lévement des essences forestières définies dans le cycle de coupe ou rotation.

En aucun cas, Le diamètre minimum d'aménagement ne peut être inférieur au
diamètre minimum d'exploitation. Le diamètre minimum d'exploitation est le
diamètre au-dessous du- quel l'exploitation d'une essence forestière est interdite.

Pendant la période qui précède l'approbation du plan d'aménagement, le
concessionnalre applique le diamètre minimum fixé par l'administration centrale
chargée des forêts.

Article 16:
Le concessionnaire est tenu de procéder au marquage des bois qu'il coupe
conformément à la réglementation en matière d'exploitation forestière.

Article 17:

Le concessionnaire s'engage à réaliser des infrastructures socio-économiques et à
fournir des services sociaux au profit des communautés locales et/ou peuples
autochtones tels qu'ils sont définis dans Le cahier des charges.

Pendant la période de préparation du plan d'aménagement, le concessionnaire
consulte les communautés locales et/ou peuples autochtones riverains sur Le plan
socio-économique et les infrastructures qui feront l'objet du cahier des charges
définitif qui sera annexé au plan d'aménagement.

Celul-ct couvrira Les cinq années qui suivent l'approbation du plan d'aménagement
et sera actualisé tous Les cinq ans.

Nonobstant. l'alinéa 2 ci-dessus, le concessionnaire s'engage à mettre en œuvre,
dans le cadre des consultations avec les communautés locales et/ou peuples
autochtones riverains, un plan socio-économique, y compris les infrastructures
socio-économiques et services sociaux, pour la période du plan d'aménagement.

Article 18 :
Le concessionnaire n'est pas concerné par l'exécution des dispositions de l'article
82 du code forestier relatives à la garantie bancaire.

: Article 19
Le concessionnaire est tenu au palément régulier et dans les délais légaux des
taxes et redevances forestières en vigueur et ne peut bénéficier d'aucune
À exonération:

L \
Article 20:

Le concessionnaire souscrit une police d'assurance contre les conséquences
pécuniaires de la responsabilité civile pouvant lui incomber du fait de
l'exploitation de sa concession, notamment contre les risques de vol et
d'incendie des installations concédées.

A défaut d'être couverts par une clause expresse de la police d'assurance
étendant le bénéfice aux sous-traitants de la forêt concédée, ceux-ci doivent
justifier d'une assurance particuliére.

Article 21:
Le concessionnaire peut, aprés en avoir informé par écrit l'autorité
concédante, sous traiter tout au partie de certains travaux, notamment:

1. l'élaboration du plan d'aménagement de la concession ;
. la récolte du bois ;

3. la construction et l'entretien du réseau d'évacuation des produits
forestiers ainsi que des parcs à grumes ;

4. la construction et l'entretien des infrastructures socio-économiques au
profit des communautés locales :

5. le transport des produits forestiers;

6. toute autre activité relative à l'exploitation forestière,

Toutetais, le concessionnaire demeure responsable tant envers l'autorité
concédantée en cé qui concerne Le respect des obligations légales,
réglementaires où contractuelles qu'à l'égard des tiers pour ce qui concerne
les dommages éventuels,

Article 22:
Le concessionnaire à La faculté de renoncer au benéfice de la concession avant
l'expiration du contrat de concession forestière.

Nonobstant la renonciation, le concessionnaire reste débiteur du paiement
intégral des taxes et redevances forestières échues.

Article 23:

En cas de non respect par Le concessionnaire de l'une des quelconques clauses
du présent contrat et/ou du cahier des charges et après une mise en demeure
assortie d'un délai ne dépassant pas trois mois, l'autorité concédante prescrit
toutes mesures conservatoires destinées à assurer Le respect des dispositions
du présent contrat et du cahier des charges. Le contrat est résillé notamment
dans l'un des cas ci-après:

1. lé non payement des Laxes el redevances liées à l'exploitation de la
Concession, aprés expiration des délais légaux de mise en demeure
2. le défaut d'élaboration et d'approbation du plan d'aménagement de
la concession dans Les délais légaux conformément à l'article 10 ci-
dessus;

3. l'exploitation du bois d'œuvre en dehors du périmètre autorisé:

4. La commission de tout acte ou tentative d'acte de corruption, de dol
ou de violence düment constaté:

=

la violation répétée, après mise en demeure conformément au point
1, d'obligations sociales et environnementales découlant du présent
contral et du cahier des charges,

L'état de cessation de palement du concessionnaire constitue une cause de
déchéance et entraine la résiliation du présent contrat,

Article 24:

Les infractions mentionnées à l'alinéa 2 de l'article 23 ci-dessus, sont
constatées par Les inspecteurs forestiers, Les fonctionnaires assermentés et les
autres officiers de police judiciaire dans leur ressort respectif conformément
aux dispositions des articles 127 et suivants du Code forestier,

L'alinéa ci-dessus, s'applique aussi à la violation des obligations du présent
contrat et du cahier des charges.

Article 25:

L'autorité concédante constate la déchéance et procède à la résiliation du
contrat de concession par voie d'arrêté. Elle notitie cet arrêté au
concessionnaire par lettre recommandée ou au porteur avec accusé de
réception,

L'arrêté est publié au journal officiel et une copie est transmise aux cadastres
forestiers national et provincial concerne,

Article 26:

En cas de résiliation du contrat de concession ou de déchéance, le
concessionnaire dispose des recours légaux devant les juridictions
compétentes.

Article 27:

Nonobstant les dispositions de l'article 8 ci-dessus, Le présent contrat prend fin
le 23/10/2036. Le concessionnaire peut solliciter le renouvellement du contrat
un an avant la date de son expiration. La décision de refus de renouvellement
peut faire l'objet de recours devant Les juridictions compétentes,

Article 28: 2,
Aa fin de [a concession, le concessionnaire établit les inventaires et procède \ |
Aux opérations de liquidation conformément à la législation en vigueur.
Article 29:

À La fin de La concession, un bilan de clôture des comptes est dressé par le
concessionnaire dans un délai maximum de six mois à compter de la date
d'expiration du présent contrat de concession.

Le concessionnaire recouvre Les créances dues, régle Les dettes, dresse le solde
de ces opérations et clôture tous Les comptes financiers,

Article 30:
Tout différend relatif à l'interprétation ou l'exécution du présent contrat de
concession et du cahier des charges sera réglé à l'amiable,

En cas d'échec, le litige sera soumis aux juridictions compétentes à moins que
les parties conviennent de recourir à l’arbitrage prévu par les articles 159 à
174 du Code de procédure civile,

Article 31:

Le présent contrat ainsi que le cahier des charges sont publiés au Journal
Officiel, déposés au Cadastre Forestier National, notifiés aux autorités
provinciales et locales du ressort, et rendus publics par tout moyen approprié
dans les localités riveraines de la concession,

Les frais de publication au Journal Officiel du présent contrat, y compris Le
cahler des charges, sont à charge du concessionnaire.

Article 32:

Le présent contrat de concession forestière entre en vigueur pour le
concessionnaire, à La date de sa signature,

Fait à Kinshasa en double exemplaire, Le 34 111 4

Pour le conçgssionnaire Pour la République

José E.B. ENDUNDO

Ministre de l'Envir
Conservation de La Natur® et Touris

AVENANT N° 01 AU CONTRAT DE CONCESSION FORESTIERE N° 027/11
DU 24 OCTOBRE 2011

Le présent Avenant n°1 est conclu entre :
d'une part,

Le Ministre de l'Environnement, Conservation de La Nature et Tourisme, agissant au
nom de la République démocratique du Congo, ci-après dénommée - l'autorité
concédante » ;

Et d'autre part,

La société d'exploitation forestière SIFORCO, immatriculée au registre de
commerce sous le numéro 5016-Kinshasa, représentée par Monsieur Dieter HAAG,
Administrateur Directeur Général, ayant son siège au Quartiér Mota Mbumbwa,
Kinshasa/Maluku, en République Démocratique du Congo, ci-après dénommée
« le concessionnaire » ;

Article 1°:

L'alinéa 2 de l'article 7 du contrat n°027 du 24/10/ 2011 est modifié comme
suit :

« Le tracé de toute route ou de toute voie d'accès ou d'évacuation en dehors du »
« territoire de la concession doit être soumis à une consultation avec les »
- communautés locales et/ou peuples autochtones riverains durant la préparation -
-« du plan d'aménagement +.

Article 2:

L’alinéa 2 de l'article 14 du contrat n°027 susmentionné est supprimé et remplacé
par Les dispositions ci-après :

* Une assiette de coupe n'est ouverte à l'exploitation qu'une seule fois pendant «

- la durée de la rotation. L'exploitation peut cependant se poursuivre pour le -

- compte de l'année qui suit immédiatement, Le concessionnaire est autorisé à y »

- prélever toutes Les essences forestières et de diamètres autorisés par l'arrêté «

+ relatif à l'exploitation forestière et du plan d'aménagement +,

»/Dans tous les cas, une assiette annuelle de coupe est définitivement fermée »
{ deux ans après sa date d'ouverture »,

|

| |
Article 3:

ILest inséré un article 19bis au contrat n°027 susmentionné libellé comme suit :

» Eu égard au régime transitoire applicable à la présente concession Issue de la «
“conversion d'un ancien titre forestier en vertu des articles 155 de la loi«
… n°011/2002 du 29 août 2002 portant code forestier, 15 alinéa 1 et 19 alinéa 1 du -
« décret n°05/116 du 24 octobre 2005 fixant les modalités de conversion des «
- anciens titres forestiers et 1 de l'arrêté interministériel n° 010 du 17 mars 2004 «
» portant mesures économiques pour Le développement de la ‘filière bois’ et de La »
- gestion durable des forêts, ainst qu'à l'obligation faite au concessionnaire »
« d'élaborer un plan d'aménagement, le taux de la redevance de superficie «

« payable + pendant la durée du présent contrat reste celui fixé par l'article 1 de »
« l'arrêté interministériel n° 10 susmentionné »,

Fait à Kinshasa en doublé exemplaire, Le 13/12/2011

Pour la République

José E.B, ENDUNDO

Ministre de l'Environne
Conservation de !:

REPUBLIQUE DEMOCRATIQUE DU CONGO
Ministère de l'Environnement, Conservation de la Nature et Tourisme

CONTRAT DE CONCESSION FORESTIERE N° ..0.4.5...../11 du 5.4.4, on
Issu de la conversion de la Garantie d'approvisionnement N°027/CAB/MIN/ECN/04
du 01/06/2004 jugée convertible suivant la notification N° 179/CAB/MIN/
ECN-T/15/JEB/2009 du 21/01/2009

Le présent contrat de concession forestière est conclu entre :
d'une part,

Le Ministre de l'Environnement, Conservation de la Nature et Tourisme, agissant
au nom de la République Démocratique du Congo, ci-après dénommé + l'autorité
concédante » ;

et d'autre part,

La société d'exploitation forestière SIFORCO, immatriculée au registre de
commerce sous le numéro Kinshasa 5016, représentée par Monsieur Dieter
HAAG, Administrateur Directeur Général, ayant son siège au Quartier Mota
Mbumbwa, Kinshasa/Maluku, en République Démocratique du Congo, ci-après
dénommée « Le concessionnaire «;

Article 1":
L'objet du présent contrat est de définir Les droits et obligations des parties. Il est
complété par Le cahier des charges cl-annexé,

Le cahier des charges comporte en annexe, un plan de gestion préparé par le
concessionnaire et approuvé par l'administration et décrivant l'ensemble des
investissements et des activités qui seront entreprises et réalisées par le
concessionnaire pendant les quatre premières années du contrat de concession, Le
cahier des charges fait partie intégrante du présent contrat de concession.

Article 2 :

Le présent contrat porte sur une concession forestière d'une superficie SIG de
221,176 hectares dont la situation géographique et les limites sont décrites ci-
après:

1. Localisation administrative: 2

cteur : Bongandanga
.f'erritoires : Bongandanga et Djolu

Districts  : Mongala et Tshuapa
Province : Equateur,
IL. Délimitation physique :

Au Nord - Est : Par la rivière Bolombo, partie comprise entre les rivières Loana
et Lolulu ;

AuSud: La rivière Lolulu, ensuite joindre par une [lgne droite la source de La
fivière Lolulu jusqu'a La roùte menant vers Lingomo et à partir de la route
descendre la rivière Yekokora jusqu'à La rivière Lofira ;

Al'Ouest : La rivière Lifila, ensuite joindre par une Ligne droite les sources des
rivières Lofila et loana, enfin descendre la rivière Loana jusqu'à la rivière Bolombo.

La carte de la concession forestière est jointe en annexe au présent contrat.

Article 3 :
La durée du contrat de concession est de vingt-cinq ans renouvelables dans les
conditions fixées à l'article 8 ci-dessous.

Article 4 :

L'Etat garantit au concessionnaire la jouissance pleine et entière des droits qui lui
sont conférés par la loi et le présent contrat de concession. Pendant toute la durée
du contrat, le concessionnaire ne peut être privé en tout où partie de son droit
d'exploiter sa concession, sauf en cas de non respect de ses obligations légales,
réglementaires ou contractuelles, où pour cause dutilité publique, et dans ce
dernier cas moyennant une juste et préalable indemnité, conformément au droit
commun,

Article 5 :

Sous réserve des dispositions de l'article 13 du présent contrat, le concessionnaire à
un droit exclusif d'exploitation du bois d'œuvre se trouvant dans Les limites de sa
concession,

Article 6:

Le concessionnaire est tenu de respecter les droits d'usage traditionnels des
communautés locales et/ou peuples autochtones riverains de La concession tels que
définis aux articles 36, 37 et 44 du code forestier, Il lui est interdit de créer toute
entrave à l'exercice par les communautés locales et/ou peuples autochtones
riverains des droits d'usage forestiers ainsi reconnus.

Article 7:

Le concessionnaire bénéficie d'une servitude dé passage sur les fonds riverains,

destinée à favoriser l'accès à sa concession et l'évacuation de sa production.

exerce cette servitude uniquement dans les limiles de ce qui est strictement
écessaire à son droit de passage,
Le tracé de toute route ou de toute voie d'accés ou d'évacuation à partir du
territoire de la concession doit être soumis à une consultation avec les
communautés locales et/ou peuples autochtones riverains durant la préparation du
plan d'aménagement.

En cas de différend sur le tracé des voies d'accés ou d'évacuation à La concession,
le concessionnaire fera appel aux mécanismes de réglement des différends définis
aux articles 103 et 104 du code forestier,

Article 8:

À l'expiration du contrat de concession, le concessionnaire peut demander le
renouvellement de son contrat dans les conditions déterminées par Les réglements
en vigueur et à condition que Les obligations découlant du présent contrat et du
cahier des charges aient été exécutées.

À cette occasion, le concessionnaire fournit les preuves de mise à jour de son plan
d'aménagement et du cahier des charges sur La période de renouvellement.

Le renouvellement du contrat est cependant refusé par l'autorité concédante en
cas de violation de l'une des quelconques dispositions du présent contrat et du
cahier des charges et notamment dans l'un des cas ci-après:

1. le non payement de la redevance de superficie et/ou de toutes autres taxes
et redevances forestières échues applicables à l'exploitation de la
concession;

2. l'exploitation forestière lllégale düment constatée;

3. le commerce illégal des produits fores. tiers düment constaté conformément
aux lois en vigueur;

4. la violation des obligations soclales et environnementales et de celles
relatives aux engagements d'investissements industriels imposées par le
présent contrat en vertu des dispositions légales et réglementaires en
vigueur;

5. La corruption, le do où la latence où leur tentative dûment constatés.

Article 9:

Conformément aux dispositions de l'article 115 du code forestier, le
concessionnaire est Lenu de s'installer sur la superficie concédée et d'y exécuter
ses droits et obligations tels qu'ils découlent du présent contrat, du cahier des
charges et du plan de gestion visé à l'article 10 ci-dessous,

En particulier, il doit:
1. pnatérlaliser Les limites de la concession et de l'assiette annuelle de coupe ;

2./respecter les règles relatives à l'exploitation du bois, notamment les limites
des assiettes annuelles de coupe et le diamètre minimum par essence:

[7
3. mettre en œuvre les mesures environnementales et de protection de la
biodiversité inscrites au présent contrat, y compris les mesures convenues
dans le plan de relance dans le cas d'une conversion où dans la proposition
technique dans lé cas de l'adjudication selon Les termes du cahier des
charges;

4. réaliser Les infrastructures socio-économiques et des services sociaux au
profit des Communautés locales et/ou peuples autochtones riverains
contenues dans Le plan de relance dans le cadre d'une conversion ou dans La
proposition technique dans Le cas d'une adjudication et définies dans le
cahier des charges;

5. réaliser Les investissements, y compris l'acquisition des équipements prévus,
la remise en état où la modernisation de l'outil de transformation, ainsi que
le recrutement du personnel nécessaire et autres activités prévues dans la
proposition du plan de relance, dans le cas d'une concession où dans la
proposition technique dans le cas d'une adjudication, et écrits dans Le cahier
des charges;

6. payer la redevance de superficie forestière et toutes autres taxes et
redevances en vigueur liées à l'exploitation de la concession, dans Les délais
prescrits par la réglementation fiscale,

Article 10:

Le concessionnaire s'engage à préparer et à soumettre pour approbation à
l'administration chargée des Torêts, dans une période maximum de quatre ans, le
plan d'aménagement conformément à la législation et à la réglementation en
vigueur.

Ce plan doit comprendre l'ensemble des obligations du concessionnaire en vue
d'assurer une gestion durable de la forêt concédée, Approuvé par L'administration,
{devient partie intégrante du présent contrat,

Dans l'intervalle qui sépare La signature du présent contrat de l'approbation du
plan, le concessionnaire exploite la forêt concédée en conformité avec un plan de
gestion.

Le plan de gestion doit être soumis par le concessionnaire à l'administration
chargée des forêts et approuvé en même temps que le contrat de concession. Ce
plan de gestian constitue l'ensemble des engagements du concessionnaire pour
l'exploitation de la forêt concédée avant l'approbation du plan d'aménagement.
Ces engagements découlent des propositions formulées dans Le plan de relance en
cas, de conversion ou dans les propositions techniques en cas d'adjudication. Le
plan de gestion indique:

1. les quatre premières assiettes annuelles de coupe ;

2. le calendrier et les modalités de consultation avec les communautés locales
et/ou peuples autochtones sur le contenu et les modalités de réalisation du
plan socio-économique ÿ compris Les infrastructures en leur faveur pour la

- durée de La concession ; J
3. la description des activités de protection de l'environnement et de la
conservation de La biodiversité et notamment les mesures de réduction,
d'atténuation et de compensation de tout impact négatif des activités du
concessionnaire sur l'environnement ;

4, la mise en place pendant les quatre premières années d'exploitation, des
Investissements industriels souscrits,

Les termes et engagements du plan de gestion seront incorporés dans le cahier des
charges annexé au présent contrat.

Si, à l'expiration de La période de quatre ans, Les circonstances ne permettent pas
au concesslonnalre de présenter Le plan d'aménagement, Il peut sur une demande
motivée, obtenir de l'administration chargée des forêts, une prolongation de
délai, lequel ne peut excéder une année,

La préparation du plan de gestion et du plan d'aménagement de la concession
donne lieu à une diffusion de toute documentation appropriée auprès des
communautés locales et/ou des peuples autochtones riverains et à une
consultation régulière avec eux sur Les questions intéressant la concession et leurs
droits, L'administration peut assister aux séances de consultations.

Article 11:
Le concessionnaire est tenu de respecter La législation en vigueur en matière de
protection de l'environnement et dé conservation de La diversité biologique,

IL contribue, en particulier sur toute l'étendue de sa concession, à La lutte contre
les feux de brousse, Le braconnage et L'exploitation illégale du bois.

Il s'assure que Les activités de la concession ne provoquent ni ne favorisent des
actes de braconnage où de dégradation de l'environnement, À cette fin, le
conceñslonnaire définit et met en œuvre sur Le territoire de la concession des
mésures appropriées de contrôle paur :

1. interdire le transport des armes à feu et des armes de chasse dans Les
véhicules de l'entreprise;

2. fermer les routes et chemins d'accès aux aires d'exploitation;

3. interdire l'accès des véhicules étrangers, sauf sur Les voies d'intérêt public;

4. interdire Les activités de braconnage notamment pour Les employés et leurs
familles, en mettant à leur disposition à prix coûtants, des aliments
alternatifs aux gibiers;

5. mettre en œuvre des mesures de sauvegarde environnementales adéquates
telles qu'elles découlent du plan de relance dans le cas d'une conversion où
des propositions techniques dans Le cas d'une adjudication;

inimiser, réduire où compenser tant à l'intérieur de La concession que
dans ses environs immédiats, tout impact négatif sur l'environnement, L

travaux de réalisation d'infrastructures.
Article 12:

Le concessionnaire est tenu de respecter La mise en réserve de certaines essences
et toutes restrictions édictées par l'administration chargée des forêts dans Le but
de protéger la diversité biologique. Cette mise en réserve se fait sur base de
l'inventaire des ressources forestières où en cours d'explaitation.

La liste des essences forestières dont l'exploitation est interdite est reprise dans
les clauses particulières du cahier des charges en annexe.

Article 13:

Le concessionnaire est tenu de matérialiser physiquement les limites de La
concession, des blocs quinquennaux et des assiettes annuelles de coupe
conformément à la réglementation en vigueur. Aucune exploitation ne peut être
entamée avant la matérialisation des Limites de l'assiette annuelle de coupe.

Article 14:

Pendant la période précédent l'approbation du plan d'aménagement, le
concessionnaire exploite une seule assiette annuelle de coupe qui 1/25e ne saurait
être supérieure de La superficie totale concédée.

La coupe annuelle ainst autorisée est définitivement clôturée le 31 décembre de
l'année à laquelle elle s'applique, Le concessionnaire est autorisé à y prélever
toutes les essences forestières el de dilamétres autorisés par l'arrêté relatif à
l'exploitation forestière et Le plan d'aménagement,

Les diamètres minimaux de coupe prévus par Le plan d'aménagement doivent tenir
compte de la nécessité de maintenir suffisamment d'arbres semenciers pour la
régénération dé chaque essence,

En outre, dés qu'il y a un risque d'altération importante de la couverture végétale
où d'altération du sol, le plan d'aménagement indique toutes essences
confondues, un nombre maximum de pieds exploitables par assiette annuelle de
coupe.

Article 15:

Le diametre minimum d'aménagement est fixé sur base de l'inventaire et des
calculs de régénération par essence et par concession en tenant compte des
besoins de régénération de chaque essence, Le diamètre minimum
d'aménagement est le diamètre à partir duquel Le plan d'aménagement prévoit Le
prélevement des essences forestières définies dans Le cycle de coupe où rotation.

En aucun cas, le diamètre minimum d'aménagement ne peut être inférieur au

mètre minimum d'exploitation. Le diamètre minimum d'exploitation est le
lamètre au-dessous du- quel l'exploitation d'une essence forestière est Interdite. |

[a
Pendant la période qui précède l'approbation du plan d'aménagement, le
concessionnaire applique Le diaméêtre minimum fixé par l'administration centrale
chargée des forêts.

Article 16:
Le concessionnaire est tenu de procéder au marquage des bois qu'il coupe
conformément à la réglementation en matière d'exploitation forestière.

Article 17:

Le concessionnaire s'engage à réaliser des infrastructures socio-économiques et à
fournir des services sociaux au profit des communautés locales et/ou peuples
autochtones tels qu'ils sont définis dans le cahier des charges.

Pendant la période de préparation du plan d'aménagement, le concessionnaire
consulte les communautés locales et/ou peuples autochtones riverains sur Le plan
socio-économique et les infrastructures qui feront l'objet du cahier des charges
définitif qui sera annexé au plan d'aménagement.

Celui-ci couvrira Les cinq années qui suivent l'approbation du plan d'aménagement
et sera actualisé tous les cinq ans,

Nonobstant l'alinéa 2 ci-dessus, le concessionnaire s'engage à mettre en œuvre,
dans le cadre des consultations avec les communautés locales et/ou peuples
autochtones riverains, un plan socio-économique, y compris les infrastructures
socio-économiques et services sociaux, pour La période du plan d'aménagement,

Article 18 ;
Le concessionnaire n'est pas concerné par l'exécution des dispositions de l'article
82 du code forestier relatives à la garantie bancaire.

Article 19

Le concessionnaire est tenu au paiement régulier et dans les délais légaux des
taxes et redevances forestières en vigueur et ne peut bénéficier d'aucune
exonération.

Article 20:

Le concessionnaire souscrit une police d'assurance contre les conséquences
pécuniaires de la responsabilité civile pouvant lui incomber du fait de
l'exploitation de sa concession, notamment contre Les risques de vol “b

d'incendie des installations concédées,
4
A défaut d'être couverts par une clause expresse de La police d'assurance
étendant le bénéfice aux sous-traitants de la forêt concédée, ceux-ci doivent
justifier d'une assurance particulière.

Article 21:
Le concessionnaire peut, après en avoir informé par écrit l'autorité
concédante, sous traiter tout où partie de certains travaux, notamment:

1. l'élaboration du plan d'aménagement de la concession ;

2, la récolte du bois ;

3. la construction et l'entretien du réseau d'évacuation des produits
forestiers ainsi que des parcs à grumes ;

4. la construction et l'entretien des Infrastructures socio-économiques au
profit des communautes locales ;

5. le transport des produits forestiers;

6, toute autre activité relative à l'exploitation forestière.

Toutefois, le concessionnaire demeure responsable tant envers l'autorité
concédante en ce qui concerne Le respect des obligations légales,
réglementaires où contractuelles qu'à l'égard des tiers pour ce qui concerne
les dommages éventuels.

Article 22:
Le concessionnaire a La faculté de renoncer au bénéfice de la concession avant
l'expiration du contrat de concession forestière,

Nonobstant la renonciation, le concessionnaire reste débiteur du patement
intégral des taxes et redevances forestières échues,

Article 23;

En cas de non respect par le concessionnaire de l'une des quelconques tlauses
du présent contrat et/ou du cahier des charges et après une mise en demeure
assortie d'un délai ne dépassant pas trois mois, l'autorité concédante prescrit
toutes mesures conservatoires destinées à assurer le respect des dispositions
du présent contrat et du cahier des charges, Le contrat est résilié notamment
dans l'un des cas ci-apres:

1, le non payement des taxes et redevances liées à l'exploitation de la
concession, aprés expiration des délais légaux de mise en demeure

2, ,le défaut d'élaboration et d'approbation du plan d'aménagement de
la concession dans Les délais légaux conformément à l'article 10 ci-
dessus;
l'exploitation du bots d'œuvre en dehors du périmètre autorisé;
4. la commission de tout acte ou tentative d'acte de corruption, de dol
ou de violence dûment constaté;

5. la violation répétée, après mise en demeure conformément au point
1, d'obligations sociales et environnementales découlant du présent
contrat et du cahier des charges.

L'état de cessation de paiement du concessionnaire constitue une cause de
déchéance et entraine la résiliation du présent contrat.

Article 24:

Les infractions mentionnées à l'alinéa 2 de l'article 23 ci-dessus, sont
constatées par Les inspecteurs forestiers, Les fonctionnaires assermentés et les
autres officiers de police judiciaire dans leur ressort respectif conformément
aux dispositions des articles 127 et suivants du Code forestier.

L'alinéa ci-dessus, s'applique aussi à La violation des obligations du présent
contrat et du cahier des charges.

Article 25:
L'autorité concédante constate la déchéance et procède à la résiliation du
contrat de concession par voie d'arrêté, Elle notifie cet arrêté au
concessionnaire par lettre recommandée ou àu porteur avec accusé de
réception.

L'arrêté est publié au journal officiel et une copie est transmise aux cadastres
forestiers national et provincial concerne.

Article 26:

En cas de résiliation du contrat de concession ou de déchéance, le
concessionnaire dispose des recours (égaux devant Les juridictions
compétentes,

Article 27:

Nonobstant Les dispositions de l'article 8 ci-dessus, le présent contrat prend fin
le 23/10/2036. Le concessionnaire peut solliciter Le renouvellement du contrat
un an avant la date de son expiration. La décision de refus de renouvellement
peut faire l'objet de recours devant les juridictions compétentes.

Article 28:
À La fin de la concession, Le concessionnaire établit Les inventaires et procède
aux opérations de liquidation conformément à la législation en vigueur.

Article 29:

A lafin de la concession, un bilan de clôture des comptes est dressé par le
copCessionnalre dans un délai maximum de six mois à compter de la date
d'expiration du présent contrat de concession.

?
Le concessionnaire recouvre les créances dues, régle Les dettes, dresse le salde
dé ces opérations et clôture tous Les comptes financiers.

Article 30:
Tout différend relatif à l'interprétation où l'exécution du présent contrat de
concession et du cahier des charges sera réglé à l'amiable,

En cas d'échec, le litige sera soumis aux juridictions compétentes à moins que
les parties conviennent de recourir à l'arbitrage prévu par les articles 159 à
174 du Code de procédure civile.

Article 31:

Le présent contrat ainsi que le cahier des charges sont publiés au Journal
Officiel, déposés au Cadastre Forestier National, notifiés aux autorités
provinciales et locales du ressort, et rendus publics par tout moyen approprié
dans les localités riveraines de La concession.

Les frais de publication au Journal Officiel du présent contrat, y compris Le
cahier des charges, sont à charge du concessionnaire.

Article 32:

Le présent contrat de concession forestière entre en vigueur pour le
concessionnaire, à La date de sa signature.

Fait à Kinshasa en double exemplaire, Le #4 0 gr
Pour le copéessionngire Pour La République

José E.B. ENDUNDO

Directeur Ministre de l’Environn
Général Conservation de la Nature e lrisme
AVENANT N° 01 AU CONTRAT DE CONCESSION FORESTIERE N° 028/11
DU 24 OCTOBRE 2011

Le présent Avenant n°1 est conclu entre :
d'une part,

Le Ministre de l'Environnement, Conservation de la Nature et Tourisme, agissant au
nom de la République démocratique du Congo, ci-après dénommée » l'autorité
concédante » ;

Et d'autre part,

La société d'exploitation forestière SIFORCO, immatriculée au registre de
commerce sous Le numéro 5016-Kinshasa, représentée par Monsieur Dieter HAAG,
Administrateur Directeur Général, ayant son siège au Quartier Mota Mburmbwa,
Kinshasa/Maluku, en République Démocratique du Congo, ci-après dénommée
+ le concessionnaire » ;

Article 1°:

L'alinéa 2 de l'article 7 du contrat n°028 du 24/10/ 2011 est modifié comme
suit :

- Le tracé de toute route où de toute voie d'accès où d'évacuation en dehors du »
“ territoire de la concession doit être soumis à une consullation avec les »
+ communautés locales et/ou peuples autochtones riverains durant La préparation +
« du plan d'aménagement ».

Article 2 :

L'alinéa 2 de l'article 14 du contrat n°028 susmentionné est supprimé et remplacé
par Les dispositions ci-après :

- Une assiette de coupe n'est ouverte à l'exploitation qu'une seule fois pendant »
- la durée de La rotation. L'exploitation peut cependant 5e poursuivre pour le «
- compte de l'année qui suit immédiatement, Le concessionnaire est autorisé à y «
+ prélever toutes les essences forestières et de diamètres autorisés par l'arrêté «
relatif à l'exploitation forestière et du plan d'aménagement »,
fe Dans tous les cas, une assiette annuelle de coupe est définitivement fermée «
{ » deux ans après sa date d'ouverture »,
Article 3 :
ILest inséré un article 19bis au contrat n°028 susmentionné libellé comme suit :

r Eu égard au régime transitoire applicable à La présenté concession issue de la +
“conversion d'un ancien Utre forestier en vertu des articles 155 de la loi «
« n 011/2002 du 29 août 2002 portant code forestier, 15 alinéa 1 et 19 alinéa 1 du +
« décret n°05/116 du 24 octobre 2005 fixant les modalités de conversion des «
- anciens titres forestiers et 1 de l'arrêté interministériel n° 010 du 17 mars 2004 «
* portant mesures économiques pour le développement de la ‘filière bois' et de la +
* gestion durable des forêts, ainsi qu'à l'obligation faite au concessionnaire »
«+ d'élaborer un plan d'aménagement, le taux de la redevance de superficie +
- payable + pendant la durée du présent contrat reste celui fixé par l'article 1 de «
» l'arrêté interministériel n° 10 susmentionné ».

Fait à Kinshasa en double exemplaire, Le 13/12/2011

Pour le concéssionnfire Pour la République
N 74
er HA José E,B, ENDUNDO
Administrateur Directeur Général Ministre de l'Envir
Conservation ature et
| Touris
SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

Annexe 4

Cartes administratives des Groupements des Territoires

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)

District Mongala

“eouelq-nsng 1n8}98S NP }S2N0,] E
‘oBuo) enney np Buo] ej enys es ojepy-0os0g 1n8}28s 8 ‘yo ej enbipul eo

eseusu} 416 JB - Sede) ©

I7+
En Y3g Pr ec ar me
u»zL=W,
F4
É

=)

4

É

ke SH
Sas

EX

HS

Ces

80

District Tshua

Pr. Equateur

a0N304
oqunj2g

4

tt ejeng

Mor
(e
OAOBN-OONOSN €
ue TE vaurrvanvusr
01001+1
OH EL
PPT VaNNANT 21 oyew07
VIVA LL OGNIAIT LL
ONOdWON 04 NYOMI 0 .
VWON 6  VIHOB-AONANI 6
0103801 8 VONVS3 8 Nb
O9NOMM Z ASNVASOZ 2 Nvoy,
VENVNANNT 9 OMVSOZ 9 Og
AOMNVTINZ 5 VANVNOE 5
AOMNVMNOS + O9N0108 +
VEN3108 € VONI1OB € .
VAVIO8 2 VONNo8 2 m0? me #: ; 0:
TIONOTA8NNYOS L VONIHVE L 0P=

37VNG1n8peS  OSNN1I8 1n898$
81

Pr. Equateur District Tshuapa
Territoire de Djolu

Secteur DJOLU

? BIMBI
2 80ANGI
3 KONGI-BOKELI
4 LOFONGO |
5 LOSAILA
& LOTULO
Vers Bokungu
BOKUNGU
Secteur LINGOMO Secteur LUO Secteur YALA
1 LINGOMO 1 BALANGA 1 BOFONGE Il 4
2 NKOLE 2 BOKUMBO 2 BOFONGE-BOMA &
3 YAILALA 3 BOKOLOMBO 3 BOKAKATA <q
4 YALOOLA 4 LIKONDA 4 BONGOY
5 YOLOTA 5 LINZAI 5 BOONDE
6 LUNZAII 6 EALA
7 MPOMBI 7 MAMONGO
8 NSOMA 8 WANGA-LINGOMO
9 WAMBAYOKOSE 9 YETE
10 YONDIJI © Cepas - BP 5717 Kinshasa

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

Annexe 5

Cartes de pré-stratification des blocs K2 et K7 de SIFORCO

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)

République Démocratique du Congo

SOCIETE INDUSTRIELLE . ne
ET FORESTIERE Bloc Bolombo K2 - Concession Forestière 26/11

ou CoNGo

Stratification pour la détermination des surfaces utiles

1 Limite de la Concession
Forestière

Types d'occupation du sol

[1] Forêt utile

AM Zone marécageuse
S& Zone anthropisée

Réseau hydrographique

J\/ permanent

temporaire

Sources : Images Landeat 7 ETM+ 178/59 du 08.4 2003 et 179/59 du 24/12/2002 et du 0: FRM SIFORCO, Mrs 2009

République Démocratique du Congo i FORET

SOCIETE INDUSTRIELLE
E FOREST Bloc Bolombo K7 - Concessions Forestières 27/11 et 28/11 RESSOURCES
ne MANAGEMENT

Stratification pour la détermination des surfaces utiles

limite de la Concession
Forestière

CT limite du Bloc K7
Types d'occupation du sol
[2] forêt utile

EM zone marécageuse

nee

zone anthropisée
Réseau hydrographique

/\/ permanent
temporaire

Sources : Images Lamdeat 7 ETM+ 178/59 du O8AM 2003 et 179/59 du 24/12/2002 et du 05/03 2000 FR SIFORC'O, Bées 2009

SSA Bongandanga-Djolu RDC
Octobre 2012

SIF/ORCO | 7

Annexe 6

Clauses sociales signées en 2011 avec les Groupements de la SSA Bongandanga-
Djolu

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)

